   



CREDIT AGREEMENT



Dated as of December 28, 2010



by and among


GLADSTONE COMMERCIAL LIMITED PARTNERSHIP,
                                                            as Borrower,


GLADSTONE COMMERCIAL CORPORATION,
                                     as Parent Guarantor,


THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.6.,
                                                                as Lenders,
and


CAPITAL ONE, N.A.,
                                                                                   as
Administrative Agent


 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Article I. Definitions
1
   
Section 1.1.  Definitions
1
Section 1.2.  General; References to Eastern Time
23
   
Article II. Credit Facility
23
   
Section 2.1.  Revolving Loans
23
Section 2.2.  Letters of Credit
25
Section 2.3.  Rates and Payment of Interest on Loans
29
Section 2.4  Borrowing Base
30
Section 2.5.  Repayment of Loans
32
Section 2.6.  Prepayments
32
Section 2.7.  Continuation
33
Section 2.8.  Notes
33
Section 2.9.  Expiration Date of Letters of Credit Past Termination Date
34
Section 2.10.  Amount Limitations
34
Section 2.11.  Funds Transfer Disbursements
34
Section 2.12.  Increase in Commitments
35
   
Article III. Payments, Fees and Other General Provisions
36
   
Section 3.1.  Payments
36
Section 3.2.  Pro Rata Treatment
37
Section 3.3.  Sharing of Payments, Etc.
37
Section 3.4.  Several Obligations
38
Section 3.5.  Fees
38
Section 3.6.  Computations
38
Section 3.7.  Usury
39
Section 3.8.  Statements of Account
39
Section 3.9.  Defaulting Lenders
39
Section 3.10.  Taxes; Foreign Lenders
42
   
Article IV. Yield Protection, Etc.
44
   
Section 4.1.  Additional Costs; Capital Adequacy
44
Section 4.2.  Suspension of LIBOR Loans
45
Section 4.3.  Illegality
45
Section 4.4.  Compensation
46
Section 4.5.  Treatment of Affected Loans
46
Section 4.6.  Affected Lenders
47
Section 4.7.  Change of Lending Office
47
Section 4.8.  Assumptions Concerning Funding of LIBOR Loans
47
   
Article V. Conditions Precedent
47
   
Section 5.1.  Initial Conditions Precedent
47
Section 5.2.  Conditions Precedent to All Loans and Letters of Credit
49
   
Article VI. Representations and Warranties
50
   
Section 6.1.  Representations and Warranties
50
Section 6.2.  Survival of Representations and Warranties, Etc.
56

 
 
-i-

--------------------------------------------------------------------------------

 
 
Article VII. Affirmative Covenants
57
   
Section 7.1.  Preservation of Existence and Similar Matters
57
Section 7.2.  Compliance with Applicable Law
57
Section 7.3.  Maintenance of Property
57
Section 7.4.  Conduct of Business
57
Section 7.5.  Insurance
57
Section 7.6.  Payment of Taxes and Claims
58
Section 7.7.  Books and Records; Inspections
58
Section 7.8.  Use of Proceeds
58
Section 7.9.  Environmental Matters
59
Section 7.10.  Further Assurances
59
Section 7.11.  Material Contracts
59
Section 7.12.  Guarantors
59
Section 7.13.  REIT Status
59
Section 7.14.  Deposit Account
60
   
Article VIII. Information
60
   
Section 8.1.  Quarterly Financial Statements
60
Section 8.2.  Year-End Statements
60
Section 8.3.  Other Reports
60
Section 8.4.  Compliance Certificate
61
Section 8.5.  Other Information
61
Section 8.6.  Electronic Delivery of Certain Information
63
Section 8.7.  USA Patriot Act Notice; Compliance
64
   
Article IX. Negative Covenants
64
   
Section 9.1.  Financial Covenants
64
Section 9.2.  Liens; Negative Pledges; Other Matters
66
Section 9.3.  Restrictions on Intercompany Transfers
67
Section 9.4.  Merger, Consolidation, Sales of Assets and Other Arrangements
67
Section 9.5.  Plans
68
Section 9.6.  Fiscal Year
68
Section 9.7.  Modifications of Organizational Documents and Material Contracts
69
Section 9.8.  Transactions with Affiliates
69
Section 9.9.  Environmental Matters
69
Section 9.10.  Derivatives Contracts
69
   
Article X. Default
69
   
Section 10.1.  Events of Default
69
Section 10.2.  Remedies Upon Event of Default
72
Section 10.3.  Remedies Upon Default
73
Section 10.4.  Marshaling; Payments Set Aside
73
Section 10.5.  Allocation of Proceeds
74
Section 10.6.  Letter of Credit Collateral Account
74
Section 10.7.  Performance by Administrative Agent
75
Section 10.8.  Rights Cumulative
76
   
Article XI. The Administrative Agent
76
   
Section 11.1.  Appointment and Authorization
76
Section 11.2.  Capital One, N.A. as Lender
77

 
 
-ii-

--------------------------------------------------------------------------------

 
 
Section 11.3.  Approvals of Lenders
77
Section 11.4.  Notice of Events of Default
77
Section 11.5.  Administrative Agent’s Reliance
78
Section 11.6.  Indemnification of Administrative Agent
78
Section 11.7.  Lender Credit Decision, Etc.
79
Section 11.8.  Successor Administrative Agent
80
   
Article XII. Miscellaneous
80
   
Section 12.1.  Notices
80
Section 12.2.  Expenses
82
Section 12.3.  Stamp, Intangible and Recording Taxes
82
Section 12.4.  Setoff
82
Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers
83
Section 12.6.  Successors and Assigns
84
Section 12.7.  Amendments and Waivers
86
Section 12.8.  Nonliability of Administrative Agent and Lenders
88
Section 12.9.  Confidentiality
88
Section 12.10.  Indemnification
89
Section 12.11.  Termination; Survival
91
Section 12.12.  Severability of Provisions
91
Section 12.13.  Governing Law
91
Section 12.14.  Counterparts
91
Section 12.15.  Obligations with Respect to Loan Parties
92
Section 12.16.  Independence of Covenants
92
Section 12.17.  Limitation of Liability
92
Section 12.18.  Entire Agreement
92
Section 12.19.  Construction
92
Section 12.20.  Headings
92
Section 12.21.  Plan Assets
93



SCHEDULE I
Commitments

SCHEDULE 1.1.(b)
List of Loan Parties

SCHEDULE 2.2.(m)
List of Existing Letters of Credit

SCHEDULE 6.1.(b)
Ownership Structure

SCHEDULE 6.1.(f)
Title to Properties; Liens

SCHEDULE 6.1.(g)
Indebtedness and Guaranties

SCHEDULE 6.1.(h)
Material Contracts

SCHEDULE 6.1.(i)
Litigation

SCHEDULE 6.1.(r)
Affiliate Transactions

SCHEDULE 9.2.(b)
Negative Pledges

SCHEDULE 9.3
Subsidiary Restrictions

 
EXHIBIT A
Form of Assignment and Assumption Agreement

EXHIBIT B
Form of Guaranty

EXHIBIT C
Form of Notice of Borrowing

EXHIBIT D
Form of Borrowing Base Certificate

EXHIBIT E
Form of Notice of Continuation

EXHIBIT F
Form of Revolving Note

EXHIBIT G
Form of Opinion of Counsel

EXHIBIT H
Form of Insurance

EXHIBIT I
Form of Compliance Certificate

EXHIBIT J
Transfer Authorizer Designation Form

 
 
-iii-

--------------------------------------------------------------------------------

 
 
THIS CREDIT AGREEMENT (this “Agreement”) dated as of December 28, 2010 by and
among GLADSTONE COMMERCIAL LIMITED PARTNERSHIP, a limited partnership formed
under the laws of the State of Delaware (the “Borrower”), GLADSTONE COMMERCIAL
CORPORATION, a Maryland corporation (“Parent Guarantor”), each of the financial
institutions initially a signatory hereto together with their successors and
assignees under Section 12.6 (the “Lenders”), and CAPITAL ONE, N.A., as
Administrative Agent (the “Administrative Agent”).


Borrower has requested that Lenders establish a revolving credit facility in
favor of Borrower, and Lenders are willing to do so on the terms and conditions
set forth herein.  In consideration of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:


Article I. Definitions
 
Section 1.1.  Definitions.
 
In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:



“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.


“Additional Costs” has the meaning given that term in Section 4.1.(b).


“Adjusted Fixed Charge Coverage Ratio” means, for the preceding four (4)
calendar quarters, the ratio of (i) EBITDA to (ii) Adjusted Fixed Charges for
such period.


“Adjusted Fixed Charges” means, for any period, the sum of (a) Interest Expense
of the Parent Guarantor determined on a consolidated basis for such period, and
(b) all regularly scheduled principal payments made with respect to Indebtedness
of the Parent Guarantor determined on a consolidated basis for such period
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full.  The Parent Guarantor’s Ownership Share
of the Fixed Charges of Unconsolidated Affiliates (other than intercompany
amounts) of the Parent Guarantor shall be included (without duplication) in
determinations of Fixed Charges.


“Administrative Agent” means Capital One, N.A. as contractual representative of
the Lenders under this Agreement, or any successor Administrative Agent
appointed pursuant to Section 11.8.


“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.


“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.


“Agreement Date” means the date as of which this Agreement is dated.

 

--------------------------------------------------------------------------------

 


“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.


“Applicable Margin” means either the Applicable LIBOR Margin or the Applicable
Base Rate Margin, as follows:


Level
 
Leverage Ratio
 
Applicable LIBOR
Margins
 
Applicable Base Rate
Margins
1
 
Greater than 60%
 
300 basis points
 
200 basis points
             
2
 
Greater than 50% but less than or equal to 60%
 
275 basis points
 
175 basis points
             
3
 
Greater than 40% but less than or equal to 50%
 
250 basis points
 
150 basis points
             
4
 
Less than or equal to 40%
 
225 basis points
 
125 basis points



The Applicable Margin shall be determined by the Administrative Agent from the
compliance certification and fixed on a quarterly basis, based on the Leverage
Ratio.


“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Eligible Assignee and the Administrative Agent, substantially in the
form of Exhibit A.


“Availability” shall be defined in Section 2.1.


“Average Lease Term” means the weighted average of the term of the leasehold
interest under each of the leases of all properties owned directly or indirectly
by the Parent Guarantor other than leases of properties to which new
subsidiaries permitted under Section 9.1(n) are a party, which weighted average
shall be based on the square footage of leased properties.


“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.


“Bankruptcy Event” means, with respect to any Person, any of the events of the
types described or referred to in Sections 10.1.(e) and (f).


“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1.5%, and (b) the prime lending rate of
interest in effect for such day as published from time to time in the “Money
Rates” section of the Wall Street Journal.  Any change in the “prime rate” as
published in the Wall Street Journal shall take effect at the opening of
business on the day in which such rate is published.  In the event that the Wall
Street Journal is discontinued or ceases publishing a “prime rate”, then the
Lenders shall agree on a substitute source for such “prime rate”.


“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.


“Benefit Arrangement” means at any time a written employee benefit plan of the
Borrower or Parent Guarantor within the meaning of Section 3(3) of ERISA which
is not a Plan or a Multiemployer Plan and which is maintained or otherwise
contributed to by any member of the ERISA Group.

 
- 2 -

--------------------------------------------------------------------------------

 


“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.


“Borrower Information” has the meaning given that term in Section 2.3.(c).


“Borrowing Base” means the sum of: (X) the lesser of either (a) the aggregate
appraised value of the Borrowing Base Properties determined by an appraisal of
such property as deemed acceptable to the Administrative Agent in its reasonable
discretion, or (b) the aggregate Net Operating Income for the Borrowing Base
Properties using a capitalization rate of 9.25%; plus (Y) the aggregate value of
First Mortgage Receivables (provided that each First Mortgage Receivable shall
be determined by using the lower of the outstanding principal balance of such
First Mortgage Receivable or 75% of the appraised value of the property securing
such First Mortgage Receivable as determined by an appraisal of such property as
deemed acceptable to the Administrative Agent in its reasonable discretion);
provided, however, that the Borrowing Base shall be adjusted as follows: (i) in
the case of determining value of the Borrowing Base Properties under (X)(b)
above, the portion of the Net Operating Income for a Borrowing Base Property
that is occupied by a tenant who has a Tenant Concentration Percentage of
greater than 22% determined with respect to the Borrowing Base Properties shall
be removed from the Borrowing Base to the extent that such portion exceeds 22%
with respect to such Borrowing Base Property; and (ii) in the case of
determining value of the First Mortgage Receivables under (Y) above, in no event
shall such aggregate value exceed 15% of the Borrowing Base. The Borrowing Base
may be adjusted from time to time to reflect the supplementation and/or removal
of certain assets as provided in Section 2.4 of this Agreement and on account of
the disposition of Borrowing Base Properties.


“Borrowing Base Certificate” has the meaning given that term in Section 2.1.(e).


“Borrowing Base Properties” means improved real property used to calculate the
borrowing base under the facility which satisfies all of the following
requirements: (a) the Property may be office, industrial, manufacturing, retail
distribution, data center, medical/health care or flex property and is owned on
a fee-simple basis, or leased under a Ground Lease, entirely by the Borrower or
a Subsidiary of the Borrower that is a Guarantor; (b) neither such Property, nor
any interest of the Borrower or any Subsidiary therein, is subject to any lien
(other than Permitted Liens of the types described in clauses (a) through (e) of
the definition of Permitted Liens) or a Negative Pledge; (c) if such Property is
owned or leased by a Subsidiary Guarantor (i) none of the Borrower’s direct or
indirect ownership interest in such Subsidiary Guarantor is subject to any Lien
(other than Permitted Liens of the types described in clauses (a) through (e) of
the definition of Permitted Liens) or to a Negative Pledge; and (ii) the
Borrower directly, or indirectly through a Subsidiary Guarantor, has the right
to take the following actions without the need to obtain the consent of any
Person: (x) to sell, transfer or otherwise dispose of such Property and (y) to
create a Lien on such Property as security for Indebtedness of the Borrower or
such Guarantor, as applicable; (d) such Property is free of all structural
defects or major architectural deficiencies, title defects, environmental
conditions or other adverse matters except for defects, deficiencies, conditions
or other matters individually or collectively which are not material to the
profitable operation of such Property; (e) such Property has a minimum 90%
occupancy rate, which can be waived at the discretion of the Administrative
Agent on a Property by Property basis; and (f) the Initial Lease Term of a
Property shall not be less than five (5) years.


“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in Bethesda, Maryland
are open to the public for carrying on substantially all of the Administrative
Agent’s business functions, and (b) if such day relates to a LIBOR Loan, any
such day that is also a day on which dealings in Dollars are carried on in the
London interbank market.  Unless specifically referenced in this Agreement as a
Business Day, all references to “days” shall be to calendar days.

 
- 3 -

--------------------------------------------------------------------------------

 


“Capital One” means Capital One, N.A.


“Capitalized Lease Obligation” means obligations under a lease that are required
to be capitalized for financial reporting purposes in accordance with GAAP,
provided, however, that any obligation under a lease not considered a Capital
Lease under GAAP on the Closing Date shall in no event be considered a
Capitalized Lease Obligation.  The amount of a Capitalized Lease Obligation is
the capitalized amount of such obligation as would be required to be reflected
on a balance sheet of the applicable Person prepared in accordance with GAAP as
of the applicable date.


“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.


“Cash Flow” means the sum of the rents and revenues and all other income from
all Borrowing Base Properties and interest and fees from all Notes Receivable
included within the Borrowing Base for the preceding four (4) quarters minus all
property specific insurance, taxes and maintenance costs incurred by the
Borrower and any Subsidiary Guarantor minus the greater of (i) the actual
property management expenses or (ii) any amount equal to 3% of the gross
revenues from such Borrowing Base Properties.


“Closing Date” means December 28, 2010.


“Collateral Assignment of Mortgage” means collectively, those certain collateral
assignments of First Mortgage Receivables given by Loan Parties for the benefit
of Lender, together with any further collateral assignments of mortgages given
in substitution or supplement thereof and any amendments or modifications
thereof.


“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1., to issue (in the case of the Issuing
Bank) and to participate (in the case of the other Lenders) in Letters of Credit
pursuant to Section 2.2.(i) in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender’s “Commitment Amount” or as
set forth in the applicable Assignment and Assumption.


 
- 4 -

--------------------------------------------------------------------------------

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders; provided, however, that if at the time
of determination the Commitments have been terminated or been reduced to zero,
the “Commitment Percentage” of each Lender shall be the “Commitment Percentage”
of such Lender in effect immediately prior to such termination or reduction.


“Compliance Certificate” has the meaning given that term in Section 8.4.


“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.7.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” and “under common Control” have
meanings correlative thereto.


“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan, and (c) the
issuance of a Letter of Credit.


“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.


“Debt Service Coverage Ratio” means the ratio of Cash Flow to the Implied Debt
Service.


“Debt Yield” means Cash Flow divided by the aggregate outstanding loan balance
of the Revolving Credit Facility.  Debt Yield shall be expressed as a
percentage.


“Default” means any of the events specified in Section 10.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.


“Defaulting Lender” means any Lender, as determined by the Administrative Agent
in good faith, that (a) has failed to fund (or has failed, within 3 Business
Days after request by the Administrative Agent, to confirm that it will comply
with the terms of this Agreement relating to its obligations to fund) any
portion of a Loan or participations in Letter of Credit Liabilities under
Section 2.2.(i), in each case required to be funded by it hereunder within two
(2) Business Days of the date required to be funded by it hereunder, (b) has
otherwise failed to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two (2) Business Days of
the date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that, or has made a public statement to the effect that, it does not
intend to comply with any of its funding obligations under this Agreement, or
(d) has (or its Parent Company has) become or is (i) insolvent, or is generally
unable to pay its debts as they become due, or admits in writing its inability
to pay its debts as they become due, or makes a general assignment for the
benefit of its creditors, or (ii) the subject of a bankruptcy, insolvency,
reorganization, liquidation or similar proceeding, or a receiver, trustee,
conservator, custodian or the like has been appointed for such Lender or its
Parent Company, or such Lender or its Parent Company has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or (iii) adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
shall not be deemed be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

 
- 5 -

--------------------------------------------------------------------------------

 


“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Commitment Percentage of the
aggregate outstanding principal amount of Revolving Loans of all Lenders
(calculated as if all Defaulting Lenders other than such Defaulting Lender had
funded all of their respective Revolving Loans) over the aggregate outstanding
principal amount of all Revolving Loans of such Defaulting Lender.


“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement.  Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.


“Derivatives Support Document” means (i) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (ii) any
document or agreement, other than a Loan Document, pursuant to which cash,
deposit accounts, securities accounts or similar financial asset collateral are
pledged to or made available for set-off by, a Specified Derivatives Provider,
including any banker’s lien or similar right, securing or supporting Specified
Derivatives Obligation.


“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).


“Dividend Payout Ratio” means that ratio determined by dividing the dividends
payable on common stock by Funds from Operations (calculated to remove the
impact of FAS 141R) for the trailing four (4) quarters immediately preceding the
measurement date.


“Dollars” or “$” means the lawful currency of the United States of America.


“EBITDA” means, with respect to the Parent Guarantor the determination on a
consolidated basis, in accordance with GAAP, for any period (without
duplication): (a) net income (loss) adjusted to remove the effects of FAS 141R,
exclusive of the following (but only to the extent included in the determination
of such net income (loss)): (i) depreciation and amortization expense (including
amortization of deferred lease and loan costs and lease origination value);
(ii) Interest Expense; (iii) income tax expense; (iv) asset impairment and
restructuring charges; (v) all non-cash charges and non-cash expenses related to
grants of Equity Interests to, the exercise of options related to such Equity
Interests by, and the purchase or redemption of such Equity Interests or such
options from, members of the senior management of the Parent Guarantor and
(vi) extraordinary or non-recurring items, including without limitation,
extraordinary or non-recurring gains and losses; plus (b) the Parent Guarantor’s
Ownership Share of EBITDA of its Unconsolidated Affiliates.  For purposes of
this definition, non-recurring items shall be deemed to include (x) gains and
losses related to the early extinguishment of Indebtedness, (y) non-recurring
severance and other restructuring charges and (z) transaction costs of
acquisitions not permitted to be capitalized pursuant to GAAP.

 
- 6 -

--------------------------------------------------------------------------------

 


“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 5.1. shall have been
fulfilled or waived in writing by the Requisite Lenders.


“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, and (c)
any other United States federal or state chartered commercial bank of recognized
standing, or a commercial bank organized under the laws of any other country
which is a member of the Organisation for Economic Cooperation and Development,
or similar financial institution, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include the Parent Guarantor, the Borrower or any Affiliates or Subsidiaries of
the Parent Guarantor.


“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials, and any analogous or comparable state or local laws, regulations or
ordinances that concern Hazardous Materials or protection of the environment.


“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting.


“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.


“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.


 
- 7 -

--------------------------------------------------------------------------------

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a substantial cessation of operations under Section 4062(e) of ERISA;
(c) the incurrence by a member of the ERISA Group of any liability with respect
to the withdrawal or partial withdrawal from any Multiemployer Plan; (d) the
incurrence by any member of the ERISA Group of any liability under Title IV of
ERISA with respect to the termination of any Plan or Multiemployer Plan; (e) the
institution of proceedings to terminate a Plan or Multiemployer Plan by the
PBGC; (f) the failure by any member of the ERISA Group to make when due required
contributions to a Multiemployer Plan or Plan unless such failure is cured
within 30 days or the filing pursuant to Section 412(c) of the Internal Revenue
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard; (g) the appointment of a trustee to administer, any Plan or
Multiemployer Plan or the imposition of liability under Section 4069 or 4212(c)
of ERISA; (h) the receipt by any member of the ERISA Group of any notice or
the  receipt by any Multiemployer Plan from any member of the ERISA Group of any
notice, concerning the imposition of withdrawal liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other  than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at-risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).


“ERISA Group” means the Borrower, any Subsidiary, any other Loan Party and all
members of a controlled group of corporations and all trades or businesses
(whether or not incorporated) under common control which, together with the
Borrower or any Subsidiary, are treated as a single employer under Section 414
of the Internal Revenue Code or Section 4001 of ERISA.


“Event of Default” means any of the events specified in Section 10.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.


“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions and (b)  any other property, the price
which could reasonably be expected to be negotiated in an arm's-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.


“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.


“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.


“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder or under any
other Loan Document.


 
- 8 -

--------------------------------------------------------------------------------

 

“First Mortgage Receivables” means a promissory note, indenture or other
evidence of indebtedness secured by a first-priority Mortgage of which (a) the
Borrower or any Subsidiary of the Borrower that is a Guarantor is the holder and
retains the rights of collection of all payments thereunder and (b) the real
property subject to such first-priority Mortgage is not directly or indirectly
owned by the Parent Guarantor or any of its Subsidiaries.


“Fixed Charge Coverage Ratio” means, for any period, the ratio of (i) EBITDA to
(ii) Fixed Charges for the preceding four (4) calendar quarters.


“Fixed Charges” means, for any period, the sum of (a) Interest Expense of the
Parent Guarantor determined on a consolidated basis for such period, (b) all
regularly scheduled principal payments made with respect to Indebtedness of the
Parent Guarantor determined on a consolidated basis for such period during such
period, other than any balloon, bullet or similar principal payment which repays
such Indebtedness in full, and (c) all Preferred Dividends paid during such
period.  The Parent Guarantor’s Ownership Share of the Fixed Charges of
Unconsolidated Affiliates (other than intercompany amounts) of the Parent
Guarantor shall be included (without duplication) in determinations of Fixed
Charges.  Fixed Charges shall not include dividends payable on account of any
common stock including Senior Common Stock.


“Foreign Lender” means any Lender or Participant that is organized under the
laws of a jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.


“Funds From Operations” means, with respect to the Parent Guarantor and for a
given period and determined on a consolidated basis (a) net income (loss) for
such period; minus (or plus) (b) certain nonrecurring items including gains (or
losses) on early extinguishment of Indebtedness, severance and other
restructuring charges, impairments of and sales of property during such period,
Investment Related Lease Termination Fees and transaction costs of acquisitions
not permitted to be capitalized pursuant to GAAP (FAS 141R); plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (including the amortization of deferred lease costs and lease
origination value and excluding the amortization of deferred financing costs) of
such Person for such period, all after adjustment for unconsolidated
partnerships and joint ventures.  Adjustments for Unconsolidated Affiliate will
be calculated to reflect funds from operations on the same basis.


“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.


“GE Pool Mortgage” means the mortgage loan from GE Commercial Finance Business
Property Corporation to certain Subsidiaries of the Borrower in the original
principal amount of $48,015,000, dated September 15, 2008 with a current
maturity date of October 1, 2011 which may be extended to the extent that
options to extend such maturity date to October 1, 2013 have actually been
exercised.


“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 
- 9 -

--------------------------------------------------------------------------------

 


“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) or any arbitrator with authority to
bind a party at law.


“Ground Lease” means any ground lease with respect to a Borrowing Base Property
a ground lease containing the following terms and conditions: (a) an expiration
date on or after January 1, 2050, inclusive of any unexercised extension options
that may be exercised by the lessee without the consent or approval of the
lessor (or in the absence of a remaining term of such length, the right to
purchase or otherwise acquire the fee simple title to the leased property on
terms advantageous to the lessee); (b) the right of the lessee to mortgage and
encumber its interest in the leased property without the consent of the lessor
or, if required, such consent is obtained; (c) the obligation of the lessor to
give the holder of any mortgage lien on such leased property written notice of
any defaults on the part of the lessee and agreement of such lessor that such
lease will not be terminated until such holder has had a reasonable opportunity
to cure or complete foreclosures, and fails to do so; (d) reasonable
transferability of the lessee’s interest under such lease, including ability to
sublease; and (e) such other rights customarily required by mortgagees making a
loan secured by the interest of the holder of the leasehold estate demised
pursuant to a ground lease.  Notwithstanding subsection (a) above, the ground
lease to which WPI07 Tulsa OK LLC is a  party as of the date hereof shall for
purposes of this Agreement and the other Loan Documents be deemed to be a
“Ground Lease” as defined above.


“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and in any event shall include Parent Guarantor and each Subsidiary Guarantor.


“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes:  (a) a guaranty (other than by endorsement of negotiable
instruments for collection or deposit in the ordinary course of business),
directly or indirectly, in any manner, of any part or all of such obligation, or
(b) an agreement, direct or indirect, contingent or otherwise, and whether or
not constituting a guaranty, the practical effect of which is to assure the
payment or performance (or payment of damages in the event of nonperformance) of
any part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in the event of nonperformance) of or on account of any part
or all of such obligation, or to assure the owner of such obligation against
loss, (iii) the supplying of funds to or in any other manner investing in the
obligor with respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  As the context requires, “Guaranty” shall also mean the guaranty
executed and delivered pursuant to Section 5.1. or 7.12. and substantially in
the form of Exhibit B.


“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP” toxicity
or “EP toxicity”; (b) oil, petroleum or petroleum derived substances, natural
gas, natural gas liquids or synthetic gas and drilling fluids, produced waters
and other wastes associated with the exploration, development or production of
crude oil, natural gas or geothermal resources; (c) any flammable substances or
explosives or any radioactive materials; (d) asbestos in any form; (e) toxic
mold; and (f) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

 
- 10 -

--------------------------------------------------------------------------------

 


“Implied Debt Service” means an amount equal to the deemed annual payment where
the principal amount of the Loan then outstanding shall be amortized mortgage
style over a 25 year term with interest calculated at a rate equal to the
greater of either: (i) 7.0%, or (ii) the ten (10) year U.S. Treasury rate plus
225 basis points.


“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (net of the impact of any full or partial
defeasance and excluding trade debt, which shall in no event exceed $1,000,000
and be payable in 60 days or less and incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or services rendered; (c) accounts
payable that exceed, in the aggregate, 5% of Total Asset Value; (d) Capitalized
Lease Obligations of such Person (including ground leases to the extent required
under GAAP to be reported as a liability); (e) all reimbursement obligations of
such Person under any letters of credit or acceptances (whether or not the same
have been presented for payment); (f) all Off-Balance Sheet Obligations of such
Person; (g) all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Mandatorily Redeemable Stock
issued by such Person or any other Person, valued at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (h) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); (i) net obligations
under any Derivatives Contract not entered into as a hedge against existing or
future Indebtedness, in an amount equal to the Derivatives Termination Value
thereof; (j) all Indebtedness of other Persons which such Person has guaranteed
or is otherwise recourse to such Person (except for guaranties with Nonrecourse
Exceptions); (k) all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and (l) such Person’s Ownership
Share  of the Indebtedness of any Unconsolidated Affiliate of such Person.  All
Loans and Letter of Credit Liabilities shall constitute Indebtedness of the
Borrower.  The calculation of Indebtedness shall not include any fair value
adjustments to the carrying value of liabilities to record such liabilities at
fair value pursuant to electing the fair value option election under FASB ASC
825-10-25 (formerly known as FAS 159, The Fair Value Option for Financial Assets
and Financial Liabilities) or other FASB standards allowing entities to elect
fair value option for financial liabilities.  Accordingly, the amount of
liabilities that included in the calculation of Indebtedness shall be the
historical cost basis, which generally is the contractual amount owed adjusted
for amortization or accretion of any premium or discount.


“Initial Lease Term” shall mean a term of a lease as determined by a term of
tenancy without reference to any extension.


“Intellectual Property” has the meaning given that term in Section 6.1.(s).


“Interest Coverage Ratio” means the ratio of (i) EBITDA to (ii) Interest Expense
for the preceding four (4) calendar quarters.

 
- 11 -

--------------------------------------------------------------------------------

 


“Interest Expense” means, with respect to a Person and for any period, without
duplication, (a) total interest expense of such Person, excluding capitalized
interest funded under a construction loan interest reserve account, determined
on a consolidated basis in accordance with GAAP of such Person for such period,
plus (b) such Person’s Ownership Share of Interest Expense of Unconsolidated
Affiliates of such Person for such period.  Interest Expense shall exclude
non-cash debt-mark-to-market adjustments, non-cash loan cost amortization,
non-cash forward starting swap amortization or accretion, gains or losses
related to early extinguishment of Indebtedness and any other non-cash interest
expense items resulting from the application of GAAP.  For the avoidance of
doubt, Preferred Dividends are not considered interest expense.


“Interest Period” means each period commencing on the date such LIBOR Loan is
made, or in the case of the Continuation of a LIBOR Loan the last day of the
preceding Interest Period for such Loan, and ending on the numerically
corresponding day in the first, third or sixth calendar month thereafter, as the
Borrower may select in a Notice of Borrowing, Notice of Continuation, as the
case may be, except that each Interest Period that commences on the last
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last Business Day of the appropriate subsequent calendar
month.  Notwithstanding the foregoing: (i) if any Interest Period would
otherwise end after the Termination Date, such Interest Period shall end on the
Termination Date; and (ii) each Interest Period that would otherwise end on a
day which is not a Business Day shall end on the immediately following Business
Day (or, if such immediately following Business Day falls in the next calendar
month, on the immediately preceding Business Day).


“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.


“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another
Person.  Any binding commitment to make an Investment in any other Person, as
well as any option of another Person to require an Investment in such Person,
shall constitute an Investment.  Except as expressly provided otherwise, for
purposes of determining compliance with any covenant contained in a Loan
Document, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment but with deductions for any return of capital or payment or reduction
of any such loan, advances or extensions of credit or other Indebtedness
constituting an Investment.


“Investment Related Lease Termination Fees” means fee income or expense
generated through the purposeful negotiation of the termination of a lease of a
Property.


“Issuing Bank” means Capital One, N.A. and Branch Banking and Trust Company,
each in its capacity as the issuer of Letters of Credit pursuant to Section 2.4.


“L/C Commitment Amount” has the meaning given to that term in Section 2.2.(a).


“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and permitted assigns.

 
- 12 -

--------------------------------------------------------------------------------

 


“Lending Office” means, for each Lender, the office of such Lender specified in
such Lender’s Administrative Questionnaire or in the applicable Assignment and
Assumption, or such other office of such Lender as such Lender may notify the
Administrative Agent in writing from time to time.


“Letter of Credit” has the meaning given that term in Section 2.2.(a).


“Letter of Credit Collateral Account” means a special blocked, non-interest
bearing deposit account maintained by the Administrative Agent and under its
sole dominion and control and for which Borrower grants (and subjects to the
control of) Administrative Agent, for the benefit of the Administrative Agent,
the Issuing Bank and the Lenders, and agrees to maintain, a first priority
security interest in all such cash collateral and other credit support, and in
all the proceeds of the foregoing, all as security for the Obligations to which
such cash collateral and other credit support may be applied.


“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.


“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit.  For purposes of this Agreement, a
Lender (other than the Lender then acting as Issuing Bank) shall be deemed to
hold a Letter of Credit Liability in an amount equal to its participation
interest under Section 2.2. in the related Letter of Credit, and the Lender then
acting as the Issuing Bank shall be deemed to hold a Letter of Credit Liability
in an amount equal to its retained interest in the related Letter of Credit
after giving effect to the acquisition by the Lenders (other than the Lender
then acting as the Issuing Bank) of their participation interests under such
Section.


“Leverage Ratio” means the ratio of the total outstanding debt of the Parent
Guarantor, including any mortgage or property level debt (including the secured
revolver outstanding) divided by Total Asset Value.


“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%), referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in Dollars at approximately 12:00 p.m. Eastern
time, two (2) Business Days prior to the date of commencement of such Interest
Period for purposes of calculating effective rates of interest for loans or
obligations making reference thereto, for an amount approximately equal to the
applicable LIBOR Loan and for a period of time approximately equal to such
Interest Period by (ii) a percentage equal to 1 minus the stated maximum rate
(stated as a decimal) of all reserves, if any, required to be maintained with
respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

 
- 13 -

--------------------------------------------------------------------------------

 


“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.


“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, hypothecation, assignment, charge,
conditional sale or other title retention agreement, or other security title or
encumbrance of any kind in respect of any property of such Person, or upon the
income, rents or profits therefrom; (b) any arrangement, express or implied,
under which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the UCC or its equivalent in any jurisdiction, other than any
precautionary filing not otherwise constituting or giving rise to a Lien,
including a financing statement filed (i) in respect of a lease not constituting
a Capitalized Lease Obligation pursuant to Section 9-505 (or a successor
provision) of the UCC or its equivalent as in effect in an applicable
jurisdiction or (ii) in connection with a sale or other disposition of accounts
or other assets not prohibited by this Agreement in a transaction not otherwise
constituting or giving rise to a Lien.


“Loan” means a Revolving Loan.


“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
each Guaranty and each other document or instrument now or hereafter executed
and delivered by a Loan Party in connection with, pursuant to or relating to
this Agreement.


“Loan Party” means the Borrower, each Guarantor and each other Person who
guarantees all or a portion of the Obligations and/or who pledges any collateral
to secure all or a portion of the Obligations.  Schedule 1.1.(b) sets forth the
Loan Parties in addition to the Borrower as of the Agreement Date.


“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case, on or prior to the date on which all Loans are scheduled to be due and
payable in full.  Notwithstanding the foregoing, Equity Interests related to the
Borrower’s long term incentive plan or performance based equity plan shall not
be deemed to be Mandatorily Redeemable Stock for purposes of this Agreement.


“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower, the Parent Guarantor and its Subsidiaries taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform its payment or other
material obligations under any Loan Document to which it is a party, (c) the
validity or enforceability of any of the Loan Documents, (d) the rights and
remedies of the Lenders, the Issuing Bank and the Administrative Agent under any
of the Loan Documents or (e) the timely payment of the principal of or interest
on the Loans or other amounts payable in connection therewith or the timely
payment of all Reimbursement Obligations.


“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower or any other Loan
Party is a party as to which the breach, nonperformance, cancellation or failure
to renew by any party thereto could reasonably be expected to have a Material
Adverse Effect on the Borrower or such other Loan Party.

 
- 14 -

--------------------------------------------------------------------------------

 


“Material Indebtedness” has the meaning given to that term in Section 10.1(d).


“Maximum Revolving Loan Amount” means, subject to the provisions of Section 2.12
hereof, Fifty Million Dollars ($50,000,000.00).


“Membership Interest Pledge” means those certain membership interest pledge
agreements by the Loan Parties given as collateral to secure the repayment of
the Obligations, together with any membership interest pledge agreements given
in substitution or supplement thereof and any amendments or modifications
thereof.


“Moody’s” means Moody’s Investors Service, Inc. and its successors.


“Mortgage” means a mortgage, special assessment liens, deed of trust, deed to
secure debt or similar security instrument made, or consented to, by a Person
owning an interest in real property granting a Lien (excluding Permitted Liens)
on such interest in real property as security for the payment of Indebtedness of
such Person or another Person.


“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or has an obligation to make contributions or has within the preceding
six plan years made contributions, including for these purposes any Person which
ceased to be a member of the ERISA Group during such six-year period.


“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document, or any
Specified Derivatives Contract) which prohibits or purports to prohibit the
creation or assumption of any Lien on such asset as security for Indebtedness of
the Person owning such asset or any other Person; provided, however, that an
agreement that conditions a Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.


“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received or earned in
the ordinary course from such Property (including proceeds of rent loss or
business interruption insurance but excluding pre-paid rents and revenues and
security deposits except to the extent applied in satisfaction of tenants’
obligations for rent) minus (b) all Property level expenses not paid by the
tenant, excluding interest, and inclusive of an appropriate accrual for expenses
related to the ownership, operation or maintenance of such Property during the
respective period, including but not limited to property taxes, assessments and
other impositions, insurance, utilities, payroll costs, maintenance, repair and
landscaping expenses, marketing expenses, and general and administrative
expenses minus (c) the greater of (i) the actual property management fee paid to
a third party during such period (if applicable) and (ii) an imputed management
fee in the amount of 1.0% of the gross revenues for such Property for such
period.


“Net Proceeds” means with respect to any Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 
- 15 -

--------------------------------------------------------------------------------

 


“Nonrecourse Exceptions” means, with respect to Indebtedness that is not
Recourse, reasonable and customary exceptions to recourse, including, without
limitation, for fraud, willful misrepresentation, willful misconduct,
misapplication of funds (including misappropriation of security deposits and
failure to apply rents to operating expenses or debt service), indemnities
relating to environmental matters and waste of property constituting security
for such Indebtedness that is not Recourse, affirmative bad acts, post-default
interest, attorney’s fees and other costs of collection to the extent not
covered by the value of the property constituting security for such Indebtedness
that is not Recourse and other similar exceptions to nonrecourse
liability.  Nonrecourse Exceptions shall also include the contingent liability
of a Person in respect of Indebtedness that is not Recourse of another Person
providing for liability arising upon the occurrence of a Bankruptcy Event with
respect to such other Person or the occurrence of a violation of a due on sale
clause or a due on finance clause or a violation of special purpose entity
covenants (whether such liability arises under a Guaranty of such Indebtedness
that is not Recourse enforceable only upon the occurrence of such Bankruptcy
Event or such violation, as an obligation to pay to the holder of such
Indebtedness that is not Recourse damages resulting from the occurrence of such
Bankruptcy Event or violation, or otherwise); provided, however, upon the
occurrence of such Bankruptcy Event or any such violation with respect to such
other Person, or once such liability shall otherwise cease to be contingent,
then such liability shall be considered Recourse Indebtedness to the extent of
the claim for liability.


“Note” means a Revolving Note.


“Notes Receivable” means a promissory note of which the Borrower or any
Subsidiary is the holder and retains the rights of collection of all payments
thereunder.


“Notice of Borrowing” means a notice substantially in the form of Exhibit C (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(e) evidencing the Borrower’s request for a
borrowing of Revolving Loans.


“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.7. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.


“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Bank or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.


“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property leased by tenants or subtenants that are not Affiliates paying rent not
materially less than market rates (determined at the time the applicable lease
was entered into) pursuant to binding leases as to which no material default has
occurred and has continued unremedied for 60 or more days to (b) the aggregate
net rentable square footage of such Property.

 
- 16 -

--------------------------------------------------------------------------------

 


“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Borrower would be required to disclose in
the “Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of a report on Form 10-Q or Form 10-K (or their equivalents
if not applicable) which the Borrower is (or if it were) required to file with
the Securities and Exchange Commission (or any Governmental Authority
substituted therefor).


“OFAC” has the meaning given that term in Section 6.1.(w).


“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 8.4.(m), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.


“Parent Company” shall mean, with respect to a Lender, any Person Controlling
such Lender, including without limitation, the bank holding company (as defined
in Regulation Y of the Board of Governors of the Federal Reserve System), if
any, of such Lender.


“Parent Guarantor” has the meaning set forth in the Preamble of this Agreement.


“Participant” has the meaning given that term in Section 12.6.(d).


“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.


“Permitted Liens” means, as to any Person, (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or discharged under Section 7.6.; (b) liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or similar Applicable Laws; (c) liens and encumbrances
reflected in the owner’s title policies issued to the Subsidiary Guarantors upon
acquisition of the Borrowing Base Properties and other liens consisting of
encumbrances in the nature of zoning restrictions, easements, and rights or
restrictions of record on the use of real property and defects and
irregularities in the title thereto, landlord’s or lessor’s liens under leases
to which the Borrower, a Guarantor or a Subsidiary of such Person is a party and
other minor non-monetary liens or encumbrances, which do not materially detract
from the value of such property or impair the intended use thereof in the
business of such Person; (d) the rights of tenants under leases or subleases or
other occupancy agreements not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for the benefit
of the Lenders, the Issuing Bank and each Specified Derivatives Provider;
(f) liens in favor of the Borrower or a Guarantor securing obligations owing by
a Subsidiary to the Borrower or a Guarantor; (g) liens on assets other than the
Borrowing Base Properties with respect to Indebtedness or judgments that do not
cause a Default under Section 10.1(h) of this Agreement to the extent such
Indebtedness or such judgment is not prohibited by this Agreement; and (h) liens
in existence as of the Agreement Date and set forth in Part II of
Schedule 6.1.(f).

 
- 17 -

--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.


“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.


“Plan Asset Regulations” means the regulations promulgated under ERISA Section
3(42) and, absent any such regulations, the regulations at 29 C.F.R. 2510.3-101
as expressly modified by ERISA Section 3(42).


“Pocket Mortgage” means those certain deeds of trust or mortgages granted
against the Borrowing Base Properties (as may be substituted or supplemented in
the future) which Lender has agreed to hold in escrow as of the Closing Date and
may record at any time following the occurrence of an Event of Default (i.e.,
prior to an Event of Default, the same are not operative), provided that if (i)
if the Event of Default giving rise to recordation of any Pocket Mortgage was
not an Event of Default under Section 10.1(a) or Section 10.1(b)(i) (as to
Section 9.1 only) hereof and (ii) the Borrower has fully cured such Event of
Default, then the Borrower may  request the release of such Pocket Mortgage
within 15 Business Days following Administrative Agent’s receipt of all
quarterly reporting certificates required to be delivered pursuant to this
Agreement and Administrative Agent shall deliver a release for any recorded
Pocket Mortgage if such certificates evidence the Borrower’s compliance with all
of the covenants referenced in such certificates.  In addition, if (i) the Event
of Default giving rise to recordation of any Pocket Mortgage was relating to an
Event of Default under Section 10.1(b)(i) as to Section 9.1 only and (ii) the
Borrower has fully cured such Event of Default, then the Borrower may request
the release of such Pocket Mortgage within 15 Business Days following the
Administrative Agent’s receipt of all quarterly reporting certificates required
to be delivered pursuant to this Agreement for two (2) quarterly reporting
cycles and Administrative Agent shall deliver a released for any recorded Pocket
Mortgage if all of such certificates for both quarterly reporting cycles
evidence the Borrower’s compliance with all of the covenants required in all
such certificates.


“Post-Default Rate” means at the option of the Administrative Agent, in respect
of any principal of any Loan or  any other Obligation that is not paid when due
(whether at stated maturity, by acceleration, by optional or mandatory
prepayment or otherwise), a rate per annum equal to the Base Rate as in effect
from time to time plus the Applicable LIBOR Margin plus two percent (2.0%).


“Potential Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent or the Issuing Bank, as applicable, that: (a) has failed to
comply with, or has made a public statement to the effect that it does not
intend to comply with, its funding obligations under one or more syndicated
credit facilities or other agreements in which it commits or is obligated to
extend credit (other than this Agreement); (b)  has a Parent Company or other
Affiliate that is subject to any condition or event described in the immediately
preceding clause (a); or (c) has, or whose Parent Company has, a Credit Rating
of less than BBB-/Baa3 (or equivalent) from either S&P or Moody’s.

 
- 18 -

--------------------------------------------------------------------------------

 


“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower or its Subsidiary.  Preferred Dividends shall not include
dividends or distributions (a) paid or payable solely in Equity Interests (other
than Mandatorily Redeemable Stock) payable to holders of such class of Equity
Interests, (b) paid or payable to the Borrower or any Subsidiary, or
(c) constituting or resulting in the redemption of Preferred Equity Interests,
other than scheduled redemptions not constituting balloon, bullet or similar
redemptions in full.


“Preferred Equity Interests” means, with respect to any Person, shares of
capital stock of, or other Equity Interests in, such Person which are entitled
to preference or priority over any other capital stock of, or other Equity
Interest in, such Person in respect of the payment of dividends or distribution
of assets upon liquidation or both.  Senior Common Stock is not a Preferred
Equity Interest.


“Principal Office” means the office of the Administrative Agent located at 7501
Wisconsin Avenue, 12th Floor, Bethesda, Maryland 20814, or any other subsequent
office that the Administrative Agent shall have specified as the Principal
Office by written notice to the Borrower and the Lenders.


“Principal Shareholders” means any shareholder owning a five percent (5%) or
greater interest in the Parent Guarantor.


“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Borrower, any Subsidiary or any Unconsolidated
Affiliate of the Borrower and which is located in a state of the United States
of America or the District of Columbia.


“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.


“Rating Agency” means S&P, Moody’s or Fitch.


“Recourse”  means with reference to any obligation or liability, any liability
or obligation that is not without recourse to the obligor thereunder, directly
or indirectly, provided that an obligation or liability shall not be deemed
“Recourse” if as to Borrower or a Loan Party such liability or obligation is
recourse to only specified assets or with respect to Nonrecourse
Exceptions.  For purposes hereof, a Person shall not be deemed to be
“indirectly” liable for the liabilities or obligations of an obligor solely by
reason of the fact that such Person has an ownership interest in such obligor;
provided that such Person is not otherwise legally liable, directly or
indirectly, for such obligor’s liabilities or obligations (e.g., by reason of a
guaranty or contribution obligation, by operation of law or by reason of such
Person’s being a general partner of such obligor).


“Register” has the meaning given that term in Section 12.6.(c).


“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy.

 
- 19 -

--------------------------------------------------------------------------------

 


“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the Issuing Bank for any drawing honored
by the Issuing Bank under a Letter of Credit.


“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Release” means any present or past releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping.


“Requisite Lenders” means, as of any date, (a) Lenders  having at least 66-2/3%
of the aggregate amount of the Commitments of all Lenders, or (b) if the
Commitments have been terminated or reduced to zero, Lenders holding at least
66-2/3% of the principal amount of the aggregate outstanding Loans and Letter of
Credit Liabilities; provided that (i) in determining such percentage at any
given time, all then existing Defaulting Lenders will be disregarded and
excluded, (ii) at all times when two or more Lenders (excluding Defaulting
Lenders) are party to this Agreement, the term “Requisite Lenders” shall in no
event mean less than two Lenders, and (iii) at all times when only two Lenders
(excluding Defaulting Lenders) are party to this Agreement, the term “Requisite
Lenders” shall mean both the Lenders.  For purposes of this definition, a Lender
shall be deemed to hold a Letter of Credit Liability to the extent such Lender
has acquired a participation therein under the terms of this Agreement and has
not failed to perform its obligations in respect of such participation.


“Responsible Officer” means with respect to the Borrower or any Loan Party, the
trustee, the president, treasurer, the chief executive officer, and the chief
financial officer of the Borrower or such Loan Party, or of the general partner
or managing member of the Borrower or such Loan Party.


“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower or any Subsidiary
Guarantor now or hereafter outstanding, except a dividend payable solely in
Equity Interests of identical class to the holders of that class; (b) any
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of the Borrower or any Subsidiary Guarantor now or hereafter
outstanding; and (c) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any Equity
Interests of the Borrower or any Subsidiary Guarantor now or hereafter
outstanding.


“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).


“Revolving Credit Facility” shall have the meaning given to such term in Section
2.1 of this Agreement


“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit  F payable to the order of a Lender in a principal amount equal
to the amount of such Lender’s Commitment.


“SEC” means Securities and Exchange Commission.


“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.


 
- 20 -

--------------------------------------------------------------------------------

 

“Senior Common Stock” means the common equity of the Parent Guarantor either
issued through a Regulation D offering or registered with the SEC but not traded
on an exchange.  Senior Common Stock and its dividends shall be treated as
common stock for purposes of all compliance calculations.


“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is generally able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.


“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Borrower or any other Loan
Party and a Specified Derivatives Provider.


“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.


“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.


“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.


“Subsidiary” means, for any Person, any corporation, partnership or other entity
of which at least a majority of the Equity Interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
individuals performing similar functions of such corporation, partnership or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.


“Subsidiary Guarantor” means a Subsidiary of the Borrower that is a party to the
Guaranty as a Guarantor.


“Tangible Net Worth” means, as of a given date, Total Asset Value less total
outstanding debt of the Parent Guarantor determined on a consolidated basis.


“Taxes” has the meaning given that term in Section 3.10.


“Tenant Concentration Percentage” means that percentage calculated by dividing
the Net Operating Income of a single tenant by the aggregate Net Operating
Income of all Properties owned directly or indirectly by the Parent Guarantor.


“Termination Date” means December 28, 2013.

 
- 21 -

--------------------------------------------------------------------------------

 


“Total Asset Value” means the sum of all of the following of the Parent
Guarantor on a consolidated basis determined in accordance with GAAP applied on
a consistent basis (and without duplication): (a) with respect to each Property
owned directly or indirectly by the Parent Guarantor, the quotient of (i) Net
Operating Income attributable to such Property for the period of four (4)
consecutive fiscal quarters most recently ended (for any property owned for more
than two quarters but less than four quarters, the annualized Net Operating
Income attributable to such Property), divided by (ii) the capitalization rate
of 9%, plus (b) the undepreciated GAAP book value of Properties acquired during
the most recent two (2) consecutive fiscal quarters, plus (c) the aggregate GAAP
book value of all properties under construction that will be completed within 12
months of the date included in Total Asset Value, plus (d) the aggregate GAAP
book value of all Undeveloped Land, plus (e) all cash and Cash Equivalents, plus
(f) the aggregate GAAP book value of all Notes Receivable, plus (g) the
aggregate GAAP book value of all joint ventures limited to the ownership
percentage of the Parent Guarantor (whether owned directly or indirectly), plus
(h) the aggregate GAAP book value of debt or equity investments held by any new
subsidiary permitted by Section 9.1(n), up to 10% of Total Asset Value, it being
agreed that all amounts exceeding 10% of Total Asset Value shall not be included
in the Total Asset Value calculation.  The Parent Guarantor’s (direct or
indirect) Ownership Share of assets held by Unconsolidated Affiliates will be
included in Total Asset Value calculations consistent with the above described
treatment for wholly owned assets.


“Total Liabilities” means, as of a given date, the aggregate principal amount of
all Indebtedness of the Borrower and its Subsidiaries determined on a
consolidated basis, including the Borrower’s Ownership Share of the Indebtedness
of any Unconsolidated Affiliate of the Borrower.


“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered to the Administrative Agent pursuant to
Section 5.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.


“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.


“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.


“Undeveloped Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the 12 months following the date of determination.


“Unhedged Variable Rate Exposure” means any Indebtedness accruing interest at a
variable rate that is not fixed or otherwise subject to a rate protection
product including, without limitation, dollar denominated or cross-currency
interest rate exchange agreements, forward currency exchange agreements,
interest rate cap or collar protection agreements, forward rate currency or
interest rate options, puts, warrants or interest rate “swap” agreements.


“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 
- 22 -

--------------------------------------------------------------------------------

 


Section 1.2.  General; References to Eastern Time.
 
Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect from time to
time; provided that, if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders)
with the express understanding that the effect of any such change in GAAP shall
be neutral with respect to the Borrower or any other party impacted by any
amended ratio, requirement or calculation made in connection therewith and with
the further understanding that any fees in connection therewith shall in no
event exceed 0.25% times the amount of the Commitments; provided further that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in
GAAP.  References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated.  References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not otherwise stated herein or prohibited hereby
and in effect at any given time.  Wherever from the context it appears
appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter.  Titles and
captions of Articles, Sections, subsections and clauses in this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
Eastern time.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Borrower or a Subsidiary of such
Subsidiary and a reference to an “Affiliate” means a reference to an Affiliate
of the Borrower.


Article II. Credit Facility
 
Section 2.1.  Revolving Loans.
 
(a)           Subject to the terms and conditions set forth in this Agreement,
each Lender severally and not jointly agrees to make Revolving Loans to the
Borrower during the period from and including the Effective Date to but
excluding the Termination Date, in an aggregate principal amount at any one time
outstanding up to, but not exceeding, such Lender’s Commitment (the “Revolving
Credit Facility”). From the date of this Agreement through the Termination Date,
unless an Event of Default occurs and is continuing, the Borrower may borrow,
repay and reborrow under this Agreement; provided, however, that all outstanding
principal plus accrued and unpaid interest and costs shall be paid in full on
the Termination Date.


(b)           Availability for Revolving Loans under the Revolving Credit
Facility shall be calculated by the Administrative Agent by reference to the
Availability as defined in Section 2.1(d) below, as such Availability is
reasonably determined by the Administrative Agent from time to time.

 
- 23 -

--------------------------------------------------------------------------------

 
 
(c)           Advances made under the Revolving Credit Facility are evidenced
by, among other things, Revolving Credit Notes made by the Borrower payable to
each of the Lenders for their Commitment, which shall be in substantially the
form of Exhibit F hereto, which Advances made by the Lenders to the Borrower
under the Revolving Credit Facility shall not exceed the aggregate principal
amount of the Availability.  All Advances made by the Lenders under this
Agreement, and all of the Borrower’s other liabilities to the Bank under or
pursuant to this Agreement, are payable as set forth herein.


(d)           As used herein, the term “Availability” refers at any time to the
lesser of (i) and (ii), below:


(i)  (A) Maximum Revolving Loan Amount, minus (B) the aggregate amount of all
Advances made and outstanding under the Revolving Credit Facility immediately
prior to any such Advance, plus the aggregate amounts then undrawn on all
outstanding Letters of Credit, acceptances, and any other accommodations issued
or incurred by the Lenders for the account and/or the benefit of the Borrower;
and


(ii)  (A) sixty five percent (65%) of the Borrowing Base; minus (B) the
aggregate amount of all Advances made and outstanding under the Revolving Credit
Facility immediately prior to any such Advance, plus the aggregate amounts then
undrawn on all outstanding Letters of Credit, acceptances, or any other
accommodations issued or incurred by the Lenders for the account and/or the
benefit of the Borrower.



(e)           Requests for Revolving Loans. Not later than 12:00 p.m. Eastern
time at least three (3) Business Days prior to a borrowing of Revolving Loans
that are to be LIBOR Loans, the Borrower shall deliver to the Administrative
Agent a Notice of Borrowing, together with an originally executed borrowing base
certificate (“Borrowing Base Certificate”) in the form attached hereto as
Exhibit D.  Each Notice of Borrowing shall specify the aggregate principal
amount of the Revolving Loans to be borrowed, the date such Revolving Loans are
to be borrowed (which must be a Business Day), and the initial Interest Period
for such Revolving Loans.  Each Notice of Borrowing shall be irrevocable once
given and binding on the Borrower.


(f)           Funding of Revolving Loans.  Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (e), the Administrative
Agent shall notify each Lender of the proposed borrowing.  Each Lender shall
deposit an amount equal to the Revolving Loan to be made by such Lender to the
Borrower with the Administrative Agent at the Principal Office, in immediately
available funds not later than 12:00 p.m. Eastern time on the date of such
proposed Revolving Loans.  Subject to fulfillment of all applicable conditions
set forth herein, the Administrative Agent shall make available to the Borrower
in the account specified in the Transfer Authorizer Designation Form, not later
than 3:00 p.m. Eastern time on the date of the requested borrowing of Revolving
Loans, the proceeds of such amounts received by the Administrative Agent.


 
- 24 -

--------------------------------------------------------------------------------

 

(g)           Assumptions Regarding Funding by Lenders.  With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Lender that such Lender will not make
available to the Administrative Agent a Revolving Loan to be made by such Lender
in connection with any borrowing, the Administrative Agent may assume that such
Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender.  In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day from and
including the date such Revolving Loan is made available to the Borrower but
excluding the date of payment to the Administrative Agent, at (i) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period.  If such Lender pays to the Administrative Agent the amount of
such Revolving Loan, the amount so paid shall constitute such Lender’s Revolving
Loan included in the borrowing.  Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make available the proceeds of a Revolving Loan to be made by such
Lender.


Section 2.2.  Letters of Credit.
 
(a)           Letters of Credit.  Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.10., the Issuing Bank, on
behalf of the Lenders, agrees to issue for the account of the Borrower during
the period from and including the Effective Date to, but excluding, the date 30
days prior to the Termination Date, one or more standby letters of credit (each
a “Letter of Credit”) up to a maximum aggregate Stated Amount at any one time
outstanding not to exceed $20,000,000 as such amount may be reduced from time to
time in accordance with the terms hereof (the “L/C Commitment Amount”).


(b)           Terms of Letters of Credit.  At the time of issuance, the amount,
form, terms and conditions of each Letter of Credit, and of any drafts or
acceptances thereunder, shall be subject to approval by the Issuing Bank and the
Borrower.  Notwithstanding the foregoing, in no event may (i) the expiration
date of any Letter of Credit extend beyond the date that is 30 days prior to the
Termination Date, or (ii) any Letter of Credit have an initial duration in
excess of one year; provided, however, a Letter of Credit may contain a
provision providing for the extension of the expiration date is in the absence
of a notice of non-renewal from the Issuing Bank but in no event shall any such
provision permit the extension of the expiration date of such Letter of Credit
beyond the date that is thirty (30) days prior to the Termination Date;
provided, further, that a Letter of Credit may, as a result of its express terms
or as the result of the effect of an automatic extension provision, have an
expiration date beyond the date that is 30 days prior to the Termination Date so
long as the Borrower delivers to the Administrative Agent for the benefit of the
Issuing Bank no later than 30 days prior to the Termination Date cash collateral
for such Letter of Credit for deposit into the Letter of Credit Collateral
Account in an amount equal to the Stated Amount of such Letter of Credit.  The
initial Stated Amount of each Letter of Credit shall be at least $25,000 (or
such lesser amount as may be acceptable to the Borrower, the Issuing Bank and
the Administrative Agent).


 
- 25 -

--------------------------------------------------------------------------------

 

(c)           Requests for Issuance of Letters of Credit.  The Borrower shall
give the Issuing Bank and the Administrative Agent written notice at least five
(5) Business Days prior to the requested date of issuance of a Letter of Credit,
such notice to describe in reasonable detail the proposed terms of such Letter
of Credit and the nature of the transactions or obligations proposed to be
supported by such Letter of Credit, and in any event shall set forth with
respect to such Letter of Credit the proposed (i) initial Stated Amount,
(ii) beneficiary, and (iii) expiration date. The Borrower shall also execute and
deliver such customary applications and agreements for standby letters of
credit, and other forms as requested from time to time by the Issuing
Bank.  Provided the Borrower has given the notice prescribed by the first
sentence of this subsection and delivered such applications and agreements
referred to in the preceding sentence, subject to the other terms and conditions
of this Agreement, including the satisfaction of any applicable conditions
precedent set forth in Article 5.2., the Issuing Bank shall issue the requested
Letter of Credit for the benefit of the stipulated beneficiary on the requested
date of issuance or any prior date after which the Issuing Bank has received all
of the items required to be delivered to it under this subsection; provided,
however, the Issuing Bank shall have no obligation to issue such requested
Letter of Credit prior to the date five (5) Business Days following such date of
receipt.  The Issuing Bank shall not at any time be obligated to issue any
Letter of Credit if such issuance would conflict with, or cause the
Administrative Agent or any Lender to exceed any limits imposed by, any
Applicable Law.  References herein to “issue” and derivations thereof with
respect to Letters of Credit shall also include extensions or modifications of
any outstanding Letters of Credit, unless the context otherwise requires.  All
Letters of Credit issued shall be remitted to the Borrower, or if requested by
the Borrower in writing to the Issuing Bank, directly to the beneficiary set
forth on such Letter of Credit by overnight courier.  The Issuing Bank shall
deliver to the Borrower a copy of each issued Letter of Credit within a
reasonable time after the date of issuance thereof.  To the extent any term of a
Letter of Credit Document is inconsistent with a term of any Loan Document, the
term of such Loan Document shall control.


(d)           Reimbursement Obligations.  Upon receipt by the Issuing Bank from
the beneficiary of a Letter of Credit of any demand for payment under such
Letter of Credit, the Issuing Bank shall promptly notify the Borrower and the
Administrative Agent of the amount to be paid by the Issuing Bank as a result of
such demand and the date on which payment is to be made by the Issuing Bank to
such beneficiary in respect of such demand; provided, however, that the Issuing
Bank’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation.  The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Bank for the amount of each demand for payment under such
Letter of Credit at or prior to the date on which payment is to be made by the
Issuing Bank to the beneficiary thereunder, without presentment, demand, protest
or other formalities of any kind.  Upon receipt by the Issuing Bank of any
payment in respect of any Reimbursement Obligation, the Issuing Bank shall
promptly pay to each Lender that has acquired a participation therein under the
second sentence of the immediately following subsection (i) such Lender’s
Commitment Percentage of such payment.


(e)           Manner of Reimbursement.  Upon its receipt of a notice referred to
in the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the Issuing Bank whether or not the Borrower intends to
borrow hereunder to finance its obligation to reimburse the Issuing Bank for the
amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable
provisions of this Agreement.  If the Borrower fails to so advise the
Administrative Agent and the Issuing Bank, or if the Borrower fails to reimburse
the Issuing Bank for a demand for payment under a Letter of Credit by the date
of such payment, the failure of which the Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article V. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans in an amount equal to
the unpaid Reimbursement Obligation and the Administrative Agent shall give each
Lender prompt notice of the amount of the Revolving Loan to be made available to
the Administrative Agent not later than 10:00 a.m. Eastern time and (ii) if such
conditions would not permit the making of Revolving Loans, the provisions of
subsection (j) of this Section shall apply.  Repayment of a Reimbursement
Obligation will reduce the Reimbursement Obligation by the amount of the
payment.


(f)           Effect of Letters of Credit on Commitments.  Upon the issuance by
the Issuing Bank of any Letter of Credit and until such Letter of Credit shall
have expired or been cancelled, the Commitment of each Lender shall be deemed to
be utilized for all purposes of this Agreement in an amount equal to the product
of (i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus (B) any related Reimbursement Obligations
then outstanding.

 
- 26 -

--------------------------------------------------------------------------------

 


(g)           Issuing Bank’s Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations.  In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, the Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit.  The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, none
of the Issuing Bank, Administrative Agent or any of the Lenders shall be
responsible for, and the Borrower’s obligations in respect of Letters of Credit
shall not be affected in any manner by, (i) the form, validity, sufficiency,
accuracy, genuineness or legal effects of any document submitted by any party in
connection with the application for and issuance of or any drawing honored under
any Letter of Credit even if such document should in fact prove to be in any or
all respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit, or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) failure of the beneficiary of any
Letter of Credit to comply fully with conditions required in order to draw upon
such Letter of Credit; (iv) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, facsimile, electronic
mail, telecopy or otherwise, whether or not they be in cipher; (v) errors in
interpretation of technical terms; (vi) any loss or delay in the transmission or
otherwise of any document required in order to make a drawing under any Letter
of Credit, or of the proceeds thereof; (vii) the misapplication by the
beneficiary of any Letter of Credit, or of the proceeds of any drawing under any
Letter of Credit; or (viii) any consequences arising from causes beyond the
control of the Issuing Bank, Administrative Agent or the Lenders.  None of the
above shall affect, impair or prevent the vesting of any of the Issuing Bank’s
or Administrative Agent’s rights or powers hereunder.  Any action taken or
omitted to be taken by the Issuing Bank under or in connection with any Letter
of Credit, if taken or omitted in the absence of gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final,
non-appealable judgment), shall not create against the Issuing Bank any
liability to the Borrower, the Administrative Agent or any Lender.  In this
regard, the obligation of the Borrower to reimburse the Issuing Bank for any
drawing made under any Letter of Credit, and to repay any Revolving Loan made
pursuant to the second sentence of the immediately preceding subsection (e),
shall be absolute, unconditional and irrevocable and shall be paid strictly in
accordance with the terms of this Agreement and any other applicable Letter of
Credit Document under all circumstances whatsoever, including without
limitation, the following circumstances: (A) any lack of validity or
enforceability of any Letter of Credit Document or any term or provisions
therein; (B) any amendment or waiver of or any consent to departure from all or
any of the Letter of Credit Documents; (C) the existence of any claim, setoff,
defense or other right which the Borrower may have at any time against the
Issuing Bank, the Administrative Agent or any Lender, any beneficiary of a
Letter of Credit or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or in the Letter of Credit Documents or any
unrelated transaction; (D) any breach of contract or dispute between the
Borrower, the Issuing Bank, the Administrative Agent, any Lender or any other
Person; (E) any demand, statement or any other document presented under a Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein or made in connection therewith being untrue or
inaccurate in any respect whatsoever; (F) any non-application or misapplication
by the beneficiary of a Letter of Credit or of the proceeds of any drawing under
such Letter of Credit; (G) payment by the Issuing Bank under any Letter of
Credit against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of the
Borrower’s Reimbursement Obligations.  Notwithstanding anything to the contrary
contained in this Section or Section 12.10., but not in limitation of the
Borrower’s unconditional obligation to reimburse the Issuing Bank for any
drawing made under a Letter of Credit as provided in this Section and to repay
any Revolving Loan made pursuant to the second sentence of the immediately
preceding subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, the Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, the Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, the Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.

 
- 27 -

--------------------------------------------------------------------------------

 


(h)           Amendments, Etc.  The issuance by the Issuing Bank of any
amendment, supplement or other modification to any Letter of Credit shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the Issuing Bank), and no such amendment, supplement or
other modification shall be issued unless either (i) the respective Letter of
Credit affected thereby would have complied with such conditions had it
originally been issued hereunder in such amended, supplemented or modified form
or (ii) the Administrative Agent and Requisite Lenders (or all of the Lenders if
required by Section 12.7.) shall have consented thereto.  In connection with any
such amendment, supplement or other modification, the Borrower shall pay the
fees, if any.


(i)           Lenders’ Participation in Letters of Credit.  Immediately upon the
date of issuance by the Issuing Bank of all Letters of Credit, each Lender shall
be deemed to have absolutely, irrevocably and unconditionally purchased and
received from the Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of the Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to the
Issuing Bank to pay and discharge when due, such Lender’s Commitment Percentage
of the Issuing Bank’s liability under such Letter of Credit.  In addition, upon
the making of each payment by a Lender to the Administrative Agent for the
account of the Issuing Bank in respect of any Letter of Credit pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of the Issuing Bank, Administrative Agent
or such Lender, acquire (i) a participation in an amount equal to such payment
in the Reimbursement Obligation owing to the Issuing Bank by the Borrower in
respect of such Letter of Credit and (ii) a participation in a percentage equal
to such Lender’s Commitment Percentage in any interest or other amounts payable
by the Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to the Issuing Bank pursuant to the terms of this Agreement, if any).


(j)           Payment Obligation of Lenders.  Each Lender severally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, on demand
in immediately available funds in Dollars the amount of such Lender’s Commitment
Percentage of each drawing paid by the Issuing Bank under each Letter of Credit
to the extent such amount is not reimbursed by the Borrower pursuant to the
immediately preceding subsection 2.2.(d); provided, however, that in respect of
any drawing under any Letter of Credit, the maximum amount that any Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Commitment Percentage of such drawing.  If the notice
referenced in the second sentence of Section 2.2.(e) is received by a Lender not
later than 12:00 p.m. Eastern time, then such Lender shall make such payment
available to the Administrative Agent not later than 12:00 p.m. Eastern time on
the date of demand therefor; otherwise, such payment shall be made available to
the Administrative Agent not later than 2:00 p.m. Eastern time on the next
succeeding Business Day.  Each Lender’s obligation to make such payments to the
Administrative Agent under this subsection, and the Administrative Agent’s right
to receive the same for the account of the Issuing Bank, shall be absolute,
irrevocable and unconditional and shall not be affected in any way by any
circumstance whatsoever, including without limitation, (i) the failure of any
other Lender to make its payment under this subsection, (ii) the financial
condition of the Borrower or any other Loan Party, (iii) the existence of any
Default or Event of Default, including any Event of Default described in
Section 10.1.(e) or (f) or (iv) the termination of the Commitments.  Each such
payment to the Administrative Agent for the account of the Issuing Bank shall be
made without any offset, abatement, withholding or deduction whatsoever.

 
- 28 -

--------------------------------------------------------------------------------

 


(k)           Information to Lenders.  Promptly following any change in Letters
of Credit outstanding, the Issuing Bank shall deliver to the Administrative
Agent, who shall promptly deliver the same to each Lender and the Borrower, a
notice describing the aggregate amount of all Letters of Credit outstanding at
such time.  Upon the request of any Lender from time to time, the Issuing Bank
shall deliver any other information reasonably requested by such Lender with
respect to each Letter of Credit then outstanding.  Other than as set forth in
this subsection, the Issuing Bank shall have no duty to notify the Lenders
regarding the issuance or other matters regarding Letters of Credit issued
hereunder.  The failure of the Issuing Bank to perform its requirements under
this subsection shall not relieve any Lender from its obligations under the
immediately preceding subsection (j).


(l)           Defaulting Lenders.  Upon demand by the Administrative Agent at
any time while a Lender is a Defaulting Lender or a Potential Defaulting Lender,
the Borrower shall deliver to the Administrative Agent, for the benefit of the
Issuing Bank, within one Business Day of such demand, cash collateral or other
credit support satisfactory to the Issuing Bank in its sole discretion in an
amount equal to such Defaulting Lender’s or Potential Defaulting Lender’s
Commitment Percentage of the Letter of Credit Liabilities then outstanding.


(m)           Existing Letters of Credit.  The Administrative Agent, the Lenders
and the Borrower agree that (i) the letters of credit outstanding as of the
Closing Date as set forth on Schedule 2.2(m) hereto shall for all purposes as of
the Effective Date be deemed to be “Letters of Credit” issued pursuant to and
shall be subject to all terms and conditions of this Agreement applicable to
Letters of Credit and (ii) all collateral securing such obligations will be
immediately released by the Administrative Agent and the Lenders to the
Borrower.


Section 2.3.  Rates and Payment of Interest on Loans.
 
(a)           Rate.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
(i) LIBOR Loan made by such Lender for the period from and including the date of
the making of such LIBOR Loan to but excluding the date such LIBOR Loan shall be
paid in full, at LIBOR for such LIBOR Loan for the Interest Period therefor,
plus the Applicable LIBOR Margin; and (ii) Base Rate Loan made by such Lender
for the period from and including the date of the making of such Base Rate Loan
to but excluding the date such Base Rate Loan shall be paid in full, at the Base
Rate for such Loan, plus the Applicable Base Rate Margin.


Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender and the
Issuing Bank, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Loan made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).


(b)           Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise).  Interest payable at the Post-Default Rate
shall be payable from time to time on demand.  All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 
- 29 -

--------------------------------------------------------------------------------

 


(c)           Borrower Information Used to Determine Applicable Interest
Rates.  The parties understand that the applicable interest rate for the
Obligations and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by the Borrower (the “Borrower
Information”).  If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Administrative Agent, and if the applicable interest rate
or fees calculated for any period were lower than they should have been had the
correct information been timely provided, then, such interest rate and such fees
for such period shall be automatically recalculated using correct Borrower
Information.  The Administrative Agent shall promptly notify the Borrower in
writing of any additional interest and fees due because of such recalculation,
and the Borrower shall pay such additional interest or fees due to the
Administrative Agent, for the account of each Lender, within five (5) Business
Days of receipt of such written notice.  Any recalculation of interest or
fees required by this provision shall survive the termination of this Agreement,
and this provision shall not in any way limit any of the Administrative Agent’s,
the Issuing Bank’s, or any Lender’s other rights under this Agreement.


Section 2.4.  Borrowing Base.
 
(a)           Addition of Borrowing Base Properties.  The Borrowing Base may be
supplemented from time to time to reflect additional Borrowing Base Properties
and/or First Mortgage Receivables. To supplement the Borrowing Base, the
Borrower shall submit to Administrative Agent the following materials for its
review and approval:
 
In the case of a proposed supplement to Borrowing Base Properties, the Borrower
shall provide Administrative Agent with a formal written request to add the
Property to the Borrowing Base, along with a due diligence package for such
Property.  The due diligence package shall include a current appraisal (which
shall be dated within 180 days of the proposed date of addition of such Property
as a Borrowing Base Property), an environmental assessment, a property condition
report, copies of all tenant lease(s), Borrower’s investment write-up, and a
copy of the owner’s policy of title insurance (or proforma policy/marked
commitment accompanied by an irrevocable obligation of the title insurer to
issue such policy) and survey, along with a written certification by the
Borrower that such Property satisfies the criteria set forth for it to be deemed
a Borrowing Base Property hereunder and that such Property has a minimum Initial
Lease Term of not less than five (5) years.  Administrative Agent may request
additional information if it reasonably believes that such additional
information is necessary for its decision to add a Property to the Borrowing
Base.
 
In the case of a proposed supplement to First Mortgage Receivables, the Borrower
shall provide Administrative Agent with copies of the documents evidencing such
note, indenture or other evidence of indebtedness and the Mortgage securing
same, and all such other information as may be required for Administrative Agent
to determine whether such loan qualifies as a First Mortgage Receivable, along
with a written certification by the Borrower that such loan satisfies the
criteria set forth for it to be deemed a First Mortgage Receivable hereunder.

 
- 30 -

--------------------------------------------------------------------------------

 

Upon Administrative Agent’s receipt of a complete due diligence package and
certification from the Borrower as provided herein, Administrative Agent shall
determine in its reasonable discretion whether such proposed supplement to the
Borrowing Base qualifies as a Borrowing Base Property or First Mortgage
Receivable, as appropriate, for inclusion in the determination of the Borrowing
Base.  Administrative Agent shall inform the Borrower within ten (10) Business
Days following submission of all of the due diligence materials, application and
certification required by this Agreement if the proposed supplement is approved
for inclusion in the Borrowing Base; if the Administrative Agent shall fail to
inform the Borrower within such ten (10) Business Day period, then Borrower
shall notify Administrative Agent of such failure and provide two (2) additional
Business Days for Administrative Agent’s determination, and if the
Administrative Agent does not respond within such additional two (2) Business
Day period then the proposed supplement to the Borrowing Base shall be deemed to
have been approved. If approved (or if deemed to have been approved), such
Borrowing Base Property or First Mortgage Receivable, as appropriate, shall be
added to the Borrowing Base upon execution and delivery of a Subsidiary Guaranty
and Accession Agreement by the Subsidiary owning either the proposed Borrowing
Base Property or First Mortgage Receivable in the forms prescribed by
Administrative Agent and annexed hereto and, in the case of a First Mortgage
Receivable, delivery of the original note, indenture or other evidence of
indebtedness endorsed payable to the order of the Administrative
Agent.  Additionally, within forty five (45) days following the addition of such
Borrowing Base Property or First Mortgage Receivable, as appropriate, being
added to the Borrowing Base, the Borrower shall provide the Administrative Agent
with the following: (i) for any Borrowing Base Property, a Pocket Mortgage with
an opinion of counsel; (ii) for any First Mortgage Receivable, a Collateral
Assignment of Mortgage; and (iii) and, in case of both of the foregoing sections
(i) and (ii), a Membership Interest Pledge in the entity that owns such
Borrowing Base Property or First Mortgage Receivable.
 
(b)          Release of Collateral and Subsidiary Guarantors.  Provided no
Default or Event of Default shall have occurred hereunder and be continuing (or
would exist immediately after giving effect to the transactions contemplated by
this Section 2.4(b)), the Administrative Agent shall release the Equity
Interests in a Subsidiary Guarantor from the lien or security title of the Loan
Documents encumbering the same and terminate such Subsidiary Guarantor’s
guaranty of the Obligations, upon the request of the Borrower subject to and
upon the following terms and conditions:
 
(i)           the Borrower shall deliver to the Administrative Agent written
notice of its desire to obtain such release no later than three (3) Business
Days prior to the date on which such release is to be effected together with a
Borrowing Base Certificate as set forth in Exhibit D showing the effect on
Availability without the inclusion of the Borrowing Base Property proposed to be
released;
 
(ii)          the Borrower shall certify to the Administrative Agent that no
Default or Event of Default exists or shall exist after giving effect to such
release;
 
(iii)         the Borrower shall pay all reasonable costs and expenses of the
Administrative Agent in connection with such release, including without
limitation, reasonable attorney’s fees; and
 
(iv)         to the extent necessary to comply with Section 2.1, any amount
necessary to have the principal amount outstanding be within the Availability
taking into account the removal of the Borrowing Base Property proposed to be
released.
 
Upon satisfaction of the terms and conditions of this Section 2.4(b), the
Administrative Agent shall immediately (x) execute and deliver to Borrower a
release letter with respect to the applicable Equity Interests and Subsidiary
Guarantors; (y) file an amendment to Agent’s UCC financing statement evidencing
the termination and release of Administrative Agent’s security interest and lien
in the applicable Equity Interest; and (z) return to the Borrower, as
applicable, the original (A) Pocket Mortgage executed by the Subsidiary
Guarantor being released, or (B) documents evidencing and/or securing the First
Mortgage receivables owned by the Subsidiary Guarantor being released, all
without the need for any consent from, or notice to, any Lender.


 
- 31 -

--------------------------------------------------------------------------------

 

Section 2.5.  Repayment of Loans.  The Borrower shall repay the entire
outstanding principal amount of, and all accrued but unpaid interest on, the
Revolving Loans plus any and all costs payable hereunder or pursuant to any Loan
Document on the Termination Date.
 
Section 2.6.  Prepayments.
 
(a)          Subject to Section 4.4., the Borrower may prepay any Loan at any
time without premium or penalty.  The Borrower shall give the Administrative
Agent at least one Business Day’s prior written notice of the prepayment of any
Loan.  Except during the continuance of an Event of Default and after the
payment of all accrued but unpaid interest, fees, expenses and other charges
then due, remaining amounts shall be applied as directed by the Borrower.
 
(b)          At its option and upon three (3) days written notice to the
Administrative Agent, the Borrower may prepay any LIBOR Loan in whole from time
to time without premium or penalty on the last Business Day of the then current
Interest Period with respect thereto and with any accrued interest on the
principal being prepaid to the date of such repayment, provided, however, that
the Borrower acknowledges that additional obligations may be associated with any
such prepayment including, without limitation, breakage and other costs and fees
incurred by the Administrative Agent for prepayments of a LIBOR Loan made on any
day that is not the last day of the relevant Interest Period (regardless of the
source of such prepayment and whether voluntary, by acceleration or
otherwise).  All such prepayments of a LIBOR Loan shall be applied first to fees
and expenses then due hereunder, then, unless otherwise directed by the Borrower
(except during the continuance of an Event of Default), to interest on the
unpaid principal balance accrued to the date of prepayment and last to the
principal balance then due hereunder.
 
(c)          If the Borrower has entered into a swap agreement, prepayment shall
be governed by the terms of the swap agreement.
 
(d)          In connection with the Borrower’s obligation to pay any LIBOR Loan
prepayment fees, the Borrower agrees to reimburse the Administrative Agent
(without duplication) for any increase in the cost to the Administrative Agent,
or reduction in the amount of any sum receivable by the Administrative Agent, in
respect, or as a result of:


 
i.
any conversion or repayment or prepayment of the principal amount of any LIBOR
Loan on a date other than the scheduled last day of the Interest Period
applicable thereto; or



 
ii.
any loans not being made as LIBOR Loans in accordance with the borrowing request
thereof.



(e)          Mandatory.


(i)           Commitment Overadvance.  If at any time the aggregate principal
amount of all outstanding Revolving Loans, together with the aggregate amount of
all Letter of Credit Liabilities, exceeds the aggregate amount of the
Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Lenders, the amount of such excess.

 
- 32 -

--------------------------------------------------------------------------------

 


(ii)          Application of Mandatory Prepayments.  Amounts paid under the
preceding subsection (e)(i) shall be applied to pay all amounts of principal
outstanding on the Loans and any Reimbursement Obligations pro rata in
accordance with Section 3.2. and if any Letters of Credit are outstanding at
such time, the remainder, if any, shall be deposited into the Letter of Credit
Collateral Account for application to any Reimbursement Obligations.  Amounts
paid under the preceding subsection (d) shall be applied in accordance with
Section 3.2.(e).  If the Borrower is required to pay any outstanding LIBOR Loans
by reason of this subsection (e)(ii) prior to the end of the applicable Interest
Period therefor, the Borrower shall pay all amounts due under Section 4.4.


  Section 2.7.  Continuation.
 
So long as no Default under Section 10.1(a) or 10.1(b)(i) (as to Section 9.1 of
Article IX only) or Event of Default exists, the Borrower may on any Business
Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan or any
portion thereof as a LIBOR Loan by selecting a new Interest Period for such
LIBOR Loan.  Each new Interest Period selected under this Section shall commence
on the last day of the immediately preceding Interest Period.  Each selection of
a new Interest Period shall be made by the Borrower giving to the Administrative
Agent a Notice of Continuation not later than 12:00 p.m. Eastern time on the
third Business Day prior to the date of any such Continuation.  Such notice by
the Borrower of a Continuation shall be by telecopy, electronic mail or other
similar form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loans and
portions thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder.  Each
Notice of Continuation shall be irrevocable by and binding on the Borrower once
given.  Promptly after receipt of a Notice of Continuation, the Administrative
Agent shall notify each Lender of the proposed Continuation.  If the Borrower
shall fail to select in a timely manner a new Interest Period for any LIBOR Loan
in accordance with this Section, such Loan will automatically, on the last day
of the current Interest Period therefor, continue as a LIBOR Loan with an
Interest Period of one month.


Section 2.8.  Notes.
 
(a)           Notes.  The Revolving Loans made by each Lender shall, in addition
to this Agreement, also be evidenced by a Revolving Note, payable to the order
of such Lender in a principal amount equal to the amount of its Commitment as
originally in effect and otherwise duly completed.


(b)           Records.  The date, amount, interest rate, and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
recorded by such Lender on its books and such entries shall be binding on the
Borrower absent manifest error; provided, however, that (i) the failure of a
Lender to make any such record shall not affect the obligations of the Borrower
under any of the Loan Documents and (ii) if there is a discrepancy between such
records of a Lender and the statements of accounts maintained by the
Administrative Agent pursuant to Section 3.8., in the absence of manifest error,
the statements of account maintained by the Administrative Agent pursuant to
Section 3.8. shall be controlling.


(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 
- 33 -

--------------------------------------------------------------------------------

 


Section 2.9.  Expiration Date of Letters of Credit Past Termination Date.
 
If on the date the Commitments are terminated or reduced to zero (whether
voluntarily, by reason of the occurrence of an Event of Default or otherwise),
there are any Letters of Credit outstanding hereunder, the Borrower shall, on
such date, pay to the Administrative Agent, for its benefit and the benefit of
the Lenders and the Issuing Bank, for deposit into the Letter of Credit
Collateral Account an amount of money sufficient to cause the balance of
available funds on deposit in the Letter of Credit Collateral Account to equal
the aggregate Stated Amount of such Letters of Credit.


Section 2.10.  Amount Limitations.
 
Notwithstanding any other term of this Agreement or any other Loan Document, no
Lender shall be required to make a Loan, nor shall the Issuing Bank be required
to issue a Letter of Credit, if immediately after the making of such Loan, or
the issuance of such Letter of Credit if the aggregate principal amount of all
outstanding Revolving Loans, together with the aggregate amount of all Letter of
Credit Liabilities, would exceed the aggregate amount of the Commitments at such
time.


Section 2.11.  Funds Transfer Disbursements.
 
(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire of funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not become any part of the transfer
disbursement procedures authorized under this provision, the Loan Documents, or
any agreement between the Administrative Agent and the Borrower.  The Borrower
agrees to notify the Administrative Agent of any errors in the transfer of any
funds or of any unauthorized or improperly authorized transfer requests within
fourteen (14) days after the Administrative Agent’s confirmation to the Borrower
of such transfer.


(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would: (i) violate the terms of this
authorization, (ii) require use of a bank reasonably deemed unacceptable to the
Administrative Agent or any Lender or prohibited by any Governmental Authority,
(iii) cause the Administrative Agent or any Lender to violate any Federal
Reserve or other regulatory risk control program or guideline or (iv) otherwise
cause the Administrative Agent or any Lender to violate any Applicable Law or
regulation.

 
- 34 -

--------------------------------------------------------------------------------

 

(c)           Limitation of Liability.  None of the Administrative Agent, the
Issuing Bank or any Lender shall be liable to the Borrower or any other parties
for (i) errors, acts or failures to act of others, including other entities,
banks, communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, the Issuing Bank or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, Issuing Bank’s or any Lender’s control, or (iii)
any special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Administrative
Agent, the Issuing Bank, any Lender or the Borrower knew or should have known
the likelihood of these damages in any situation.  None of the Administrative
Agent, the Issuing Bank or any Lender makes any representations or warranties
other than those expressly made in this Agreement.


Section 2.12.  Increase in Commitments.


The Borrower shall have the right to request increases in the aggregate amount
of the Commitments by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Commitments
(including the existing Commitments) shall not exceed $75,000,000.  Each such
increase in the Commitments must be an aggregate minimum amount of $5,000,000
and integral multiples of $5,000,000 in excess thereof.  The Administrative
Agent, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders.  No
Lender shall be obligated in any way whatsoever to increase its Commitment or
provide a new Commitment, and any new Lender becoming a party to this Agreement
in connection with any such requested increase must be an Eligible Assignee.  If
a new Lender becomes a party to this Agreement, or if any existing Lender is
increasing its Commitment, such Lender shall on the date it becomes a Lender
hereunder (or in the case of an existing Lender, increases its Commitment) (and
as a condition thereto) purchase from the other Lenders its Commitment
Percentage (determined with respect to the Lenders’ respective Commitments and
after giving effect to the increase of Commitments) of any outstanding Revolving
Loans, by making available to the Administrative Agent for the account of such
other Lenders, in same day funds, an amount equal to the sum of (A) the portion
of the outstanding principal amount of such Revolving Loans to be purchased by
such Lender, plus (B) the aggregate amount of payments previously made by the
other Lenders under Section 2.4.(j) that have not been repaid, plus (C) interest
accrued and unpaid to and as of such date on such portion of the outstanding
principal amount of such Revolving Loans.  The Borrower shall pay to the Lenders
amounts payable, if any, to such Lenders under Section 4.4. as a result of the
prepayment of any such LIBOR Loans.  Effecting the increase of the Commitments
under this Section is subject to the following conditions precedent:  (x) no
Default or Event of Default shall be in existence on the effective date of such
increase, (y) the representations and warranties made or deemed made by the
Borrower or any other Loan Party in any Loan Document to which such Loan Party
is a party shall be true and correct in all material respects on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances not
prohibited hereunder, and (z)  the Administrative Agent shall have received each
of the following, in form and substance satisfactory to the Administrative
Agent:  (i) if not previously delivered to the Administrative Agent, copies
certified by the Secretary or Assistant Secretary of (A) all partnership or
other necessary action taken by the Borrower to authorize such increase and (B)
all corporate, partnership, member or other necessary action taken by each
Guarantor authorizing the guaranty of such increase, (ii) an opinion of counsel
to the Borrower and the Guarantors, addressed to the Administrative Agent and
the Lenders covering such matters as reasonably requested by the Administrative
Agent, and (iii) new Revolving Notes executed by the Borrower, payable to any
new Lenders and replacement Revolving Notes executed by the Borrower, payable to
any existing Lenders increasing their Commitments, in the amount of such
Lender’s Commitment at the time of the effectiveness of the applicable increase
in the aggregate amount of the Commitments.  In connection with any increase in
the aggregate amount of the Commitments pursuant to this Section 2.12. any
Lender becoming a party hereto shall execute such documents and agreements as
the Administrative Agent may reasonably request.

 
- 35 -

--------------------------------------------------------------------------------

 


Article III. Payments, Fees and Other General Provisions
 
Section 3.1.  Payments.
 
(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 11:00 a.m. Eastern time on the date on which such payment shall become due
(each such payment made after such time on such due date to be deemed to have
been made on the next succeeding Business Day); provided, with respect to any
Fees or other amounts to be made by the Borrower, excluding regularly scheduled
payments of principal and interest, Administrative Agent shall forward an
invoice to the Borrower, including reasonable detail therein, at least one
Business Day prior to such payment being due, further provided that in all
events the failure of the Administrative Agent to send such invoice in no way
excuses the Borrower from making payment of amounts due hereunder.  Upon the
Borrower’s written request, Administrative Agent shall satisfy such invoice, or
portion thereof, from funds available in the Borrower’s operating account at
Capital One.  Subject to Section 10.5., the Borrower shall, at the time of
making each payment under this Agreement or any other Loan Document, specify to
the Administrative Agent the amounts payable by the Borrower hereunder to which
such payment is to be applied.  Each payment received by the Administrative
Agent for the account of a Lender under this Agreement or any Note shall be paid
to such Lender by wire transfer of immediately available funds in accordance
with the wiring instructions provided by such Lender to the Administrative Agent
from time to time, for the account of such Lender at the applicable Lending
Office of such Lender.  Each payment received by the Administrative Agent for
the account of the Issuing Bank under this Agreement shall be paid to the
Issuing Bank by wire transfer of immediately available funds in accordance with
the wiring instructions provided by the Issuing Bank to the Administrative Agent
from time to time, for the account of the Issuing Bank.  In the event the
Administrative Agent fails to pay such amounts to such Lender or the Issuing
Bank, as the case may be, within one Business Day of receipt of such amounts,
the Administrative Agent shall pay interest on such amount until paid at a rate
per annum equal to the rate charged on such amounts as determined in accordance
with this Agreement.  If the due date of any payment under this Agreement or any
other Loan Document would otherwise fall on a day which is not a Business Day
such date shall be extended to the next succeeding Business Day and interest
shall continue to accrue at the rate, if any, applicable to such payment for the
period of such extension.


(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may (but shall not be obligated
to), in reliance upon such assumption, distribute to the Lenders or the Issuing
Bank, as the case may be, the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent on demand
that amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 
- 36 -

--------------------------------------------------------------------------------

 


Section 3.2.  Pro Rata Treatment.
 
Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a), and 2.2. (e) shall be made from the Lenders, and
each payment of the fees under Sections 3.5.(a), 3.5.(b), the first sentence of
3.5.(c) and 3.5.(d) shall be made for the account of the Lenders, pro rata
according to the amounts of their respective Commitments; (b) each payment or
prepayment of principal of Revolving Loans shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Revolving Loans held by them, provided that, subject to Section 3.9., if
immediately prior to giving effect to any such payment in respect of any
Revolving Loans the outstanding principal amount of the Revolving Loans shall
not be held by the Lenders pro rata in accordance with their respective
Commitments in effect at the time such Revolving Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans shall be
made for the account of the Lenders pro rata in accordance with the amounts of
interest on such Revolving Loans then due and payable to the respective Lenders;
(d) the making, and Continuation of Revolving Loans shall be made pro rata among
the Lenders according to the amounts of their respective Revolving Loans and the
then current Interest Period for each Lender’s portion of each such Loan shall
be coterminous; and (e) the Lenders’ participation in, and payment obligations
in respect of, Letters of Credit under Section 2.4., shall be in accordance with
their respective Commitment Percentages.


Section 3.3.  Sharing of Payments, Etc.
 
If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans under this Agreement or shall obtain payment on any other Obligation owing
by the Borrower or any other Loan Party through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right or otherwise or through
voluntary prepayments directly to a Lender or other payments made by or on
behalf of the Borrower or any other Loan Party to a Lender not in accordance
with the terms of this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 10.5., as applicable, such
Lender shall promptly purchase from the other Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 10.5., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
direct interest in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such interest.  Nothing contained herein shall require any
Lender to exercise any such right or shall affect the right of any Lender to
exercise and retain the benefits of exercising, any such right with respect to
any other indebtedness or obligation of the Borrower.

 
- 37 -

--------------------------------------------------------------------------------

 


Section 3.4.  Several Obligations.
 
No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.


Section 3.5.  Fees.
 
(a)           Closing Expenses.  On the Effective Date, the Borrower agrees to
pay to the Administrative Agent and each Lender all out-of-pocket third party
expenses incurred by the Administrative Agent as have been agreed to in writing
by the Borrower and the Administrative Agent including but not limited to all
appraisal, environmental audit and review report fees.


(b)           Upfront Fee. The Borrower shall pay to Administrative Agent for
the account of each Lender in accordance with its Commitment Percentage, a
commitment fee equal to 0.75% times the total Commitment at Closing.


(c)           Facility Fees.  The Borrower shall pay to Administrative Agent for
the ratable account of each Lender, in accordance with its Commitment
Percentage, a facility fee equal to 0.25% times the Commitment regardless of
usage.  The facility fee shall accrue at all times and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date
and on the Termination Date (and, if applicable, thereafter on demand).


(d)           Letter of Credit Fees.  The Borrower shall pay a commission on all
outstanding Letters of Credit at a per annum rate equal to the Applicable LIBOR
Margin then in effect with respect to LIBOR Loans on the face amount of each
such Letter of Credit. Such commission shall be shared ratably among the Lenders
and shall be payable quarterly in arrears.  A fronting fee equal to 0.20% per
annum on the face amount of each Letter of Credit shall be payable quarterly in
arrears to the Issuing Bank for its own account. In addition, customary
administrative, issuance, amendment, payment and negotiation charges shall be
payable to the Issuing Bank for its own account.


(e)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in this
Agreement and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.


Section 3.6.  Computations.
 
Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.
 
- 38 -

--------------------------------------------------------------------------------


 
Section 3.7.  Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable
Law.  The parties hereto hereby agree and stipulate that the only charge imposed
upon the Borrower for the use of money in connection with this Agreement is and
shall be the interest specifically described in Section 2.3.(a)(i) through
(iv).  Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, facility fees, closing fees,
letter of credit fees, underwriting fees, default charges, late charges, funding
or “breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Administrative Agent or any Lender to third
parties or for damages incurred by the Administrative Agent or any Lender, in
each case, in connection with the transactions contemplated by this Agreement
and the other Loan Documents, are charges made to compensate the Administrative
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the
Administrative Agent and the Lenders in connection with this Agreement and shall
under no circumstances be deemed to be charges for the use of money.  All
charges other than charges for the use of money shall be fully earned and
nonrefundable when due.


Section 3.8.  Statements of Account.
 
The Administrative Agent will account to the Borrower monthly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.


Section 3.9.  Defaulting Lenders.
 
(a)           Generally.  If any Lender shall become a Defaulting Lender, then
such Defaulting Lender’s right to participate in the administration of the
Loans, this Agreement and the other Loan Documents, including without
limitation, any right to vote in respect of any amendment, consent or waiver of
the terms of this Agreement or any other Loan Document, or to direct any action
or inaction of the Administrative Agent or to be taken into account in the
calculation of the Requisite Lenders shall be suspended while such Lender
remains a Defaulting Lender; provided, however, that the foregoing shall not
permit an increase in such Lender’s Commitment or an extension of the maturity
date of such Lender’s Loans or other Obligations owing to such Lender, in each
case, without such Lender’s consent.  If a Lender is a Defaulting Lender because
it has failed to make timely payment to the Administrative Agent of any amount
required to be paid to the Administrative Agent hereunder (without giving effect
to any notice or cure periods), then the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest.  No Commitment of any Lender shall be increased
or otherwise affected, and except as otherwise expressly provided in this
Section, performance by the Borrower of its obligations hereunder and under the
other Loan Documents shall not be excused or otherwise modified, as a result of
the operation of this Section. The rights and remedies of the Borrower, the
Administrative Agent, the Issuing Bank, and the Lenders against a Defaulting
Lender under this Section are in addition to any other rights and remedies the
Borrower, the Administrative Agent, the Issuing Bank, and the Lenders may have
against such Defaulting Lender under this Agreement, any of the other Loan
Documents, Applicable Law or otherwise.  Upon the determination by the
Administrative Agent that a Lender is a Defaulting Lender or a Potential
Defaulting Lender, the Administrative Agent will promptly notify the Lenders and
the Borrower of such determination; provided, however, that the failure of the
Administrative Agent to give such notice shall not release the Borrower or any
Lender from any of its obligations hereunder or effect any such determination by
the Administrative Agent.

 
- 39 -

--------------------------------------------------------------------------------

 


(b)           Treatment of Payments.  Until the Defaulting Lender Excess of a
Defaulting Lender has been reduced to zero, any payment of the principal of the
Revolving Loans owing to the Defaulting Lender shall, unless the Requisite
Lenders agree otherwise, be applied to the outstanding principal balance of the
Revolving Loans of the applicable Lenders that are not Defaulting
Lenders.  Subject to the preceding sentence, any amount paid by the Borrower for
the account of a Defaulting Lender under this Agreement or any other Loan
Document will not be paid or distributed to such Defaulting Lender, but will
instead be applied by the Administrative Agent to the making of payments from
time to time in the following order of priority until such Defaulting Lender has
ceased to be a Defaulting Lender (in accordance with subsection (f), (g) or (h)
below: first, to the payment of any amounts owing by such Defaulting Lender to
the Administrative Agent under this Agreement; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender or to the Issuing Bank
under this Agreement; third, if determined by the Administrative Agent or
requested by the Issuing Bank, held as cash collateral for such Defaulting
Lender’s Commitment Percentage of the Letter of Credit Liabilities then
outstanding, subject to the provisions of the immediately following subsection
(e); fourth, to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, held in such account as cash collateral
for future funding obligations of the Defaulting Lender in respect of any Loans
under this Agreement; and sixth, after the termination of the Commitments and
payment in full of all Obligations, to such Defaulting Lender or as a court of
competent jurisdiction may otherwise direct.


(c)           Fees.  During any period that a Lender is a Defaulting Lender,
(i) such Defaulting Lender’s Commitment and outstanding Revolving Loans shall be
excluded for purposes of calculating any Fee payable to the Lenders under
Sections 3.5.(b) and 3.5.(c), and (ii) such Defaulting Lender shall not be
entitled to receive any such Fees otherwise payable to such Defaulting Lender
under such Sections.


(d)           Borrowing Requests.  While any Lender is a Defaulting Lender or a
Potential Defaulting Lender, the Borrower authorizes each of the Administrative
Agent and the Issuing Bank (which authorization is irrevocable and coupled with
an interest) to give, in such Person’s discretion, Notices of Revolving
Borrowing pursuant to Section 2.1. in such amounts and at such times as may be
required to (i) reimburse any Reimbursement Obligation that has become due and
payable, or (ii) cash collateralize the Obligations of the Borrower in respect
of outstanding Letters of Credit in an amount equal to the aggregate amount of
the obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letters of Credit.


(e)           Cash Collateral for Letters of Credit.  All cash collateral and
other credit support provided pursuant to Section 2.2.(l) or the immediately
preceding subsection (b) or (d) (other than credit support not constituting
funds subject to deposit) shall be maintained in the Letter of Credit Collateral
Account.  Such cash collateral and other credit support (or the appropriate
portion thereof) shall be released from the Letter of Credit Collateral Account
promptly following (i) the elimination of the applicable Letter of Credit
Obligations (including by the termination of the status of the a Lender as a
Defaulting Lender), or (ii) the Administrative Agent’s good faith reasonable
determination that there exists excess cash collateral and other credit support;
provided, however, (x) cash collateral and other credit support shall not be
released if a Default or Event of Default exists (and following application as
provided in this subsection may be otherwise applied in accordance with
Section 10.5.) and (y) the Borrower, the Administrative Agent, and the Issuing
Bank may agree that such cash collateral and other credit support shall not be
released but instead held to support future anticipated exposure with respect to
Letters of Credit.

 
- 40 -

--------------------------------------------------------------------------------

 


(f)           Purchase of Defaulting Lender’s Commitment.  During any period
that a Lender is a Defaulting Lender, the Borrower may, by giving written notice
thereof to the Administrative Agent and the other Lenders (including the
Defaulting Lender), demand that such Defaulting Lender assign its Commitment to
an Eligible Assignee subject to and in accordance with the provisions of
Section 12.6.(b).  No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee.  In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of Section 12.6.(b).  In connection with any
such assignment, such Defaulting Lender shall promptly execute all documents
reasonably requested to effect such assignment, including an appropriate
Assignment and Acceptance and, notwithstanding Section 12.6.(b), shall pay to
the Administrative Agent an assignment fee in the amount of $10,000.  No such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient with any applicable amounts held pursuant to the immediately
preceding subsection (e), upon distribution thereof as appropriate (which may be
outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Issuing Bank or any Lender
hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) such Defaulting Lenders full pro rata share of all Loans and
participations in Letters of Credit.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under Applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


(g)           Termination of Defaulting Lender’s Commitments.  During any period
that a Lender is a Defaulting Lender, the Borrower may terminate in full the
Commitments of such Defaulting Lender by giving notice to such Defaulting Lender
and the Administrative Agent (such termination, a “Defaulting Lender
Termination”) so long as on the effective date of such Defaulting Lender
Termination and after giving effect thereto and to any repayment of Revolving
Loans in connection therewith: (i) no Default or Event of Default exists (unless
the Requisite Lenders otherwise consent to such Defaulting Lender Termination),
(ii) no Revolving Loans shall be outstanding, and (iii) the sum of (x) the
Letter of Credit Liabilities, and (y) the amount of cash collateral and other
credit support then held by the Administrative Agent pursuant to Section 2.4.(l)
shall not exceed the aggregate Commitments of all Lenders that are not
Defaulting Lenders.  Each such notice shall specify the effective date of such
Defaulting Lender Termination (the “Defaulting Lender Termination Date”), which
shall be not less than 5 Business Days (or such shorter period as agreed to by
the Administrative Agent and such Defaulting Lender) after the date on which
such notice is delivered to such Defaulting Lender and the Administrative
Agent.  On each such Defaulting Lender Termination Date, (i) the Commitments of
such Defaulting Lender shall be reduced to zero, (ii) such Defaulting Lender
shall cease to be a “Lender” hereunder (provided that any Defaulting Lender
shall continue to be entitled to the indemnification provisions contained
herein, but only with respect to matters arising prior to the applicable
Defaulting Lender Termination Date), (iii) the Commitments of all other Lenders
shall remain unchanged and (iv) the Commitment Percentages of outstanding Letter
of Credit Liabilities will be reallocated by the Administrative Agent among the
Lenders (other than the Defaulting Lender) in accordance with their Commitment
Percentages after giving effect to the Defaulting Lender Termination.

 
- 41 -

--------------------------------------------------------------------------------

 


(h)           Cure.  If the Borrower, the Administrative Agent, and the Issuing
Bank agree in writing in their discretion that a Lender that is a Defaulting
Lender or a Potential Defaulting Lender should no longer be deemed to be a
Defaulting Lender or Potential Defaulting Lender, as the case may be, the
Administrative Agent will so notify the Lenders, whereupon as of the effective
date specified in such notice and subject to any conditions set forth therein,
such Lender will, to the extent applicable, purchase such portion of outstanding
Revolving Loans of the other Lenders and make such other adjustments as the
Administrative Agent may determine to be necessary to cause the interest of the
Lenders in the Revolving Loans, and Letter of Credit Liabilities to be on a pro
rata basis in accordance with their respective Commitment Percentages, whereupon
such Lender will cease to be a Defaulting Lender or Potential Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no cure by a Lender under this
subsection of its status as a Defaulting Lender or Potential Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender or Potential Defaulting
Lender.


Section 3.10.  Taxes; Foreign Lenders.
 
(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loans and all other Obligations shall be made free and
clear of and without deduction for any present or future excise, stamp or other
taxes, fees, duties, levies, imposts, charges, deductions, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, (ii) any taxes (other than withholding taxes) that would
not be imposed but for a connection between the Administrative Agent, the
Issuing Bank or a Lender and the jurisdiction imposing such taxes (other than a
connection arising solely by virtue of the activities of the Administrative
Agent, the Issuing Bank or such Lender pursuant to or in respect of this
Agreement or any other Loan Document), (iii)  any taxes imposed on or measured
by the Issuing Bank’s or any Lender’s assets, net income, receipts or branch
profits, (iv) any taxes arising after the Agreement Date solely as a result of
or attributable to a Lender changing its designated Lending Office after the
date such Lender becomes a party hereto and (v) any taxes imposed by Sections
1471 through Section 1474 of the Internal Revenue Code (including any official
interpretations thereof, collectively “FATCA”) on any “withholdable payment”
payable to the Administrative Agent, the Issuing Bank or any Lender as a result
of the failure of such Person to satisfy the applicable requirements as set
forth in FATCA after December 31, 2012 (such non-excluded items being
collectively called “Taxes”).  If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)           pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;


(ii)          promptly forward to the Administrative Agent an official receipt
or other documentation satisfactory to the Administrative Agent evidencing such
payment to such Governmental Authority; and


(iii)         pay to the Administrative Agent for its account or the account of
the applicable Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the Administrative Agent, the Issuing Bank or such Lender will equal
the full amount that the Administrative Agent, the Issuing Bank or such Lender
would have received had no such withholding or deduction been required.

 
- 42 -

--------------------------------------------------------------------------------

 


(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent, for its account or the account of the Issuing Bank or
respective Lender, as the case may be, the required receipts or other required
documentary evidence, the Borrower shall indemnify the Administrative Agent, the
Issuing Bank and the Lenders for any incremental Taxes, interest or penalties
that may become payable by the Administrative Agent, the Issuing Bank or any
Lender as a result of any such failure.  For purposes of this Section, a
distribution hereunder by the Administrative Agent or any Lender to or for the
account of any Lender shall be deemed a payment by the Borrower.


(c)           Tax Forms. Prior to the date that any Lender becomes a party
hereto, such Lender shall deliver to the Borrower and the Administrative Agent
such certificates, documents or other evidence, as required by the Internal
Revenue Code or Treasury Regulations issued pursuant thereto (including Internal
Revenue Service Forms W-9, W-8ECI and/or W-8BEN, as applicable, or appropriate
successor forms), properly completed, currently effective and duly executed by
such Lender establishing that payments to it hereunder and under the Notes are
(i) not subject to United States Federal backup withholding tax and (ii) not
subject to United States Federal withholding tax under the Internal Revenue
Code.  Each such Lender shall, to the extent it may lawfully do so, (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete and after the occurrence
of any event requiring a change in the most recent form delivered to the
Borrower or the Administrative Agent and (y) obtain such extensions of the time
for filing, and renew such forms and certifications thereof, as may be
reasonably requested by the Borrower or the Administrative Agent.  The Borrower
shall not be required to pay any amount pursuant to the last sentence of
subsection (a) above to any Lender or the Administrative Agent, if it is
organized under the laws of a jurisdiction other than that in which the Borrower
is a resident for tax purposes, if such Lender or the Administrative Agent, as
applicable, fails to comply with the requirements of this subsection.  If any
such Lender, to the extent it may lawfully do so, fails to deliver the above
forms or other documentation, then the Administrative Agent may withhold from
such payment to such Lender such amounts as are required by the Internal Revenue
Code. If any Governmental Authority asserts that the Administrative Agent did
not properly withhold or backup withhold, as the case may be, any tax or other
amount from payments made to or for the account of any Lender, such Lender shall
indemnify the Administrative Agent therefor, including all penalties and
interest, any taxes imposed by any jurisdiction on the amounts payable to the
Administrative Agent under this Section, and costs and expenses (including all
reasonable fees and disbursements of any law firm or other external counsel and
the allocated cost of internal legal services and all disbursements of internal
counsel) of the Administrative Agent.  The obligation of the Lenders under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.


(d)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the USA Patriot Act of 2001 (Public Law
107-56), prior to any Lender or Participant that is organized under the laws of
a jurisdiction outside of the United States of America becoming a party hereto,
the Administrative Agent may request, and such Lender or Participant shall
provide to the Administrative Agent, its name, address, tax identification
number and/or such other identification information as shall be necessary for
the Administrative Agent to comply with federal law.
 
- 43 -

--------------------------------------------------------------------------------


 
Article IV. Yield Protection, Etc.
 
Section 4.1.  Additional Costs; Capital Adequacy.

(a)           Capital Adequacy.  If any Lender reasonably in good faith
determines that compliance with any law or regulation or with any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) affects or would affect the amount of capital required
or expected to be maintained by such Lender, or any corporation controlling such
Lender, as a consequence of, or with reference to, such Lender’s Commitments or
its making or maintaining Loans or participating in Letters of Credit below the
rate which such Lender or such corporation controlling such Lender could have
achieved but for such compliance (taking into account the policies of such
Lender or such corporation with regard to capital), then the Borrower shall,
from time to time, within thirty (30) days after written demand by such Lender,
pay to such Lender additional amounts sufficient to compensate such Lender or
such corporation controlling such Lender to the extent that such Lender
reasonably determines such increase in capital is allocable to such Lender’s
obligations hereunder.


(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may reasonably and in good faith determine to be necessary to
compensate such Lender for any costs incurred by such Lender that it determines
are attributable to its making or maintaining of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change
that:  (i) changes the basis of taxation of any amounts payable to such Lender
under this Agreement or any of the other Loan Documents in respect of any of
such LIBOR Loans or its Commitments (other than taxes imposed on or measured by
the overall net income of such Lender or of its Lending Office for any of such
LIBOR Loans by the jurisdiction in which such Lender has its principal office or
such Lending Office), or (ii) imposes or modifies any reserve, special deposit
or similar requirements (other than Regulation D of the Board of Governors of
the Federal Reserve System or other similar reserve requirement applicable to
any other category of liabilities or category of extensions of credit or other
assets by reference to which the interest rate on LIBOR Loans is determined to
the extent utilized when determining LIBOR for such Loans) relating to any
extensions of credit or other assets of, or any deposits with or other
liabilities of, or other credit extended by, or any other acquisition of funds
by such Lender (or its parent corporation), or any commitment of such Lender
(including, without limitation, the Commitments of such Lender hereunder) or
(iii) has or would have the effect of reducing the rate of return on capital of
such Lender to a level below that which such Lender could have achieved but for
such Regulatory Change (taking into consideration such Lender’s policies with
respect to capital adequacy).


(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in  this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue LIBOR
Loans shall be suspended until such Regulatory Change ceases to be in effect (in
which case the provisions of Section 4.5. shall apply).

 
- 44 -

--------------------------------------------------------------------------------

 

(d)           Additional Costs in Respect of Letters of Credit.  Without
limiting the obligations of the Borrower under the preceding subsections of this
Section (but without duplication), if as a result of any Regulatory Change or
any risk-based capital guideline or other requirement heretofore or hereafter
issued by any Governmental Authority there shall be imposed, modified or deemed
applicable any tax, reserve, special deposit, capital adequacy or similar
requirement against or with respect to or measured by reference to Letters of
Credit and the result shall be to increase the cost to the Issuing Bank of
issuing (or any Lender of purchasing participations in) or maintaining its
obligation hereunder to issue (or purchase participations in) any Letter of
Credit or reduce any amount receivable by the Issuing Bank or any Lender
hereunder in respect of any Letter of Credit, then, upon demand by the Issuing
Bank or such Lender, the Borrower shall pay immediately to the Issuing Bank or,
in the case of such Lender, to the Administrative Agent for the account of such
Lender, from time to time as specified by the Issuing Bank or such Lender, such
additional amounts as shall be sufficient to compensate the Issuing Bank or such
Lender for such increased costs or reductions in amount.


(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent, Issuing Bank and each Lender, as the case may be, agrees
to notify the Borrower of any event occurring after the Agreement Date entitling
the Administrative Agent, the Issuing Bank or such Lender to compensation under
any of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of the Administrative Agent, the Issuing
Bank or any Lender to give such notice shall not release the Borrower from any
of its obligations hereunder (and in the case of a Lender, to the Administrative
Agent).  The Administrative Agent, the Issuing Bank and each Lender, as the case
may be, agrees to furnish to the Borrower (and in the case of the Issuing Bank
or a Lender, to the Administrative Agent as well) a certificate setting forth
the basis and amount of each request for compensation under this
Section.  Determinations by the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, of the effect of any Regulatory Change shall be
conclusive and binding for all purposes, absent manifest error.


Section 4.2.  Suspension of LIBOR Loans.
 
Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:


(a)          the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR; or


(b)          the Administrative Agent reasonably determines in good faith (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to any Lender of making or maintaining LIBOR Loans for
such Interest Period;


then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans, or
Continue LIBOR Loans and the Borrower shall, on the last day of each current
Interest Period for each outstanding LIBOR Loan, either prepay such Loan or such
Loan shall automatically convert into a Base Rate Loan.


Section 4.3.  Illegality.
 
Notwithstanding any other provision of this Agreement, (a) if any Lender shall
reasonably determine in good faith (which determination shall be conclusive and
binding) that it is unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue LIBOR Loans shall be suspended
until such time as such Lender may again make and maintain LIBOR Loans.

 
- 45 -

--------------------------------------------------------------------------------

 


Section 4.4.  Compensation.
 
The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its sole discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:


(a)          any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan  made by such Lender for any reason (including, without limitation,
acceleration) on a date other than the last day of the Interest Period for such
Loan; or


(b)          any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article 5.2. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or Continue a LIBOR Loan on the requested date of such
Continuation.


Not in limitation of the foregoing, such compensation shall include, without
limitation, (i) in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or the date on which the Borrower failed to borrow, or Continue
such LIBOR Loan, as applicable, calculating present value by using as a discount
rate LIBOR quoted on such date.  The Administrative Agent shall provide the
Borrower with a statement setting forth the basis for requesting such
compensation and the method for determining the amount thereof.  Any such
statement shall be conclusive absent manifest error.


Section 4.5.  Treatment of Affected Loans.
 
If the obligation of any Lender to make LIBOR Loans or to Continue, shall be
suspended pursuant to Section 4.1.(c), Section 4.2. or Section 4.3. then such
Lender’s LIBOR Loans shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans and,
unless and until such Lender gives notice as provided below that the
circumstances specified in Section 4.1.(c), Section 4.2. or Section 4.3. that
gave rise to such Conversion no longer exist:


(i)           to the extent that such Lender’s LIBOR Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and


(ii)          all Loans that would otherwise be made or Continued by such Lender
as LIBOR Loans shall be made or Continued instead as Base Rate Loans.


If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.2 or 4.3. that gave rise to
the Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer
exist (which such Lender agrees to do promptly upon such circumstances ceasing
to exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts and Interest Periods) in accordance with their respective
Commitments.

 
- 46 -

--------------------------------------------------------------------------------

 


Section 4.6.  Affected Lenders.
 
If (a) a Lender requests compensation pursuant to Section 3.10. or 4.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue LIBOR Loans shall be suspended
pursuant to Section 4.1.(b) or 4.3. but the obligation of the Requisite Lenders
shall not have been suspended under such Sections, then, so long as there does
not then exist any Default or Event of Default, the Borrower may demand that
such Lender (the “Affected Lender”), and upon such demand the Affected Lender
shall promptly, assign its Commitment to an Eligible Assignee subject to and in
accordance with the provisions of Section 12.6.(b) for a purchase price equal to
the aggregate principal balance of all Loans then owing to the Affected Lender
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to the Affected Lender, or any other amount as may be mutually agreed upon by
such Affected Lender and Eligible Assignee.  Each of the Administrative Agent
and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Administrative Agent, such Affected Lender nor any other Lender be obligated in
any way whatsoever to initiate any such replacement or to assist in finding an
Eligible Assignee.  The exercise by the Borrower of its rights under this
Section shall be at the Borrower’s sole cost and expense and at no cost or
expense to the Administrative Agent, the Affected Lender or any of the other
Lenders.  The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to this Agreement (including, without limitation, pursuant to
Sections 3.10., 4.1. or 4.4.) with respect to any period up to the date of
replacement.


Section 4.7.  Change of Lending Office.
 
Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 4.1. or 4.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.


Section 4.8.  Assumptions Concerning Funding of LIBOR Loans.
 
Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.


Article V. Conditions Precedent
 
Section 5.1.  Initial Conditions Precedent.
 
The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

 
- 47 -

--------------------------------------------------------------------------------

 


The Administrative Agent shall have received each of the following, in form and
substance satisfactory to the Administrative Agent:


(i)           counterparts of this Agreement executed by each of the parties
hereto;


(ii)          Revolving Notes executed by the Borrower, payable to each
applicable Lender and complying with the terms of Section 2.12.(a);


(iii)         the Guaranty executed by each of the Guarantors initially to be a
party thereto;


(iv)         Pledge of Membership Interest


(v)          Pocket Mortgage


(vi)         Assignment of Mortgage Note, if any


(vii)        an opinion of counsel to the Borrower and the other Loan Parties,
addressed to the Administrative Agent and the Lenders and covering the matters
set forth in Exhibit G;


(viii)        Title, survey, and leases for each Borrowing Base Property (as
ordered by the Borrower)


(ix)         property inspections, appraisals and environmental assessments and
reports for each of the Borrowing Base Properties (as ordered by the Lender).


(x)           Certificate of the Borrower certifying that it has not received a
condemnation notice and to its knowledge there is not threatened condemnation on
any of the Borrowing Base Properties.


(xi)           Environmental Indemnity Agreement


(xii)          Insurance for each Borrowing Base Property (including but not
limited to hazard, liability, rent loss and flood insurance (if applicable)) as
specifically described on Exhibit H attached hereto;


(xiii)         the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified as of a recent date by the Secretary of State of the state of
formation of such Loan Party;


(xiv)         a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a recent date by the Secretary of
State of the state of formation of each such Loan Party and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which such Loan Party is required to be so
qualified and where failure to be so qualified could reasonably be expected to
have a Material Adverse Effect;


(xv)          a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, requests for Letters of Credit, and Notices of
Continuation;

 
- 48 -

--------------------------------------------------------------------------------

 


(xvi)       copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;


(xvii)      a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal quarter ending September 30, 2010;


(xviii)     a Transfer Authorizer Designation Form effective as of the Agreement
Date;


(xix)        evidence that the Fees then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent and any of the Lenders, including without
limitation, the reasonable fees and expenses of counsel to the Administrative
Agent, have been paid;


(xxi)        Title Bring Downs as may be required by Lender; and


(xx)         such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request.




Section 5.2.  Conditions Precedent to All Loans and Letters of Credit.
 
The obligations of (i) Lenders to make any Loans and (ii) the Issuing Bank to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.10. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct on and as of the date of the making of such Loan or date of
issuance of such Letter of Credit with the same force and effect as if made on
and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances not
prohibited hereunder; (c) in the case of the borrowing of Revolving Loans, the
Administrative Agent shall have received a timely Notice of Borrowing and a
Borrowing Base Certificate, and (d) in the case of the issuance of a Letter of
Credit, no Lender shall be a Defaulting Lender or Potential Defaulting Lender;
provided, however, in the case of the issuance of a Letter of Credit, the
Issuing Bank may, in its sole and absolute discretion, waive this condition
precedent on behalf of itself and all Lenders if cash collateral or other credit
support satisfactory to the Issuing Bank has been pledged or otherwise provided
to the Administrative Agent for the benefit of the Issuing Bank in respect of
such Defaulting Lender’s or Potential Defaulting Lender’s participation in such
Letter of Credit in accordance with Section 2.2.(l).  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time any Loan is
made or any Letter of Credit is issued that all conditions to the making of such
Loan or issuing of such Letter of Credit contained in this Section 5.2 have been
satisfied (and such additional requests for documents, certificate, instruments,
reports, assessments searches, etc as may be reasonably requested by the
Administrative Agent from time to time).

 
- 49 -

--------------------------------------------------------------------------------

 


Article VI. Representations and Warranties
 
Section 6.1.  Representations and Warranties.
 
In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Bank, to issue
Letters of Credit, the Borrower and Parent Guarantor (as the case may be)
represents and warrants to the Administrative Agent, the Issuing Bank and each
Lender as follows:


(a)           Organization; Power; Qualification.  Each of the Borrower, the
other Loan Parties and the other Subsidiaries is a corporation, partnership or
other legal entity, duly organized or formed, validly existing and in good
standing under the jurisdiction of its incorporation or formation, has the power
and authority to own or lease its respective properties and to carry on its
respective business as now conducted and is duly qualified and is in good
standing as a foreign corporation, partnership or other legal entity, and
authorized to do business, in each jurisdiction in which the character of its
properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.


(b)           Ownership Structure.  Part I of Schedule 6.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Borrower
setting forth for each such Subsidiary, (i) the jurisdiction of organization of
such Subsidiary, (ii) each Person holding any Equity Interests in such
Subsidiary, (iii) the nature of the Equity Interests held by each such Person,
(iv) the percentage of ownership of such Subsidiary represented by such Equity
Interests, and (v) whether such Subsidiary is a Subsidiary Guarantor.  As of the
Agreement Date, except as disclosed in such Schedule, (A) the Borrower owns,
free and clear of all Liens (other than Permitted Liens (but not Permitted Liens
of the type described in clauses (f) and (g) of the definition of such term)),
and has the unencumbered right to vote, all outstanding Equity Interests in each
Subsidiary Guarantor, (B) all of the issued and outstanding capital stock of
each Subsidiary Guarantor organized as a corporation is validly issued, fully
paid and nonassessable and (C) there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including,
without limitation, any stockholders’ or voting trust agreements) for the
issuance, sale, registration or voting of, or outstanding securities convertible
into, any additional shares of capital stock of any class, or partnership or
other ownership interests of any type in, any Subsidiary.  As of the Agreement
Date, Part II of Schedule 6.1.(b) correctly sets forth all Unconsolidated
Affiliates of Parent Guarantor, including the correct legal name of such Person,
the type of legal entity which each such Person is, all Equity Interests in such
Person held directly or indirectly by Parent Guarantor’s Ownership Share of each
such Unconsolidated Affiliate.  All debentures, bonds, notes and all other
securities of each Loan Party and their respective Subsidiaries presently issued
and outstanding are validly and properly issued in accordance with all
applicable laws, including, but not limited to, the "Blue Sky" laws of all
applicable states and the federal securities laws.

 
- 50 -

--------------------------------------------------------------------------------

 

(c)           Authorization of Loan Documents and Borrowings.  The Borrower has
the right and power, and has taken all necessary action to authorize it, to
borrow and obtain other extensions of credit hereunder.  The Borrower and each
other Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents to
which it is a party in accordance with their respective terms and to consummate
the transactions contemplated hereby and thereby.  The Loan Documents to which
the Borrower or any other Loan Party is a party have been duly executed and
delivered by the duly authorized officers of such Person and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its respective terms, except as the same may be limited by
bankruptcy, insolvency, and other similar laws affecting the rights of creditors
generally and the availability of equitable remedies for the enforcement of
certain obligations (other than the payment of principal) contained herein or
therein and as may be limited by equitable principles generally.


(d)           Compliance of Loan Documents with Laws.  The execution, delivery
and performance of this Agreement, the other Loan Documents to which any Loan
Party is a party in accordance with their respective terms and the borrowings
and other extensions of credit hereunder do not and will not, by the passage of
time, the giving of notice, or both:  (i) require any Governmental Approval or
violate any Applicable Law (including all Environmental Laws) relating to the
Borrower or any other Loan Party in any material respect, except for
Governmental Approvals already obtained; (ii) conflict with, result in a breach
of or constitute a default under the organizational documents of any Loan Party,
or any Material Contract; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the Lenders and the Issuing Bank.


(e)           Compliance with Law; Governmental Approvals.  Each of the
Borrower, the other Loan Parties and the other Subsidiaries is in compliance
with each Governmental Approval and all other Applicable Laws relating to it
except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, individually or in the aggregate, reasonably be
expected to cause a Default or Event of Default or have a Material Adverse
Effect.


(f)           Title to Properties; Liens.  Part I of Schedule 6.1.(f) is, as of
the Agreement Date, a complete and correct listing of all Properties of the
Borrower and each Loan Party, setting forth, for each such Property, and the
current Occupancy Rate of such Property.  Each of the Borrower and each Loan
Party has good, marketable and legal title to, or a valid leasehold interest in,
its respective material assets.  As of the Agreement Date, there are no Liens on
any material assets of the Borrower or any Loan Party except for Permitted
Liens.


(g)           Existing Indebtedness.  Schedule 6.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) of each of the Borrower and the other Loan Parties, and if such
Indebtedness is secured by any Lien, a description of all of the property
subject to such Lien. As of the Agreement Date, the Borrower and the other Loan
Parties have performed and are in compliance with all of the terms of such
Indebtedness and all instruments and agreements relating thereto in all material
respects, and there exists no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute a
material default or event of default, with respect to any such Indebtedness.


(h)           Material Contracts.  Schedule 6.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts.  Each of
the Borrower and the other Loan Parties that is party to any Material Contract
has performed and is in compliance with all of the terms of such Material
Contract, and there exists no default or event of default, or event or condition
which with the giving of notice, the lapse of time, or both, would constitute
such a default or event of default, with respect to any such Material Contract.


(i)            Litigation.  Except as set forth on Schedule 6.1.(i), there are
no actions, suits or proceedings pending (nor, to the knowledge of any Loan
Party, are there any actions, suits or proceedings threatened) against or
affecting the Borrower, any other Loan Party, any other Subsidiary or any of
their respective property in any court or before any arbitrator of any kind or
before or by any other Governmental Authority which, (i) could reasonably be
expected to have a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Documents.

 
- 51 -

--------------------------------------------------------------------------------

 


(j)           Taxes.  All federal, state and other material tax returns of the
Borrower and each other Loan Party required by Applicable Law to be filed have
been duly filed, and all federal, state and other material taxes, assessments
and other governmental charges or levies upon each Loan Party and their
respective properties, income, profits and assets which are due and payable have
been paid, except any such nonpayment or non-filing which is at the time
permitted under Section 7.6 or additionally with respect to property taxes,
non-payment shall not constitute a breach of the representations set forth in
this subclause (j) if the Borrower shall have paid the property taxes for any
Property not timely paid by the tenant thereof within 15 days of the time that
the Borrower or Subsidiary Guarantor has received notice of non-payment.  No
Loan Party is aware of or has received notice of any delinquency or nonpayment
of property taxes.  To the best knowledge of Parent Guarantor and the Borrower,
as of the Agreement Date, none of the United States income tax returns of the
Borrower or any other Loan Party is under audit.  All charges, accruals and
reserves on the books of the Borrower and the other Loan Parties in respect of
any material taxes or other governmental charges are in accordance with GAAP in
all material respects.


(k)           Financial Statements.  The Borrower has furnished to each Lender
copies of (i) the audited consolidated balance sheet of Parent Guarantor and its
consolidated Subsidiaries for the fiscal year ended December 31, 2009, and the
related audited consolidated statements of operations and income and cash flow
for the fiscal year ended on such date, with the opinion thereon of Price
Waterhouse Coopers LLP, and (ii) the unaudited consolidated balance sheet of
Parent Guarantor and its consolidated Subsidiaries for the fiscal quarter ended
September 30, 2010, and the related unaudited consolidated statements of net
income of Parent Guarantor and its consolidated Subsidiaries for the fiscal
quarter ended on such date.  Such financial statements (including in each case
related schedules and notes) are complete and correct in all material respects
and present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of Parent Guarantor and
its consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit
adjustments).  Neither the Borrower nor any Subsidiary Guarantor has on the
Agreement Date any material contingent liabilities, liabilities, liabilities for
taxes, unusual or long-term commitments or unrealized or forward anticipated
losses from any unfavorable commitments that would be required to be set forth
in its financial statements or notes thereto, except as referred to or reflected
or provided for in said financial statements.


(l)            No Material Adverse Change.  Since September 30, 2010, there has
been no event, change, circumstance or occurrence that could reasonably be
expected to have a Material Adverse Effect.  Each of the Borrower, the other
Loan Parties and the other Subsidiaries is Solvent and after giving effect to
the execution and delivery of the Loan Documents and the making of the Advances
under this Agreement will remain Solvent.


(m)          ERISA.


  (i)           Each Benefit Arrangement is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects.  Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination, opinion or advisory letter from
the Internal Revenue Service that covers all plan provisions of and amendment to
such Qualified Plans.  To the best knowledge of Parent Guarantor (which includes
due inquiry having been made), nothing has occurred which would cause the loss
of reliance on the Qualified Plan’s favorable determination letter or opinion
letter.

 
- 52 -

--------------------------------------------------------------------------------

 


  (ii)           With respect to any Benefit Arrangement that provides welfare
benefits (as defined in Section 3(1) of ERISA) to retired employees, all
liabilities for such benefits have been accrued on the Borrower’s financial
statements in accordance with FASB ASC 715.  The “benefit obligation” of all
Plans does not exceed the “fair value of plan assets” for such Plans by more
than $10,000,000 all as determined by and with such terms defined in accordance
with FASB ASC 715.


  (iii)           Except as could not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect: (i) no ERISA Event has
occurred or is expected to occur; (ii) to the knowledge of the Parent Guarantor,
there are no pending or threatened claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement by the Borrower or
any Loan Party; and (iv) no member of the ERISA Group has engaged in a
non-exempt “prohibited transaction,” as defined in Section 406 of ERISA and
Section 4975 of the Internal Revenue Code, in connection with any Plan, that
would subject the Borrower or any Loan Party to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or Section 4975 of the Internal Revenue Code.


  (iv)           To the knowledge of the Parent Guarantor, neither the Borrower
nor any other Loan Party is an entity whose assets are deemed to be “plan
assets” as that term is defined in the Plan Asset Regulations.


(n)           Absence of Default.  None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived:  (i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, or both,
would constitute, a default or event of default by, any Loan Party or any other
Subsidiary under any agreement (other than any Loan Document) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties are bound where such default or event of
default could, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.

 
- 53 -

--------------------------------------------------------------------------------

 

(o)           Environmental Laws.  From time to time the Borrower and other
applicable Loan Party  will conduct reviews of the effect of Environmental Laws
on such Properties that have reasonably and in good faith been identified by a
Loan Party or the Administrative Agent as properties which if not diligently
administered, could cause the Loan Parties not to be in compliance with the
requirements of the Loan Documents applicable to environmental matters,
including without limitation, Properties that a Loan Party identifies and
evaluates associated actual and potential liabilities and costs (including,
without limitation, determining whether any capital or operating expenditures
are required for clean-up or closure of properties presently or previously
owned, determining whether any capital or operating expenditures are required to
achieve or maintain compliance in all material respects with Environmental Laws
or required as a condition of any Governmental Approval, any contract, or any
related constraints on operating activities, determining whether any costs or
liabilities exist in connection with on-site or off-site treatment, storage,
handling and disposal of wastes or Hazardous Materials, and determining whether
any actual or potential liabilities to third parties, including employees, and
any related costs and expenses exist).  Each of the Borrower, each other Loan
Party and each other Subsidiary: (i) is in compliance with all Environmental
Laws applicable to its business, operations and the Properties, (ii) has
obtained all Governmental Approvals which are required under Environmental Laws,
and each such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect.  Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of any notice of, any past, present, or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties,
shall:  (x) cause or contribute to an actual or alleged violation of or
noncompliance with Environmental Laws, (y) cause or contribute to any other
potential common-law or legal claim or other liability under Applicable Law, or
(z) cause any Property of the Borrower, any other Loan Party or any other
Subsidiary to become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (x) through (z) is based on or
related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or
handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material in violation of Environmental Laws, or any other
requirement under Environmental Laws.  There is no civil, criminal, or
administrative action, suit, demand, claim, hearing, notice, or demand letter,
mandate, order, lien, request, investigation (of which investigation the
Borrower has received notice), or proceeding pending or, to the Borrower’s
knowledge after due inquiry, threatened, against the Borrower, any other Loan
Party or any other Subsidiary relating in any way to Environmental Laws which,
reasonably could be expected to have a Material Adverse Effect.  None of the
Properties is listed on or proposed for listing on the National Priority List
promulgated pursuant to the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 and its implementing regulations, or any state or
local priority list promulgated pursuant to any analogous state or local
law.  To the Borrower’s knowledge, no Hazardous Materials generated at or
transported from the Properties are or have been transported to, or disposed of
at, any location that is listed or proposed for listing on the National Priority
List or any analogous state or local priority list, or any other location that
is or has been the subject of a clean-up, removal or remedial action pursuant to
any Environmental Law, except to the extent that such transportation or disposal
could not reasonably be expected to result in a Material Adverse Effect.


(p)           Investment Company.  None of the Borrower, any other Loan Party or
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or obtain other extensions of
credit or to consummate the transactions contemplated by this Agreement or to
perform its obligations under any Loan Document to which it is a party.


(q)           Margin Stock.  None of the Borrower, any other Loan Party or any
other Subsidiary is engaged principally, or as one of its important activities,
in the business of extending credit for the purpose, whether immediate,
incidental or ultimate, of buying or carrying “margin stock” within the meaning
of Regulation U of the Board of Governors of the Federal Reserve System.


(r)           Affiliate Transactions.  Except as permitted by Section 9.8. or as
otherwise set forth on Schedule 6.1.(r), none of the Borrower or any other Loan
Party is a party to or bound by any agreement or arrangement  with any
Affiliate, excluding governance documents.

 
- 54 -

--------------------------------------------------------------------------------

 

(s)           Intellectual Property.  Each of the Borrower and the other Loan
Parties owns or has the right to use, under valid license agreements or
otherwise, all material patents, licenses, franchises, trademarks, trademark
rights, service marks, service mark rights,  trade names, trade name rights,
trade secrets and copyrights (collectively, “Intellectual Property”) necessary
to the conduct of its businesses, to their knowledge, without known conflict
with any patent, license, franchise, trademark, trademark right, service mark,
service mark right, trade secret, trade name, copyright, or other proprietary
right of any other Person that could reasonably be expected to have a Material
Adverse Effect.  All such Intellectual Property is fully protected and/or duly
and properly registered, filed or issued in the appropriate office and
jurisdictions for such registrations, filing or issuances, except to the extent
the lack of registration, filing or issuance could not reasonably be expected to
have a Material Adverse Effect.  No material claim has been asserted by any
Person with respect to the use of any such Intellectual Property by the Borrower
or any other Loan Party, or challenging or questioning the validity or
effectiveness of any such Intellectual Property.


(t)           Business.  As of the Agreement Date, the Borrower and the other
Loan Parties are predominantly engaged in the business of acquiring, owning,
operating, managing, leasing, developing and re-developing office,
manufacturing, retail, distribution, data center, medical/health care, flex or
industrial properties and making mortgage loans with respect to commercial real
estate, together with other business activities reasonably related or incidental
thereto.


(u)           Broker’s Fees.  No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby.  No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Borrower, any other Loan Party or any
other Subsidiary ancillary to the transactions contemplated hereby.


(v)           Accuracy and Completeness of Information.  All written
information, reports and other papers and data (other than financial statements,
financial projections and other forward looking statements) furnished to the
Administrative Agent or any Lender by, on behalf of, or at the direction of, the
Borrower, any other Loan Party or any other Subsidiary in connection with or
relating in any way to this Agreement or any other Loan Document were, at the
time the same were so furnished, complete and correct in all material respects
when taken as a whole, to the extent necessary to give the recipient a true and
accurate knowledge of the subject matter.  All financial projections and other
forward looking statements prepared by or on behalf of the Borrower, any other
Loan Party or any other Subsidiary that have been or may hereafter be made
available to the Administrative Agent or any Lender were or will be prepared in
good faith based on reasonable assumptions (it being understood that actual
results may vary from such projections, and such projections do not and are not
intended to provide any guarantee or assurance that actual results will be
consistent with such projections).  No fact is known to any Loan Party which has
had, or may reasonably be expect to in the future have (so far as any Loan Party
can reasonably foresee), a Material Adverse Effect which has not been set forth
in the financial statements referred to in Section 6.1.(k) or in such
information, reports or other papers or data or otherwise disclosed in writing
to the Administrative Agent and the Lenders.  No document furnished or written
statement made to the Administrative Agent or any Lender in connection with the
negotiation, preparation or execution of, or pursuant to, this Agreement or any
of the other Loan Documents contains or will contain any untrue statement of a
material fact, or omits or will omit to state a material fact necessary in order
to make the statements contained therein not misleading when taken as a whole.

 
- 55 -

--------------------------------------------------------------------------------

 

(w)           OFAC/USA PATRIOT Act.  None of the Borrower, any of the other Loan
Parties or any of the other Subsidiaries: (i) is a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) available
at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or person; and none of the proceeds from any Loan, and none of the Letters of
Credit, will be used to finance any operations, investments or activities in, or
make any payments to, any such country, agency, organization, or person. None of
the Loan Parties, nor any of their respective Subsidiaries, is in violation of
any laws relating to terrorism or money laundering, including, without
limitation, the Patriot Act, except as may be disclosed in writing to the
Administrative Agent and the Lenders.  No Loan Party nor any Subsidiary or
Unconsolidated Affiliate of the Parent Guarantor is (1) a Person that resides or
has a place of business in a country or territory named on the OFAC list or
which is designated as a Non- Cooperative Jurisdiction by the Financial Action
Task Force on Money Laundering ("FATF"), or whose subscription funds are
transferred from or through such a jurisdiction; (2) a "Foreign Shell Bank"
within the meaning of the USA PATRIOT Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (3) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Section 311 or 312 of the USA PATRIOT Act as warranting special measures
due to money laundering concerns.


(x)           REIT Status.  Parent Guarantor qualifies, and has elected to be
treated, as a REIT and is in compliance with all requirements and conditions
imposed under the Internal Revenue Code to maintain its status as a REIT.


(y)           Public Utility Holding Company Act. No Loan Party nor any
Subsidiary of a Loan Party is a "holding company", or a "subsidiary company" of
a "holding company", or an "affiliate" of a "holding company" or of a
"subsidiary company" of a "holding company", as such terms are defined in the
Public Utility Holding Company Act of 2005, as may be amended.


(y)           Labor Matters. There are no significant strikes or lockouts, or,
to the knowledge of any Loan Party, there are no slowdowns or other labor
disputes against any Loan Party or any Subsidiary of any Loan Party pending or,
to the knowledge of any Loan Party, threatened. The hours worked by and payment
made to employees of the Loan Parties have been in material compliance with the
Fair Labor Standards Act and any other applicable federal, state or foreign law
dealing with such matters.


(z)           Tax Shelter Regulations. The Borrower does not intend to treat the
Advances and related transactions as being a "reportable transaction" (within
the meaning of Treasury Regulation Section 1.6011-4). In the event the Borrower
determines to take any action inconsistent with such intention, they will
promptly notify Administrative Agent thereof. If the Borrower so notifies
Administrative Agent, Borrower acknowledges that one or more of the Banks may
treat its Advances as part of a transaction that is subject to Treasury
Regulation 301.6112-1, and that such Bank or Banks, as applicable, will maintain
the lists and other records required by such Treasury Regulation.


Section 6.2.  Survival of Representations and Warranties, Etc.
 
All statements contained in any certificate, financial statement or other Loan
Document delivered by or on behalf of any Loan Party or any other Subsidiary to
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower under this Agreement.  All
representations and warranties made under this Agreement and the other Loan
Documents shall be deemed to be made at and as of the Agreement Date, the
Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.14. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate on and as of
such earlier date) and except for changes in factual circumstances not
prohibited hereunder.  All such representations and warranties shall survive the
effectiveness of this Agreement, the execution and delivery of the Loan
Documents and the making of the Loans and the issuance of the Letters of Credit.

 
- 56 -

--------------------------------------------------------------------------------

 


Article VII. Affirmative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.7., the Borrower shall comply with the
following covenants:


Section 7.1.  Preservation of Existence and Similar Matters.
 
Except as otherwise permitted under Section 9.4., the Borrower shall, and shall
cause each other Loan Party to, preserve and maintain its respective existence,
rights, franchises, licenses and privileges in the jurisdiction of its
incorporation or formation and qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization and where
the failure to be so authorized and qualified could reasonably be expected to
have a Material Adverse Effect.


Section 7.2.  Compliance with Applicable Law.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect.


Section 7.3.  Maintenance of Property.
 
In addition to the requirements of any of the other Loan Documents, the
Borrower, subject to the terms and conditions of the leases of any applicable
Property, shall, and shall cause each other Loan Party to, (a) protect and
preserve all of the Borrowing Base Properties, including, but not limited to,
all material Intellectual Property necessary to the conduct of its respective
business, and maintain in good repair, working order and condition all material
tangible properties, ordinary wear and tear excepted, and (b) from time to time
make or cause to be made all needed and appropriate repairs, renewals,
replacements and additions to such Borrowing Base Properties, so that the
business carried on in connection therewith may be properly conducted at all
times.


Section 7.4.  Conduct of Business.
 
The Borrower shall, and shall cause each other Loan Party to, carry on its
respective businesses as described in Section 6.1.(t) and not enter into any
line of business not described in Section 6.1.(t).


Section 7.5.  Insurance.
 
In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party to, maintain insurance with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by Persons engaged in similar
businesses in similar geographic areas or as may be required by Applicable Law.
The Borrower shall, and shall cause each Subsidiary that is not a Loan Party to,
maintain insurance with financially sound and reputable insurance companies
against such risks and in such amounts as is customarily maintained  by persons
engaged in similar businesses in similar geographic areas or as may be required
by Applicable Law.  The Borrower shall from time to time deliver to the
Administrative Agent upon request a detailed list, together with proof of all
policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 
- 57 -

--------------------------------------------------------------------------------

 


Section 7.6.  Payment of Taxes and Claims.
 
The Borrower shall, and shall cause each other Loan Party to, pay and discharge
when due (a) all material taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or upon any properties belonging
to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any material properties of such Person; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Person in accordance with GAAP.  The Borrower shall, and shall cause each
Subsidiary that is not a Loan Party to, pay and discharge when due all material
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or upon any properties belonging to it.


Section 7.7.  Books and Records; Inspections.
 
The Borrower shall, and shall cause each other Loan Party to, keep proper books
of record and account in which full, true and correct entries shall be made of
all dealings and transactions in relation to its business and activities.  The
Borrower shall, and shall cause each other Loan Party to, permit representatives
of the Administrative Agent or any Lender to visit and inspect any of their
respective properties (subject to the rights of tenants), to examine and make
abstracts from any of their respective books and records and to discuss their
respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the presence of an officer of
the Borrower if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested (but not
more often than once per calendar year until the occurrence of an Event of
Default, at which time then Administrative Agent or any Lender may thereafter
visit and inspect as often as deemed necessary or desirable) and upon reasonable
prior notice.  The Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their costs and expenses incurred in connection with
the exercise of their rights under this Section once per calendar year prior to
the occurrence of an Event of Default and for all visits and inspections while a
Default or Event of Default exists.  If requested by the Administrative Agent,
the Borrower shall execute an authorization letter addressed to its accountants
authorizing the Administrative Agent or any Lender to discuss the financial
affairs of the Borrower, any other Loan Party or any other Subsidiary with the
Borrower’s accountants.


Section 7.8.  Use of Proceeds.
 
The Borrower will use the proceeds of Loans only for the general working
capital, capital expenditures and other general corporate purposes (including
without limitation, property acquisitions and improvements, and mortgage note
purchases).  The Borrower shall only use Letters of Credit for the same purposes
for which it may use the proceeds of Loans.  The Borrower shall not, and shall
not permit any other Loan Party or any other Subsidiary to, use any part of such
proceeds to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any margin stock (within the meaning of
Regulation U or Regulation X of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

 
- 58 -

--------------------------------------------------------------------------------

 


Section 7.9.  Environmental Matters.
 
The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect.  The
Borrower shall comply, and shall cause each other Loan Party and each other
Subsidiary to comply, and the Borrower shall use, and shall cause each other
Loan Party and each other Subsidiary to use, commercially reasonable efforts,
subject to the terms and conditions of the lease of any applicable Property, to
cause all other Persons occupying, using or present on the Properties to comply,
with all Environmental Laws in all material respects.  The Borrower shall, and
shall cause each other Loan Party, subject to the terms and conditions of the
lease of any applicable Property, and each other Subsidiary to, promptly take
all actions and pay or arrange to pay all costs necessary for it and for the
Properties to comply in all material respects with all Environmental Laws and
all Governmental Approvals, including actions to remove and dispose of all
Hazardous Materials and to clean up the Properties as required under
Environmental Laws.  The Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, promptly take all actions necessary to prevent the
imposition of any Liens on any of their respective properties arising out of or
related to any Environmental Laws.  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.


Section 7.10.  Further Assurances.
 
At the Borrower’s cost and expense and upon reasonable request of the
Administrative Agent, the Borrower shall, and shall cause each other Loan Party
to, duly execute and deliver or cause to be duly executed and delivered, to the
Administrative Agent such further instruments, documents and certificates, and
do and cause to be done such further acts that may be reasonably necessary or
advisable in the reasonable opinion of the Administrative Agent to carry out
more effectively the provisions and purposes of this Agreement and the other
Loan Documents.


Section 7.11.  Material Contracts.
 
The Borrower shall, and shall cause each other Loan Party to, duly and
punctually perform and comply with any and all material representations,
warranties, covenants and agreements expressed as binding upon any such Person
under any Material Contract.  The Borrower shall not, and shall not permit any
other Loan Party to, do or knowingly permit to be done anything to impair
materially the value of any of the Material Contracts.


Section 7.12.  Guarantors.
 
If any Person becomes a Subsidiary Guarantor after the Effective Date, the
Borrower shall deliver to the Administrative Agent each of the following items,
each in form and substance satisfactory to the Administrative Agent: (i) a
Subsidiary Guaranty and an Accession Agreement executed by such Subsidiary
Guarantor, and (ii) the items that would have been delivered under
subsections (iv) including the certificated interests pledged, (v), (vi), (vii),
(xiii), (ix), (x), (xii), (xiii), (xiv), (xv) and (xx) of Section 5.1.(a) if
such Subsidiary had been a Subsidiary Guarantor on the Agreement Date within the
timeframes specified in Section 2.4.


Section 7.13.  REIT Status.
 
The Borrower shall at all times take, or cause to be taken, all actions
necessary for Parent Guarantor to maintain its status as a REIT.

 
- 59 -

--------------------------------------------------------------------------------

 


Section 7.14 Deposit Account.


The Borrower shall have opened and transferred its primary cash management and
operating Deposit Account to the Administrative Agent.


Article VIII. Information
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall furnish to the
Administrative Agent and shall cause the Parent Guarantor to furnish to the
Administrative Agent, for distribution to each of the Lenders:


Section 8.1.  Quarterly Financial Statements.
 
As soon as available and in any event within 45 days after the end of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower, the Parent Guarantor and its
Subsidiaries as at the end of such period and the related unaudited consolidated
statements of operations and equity of the Borrower, the Parent Guarantor and
its Subsidiaries for such period, setting forth in each case in comparative form
the figures as of the end of and for the corresponding periods of the previous
fiscal year, all of which shall be in form and detail reasonably satisfactory to
the Administrative Agent and shall be certified by the chief executive officer
or chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP on the same basis as used in preparation of the
Parent Guarantor’s Form 10-Q statements filed with the SEC, and in all material
respects, the consolidated financial position of the Borrower, the Parent
Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year-end audit adjustments),
provided that the Form 10-Q filed with the SEC shall satisfy the requirements
hereof.


Section 8.2.  Year-End Statements.
 
As soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower, the Parent Guarantor and its Subsidiaries as at the end of such fiscal
year and the related audited consolidated statements of operations and
comprehensive income, equity and cash flows of the Borrower, the Parent
Guarantor and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be in form and detail reasonably satisfactory to the
Administrative Agent and shall be (a) certified by the chief executive officer
or chief financial officer of the Borrower, in his or her opinion, to present
fairly, in accordance with GAAP and in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as of the date thereof
and the results of operations for such period and (b) accompanied by the report
thereon of independent certified public accountants of recognized national
standing acceptable to the Administrative Agent, whose report shall be
unqualified and in scope and substance reasonably satisfactory to the Requisite
Lenders and who shall have authorized the Borrower to deliver such financial
statements and report thereon to the Administrative Agent and the Lenders
pursuant to this Agreement, provided that the Form 10-K filed with the SEC shall
satisfy the requirements hereof.


Section 8.3.  Other Reports.  As soon as practicable, but in any event not later
than ninety (90) days after the end of each fiscal year of the Parent Guarantor,
copies of the Form 10-K statement filed by the Parent Guarantor with the SEC for
such fiscal year, and as soon as practicable, but in any event not later than
forty-five (45) days after the end of each of the first three fiscal quarters of
the fiscal year of the Parent Guarantor, copies of the Form 10-Q statement filed
by the Parent Guarantor with the SEC for such fiscal quarter, provided that, in
either case, if the Parent Guarantor has filed an extension for the filing of
such statements, the parent Guarantor shall deliver such statements to the
Administrative Agent within ten (10) days after the filing thereof with the SEC
which filing shall be within fifteen (15) days of the Parent Guarantor’s filing
for such extension or such sooner time as required to avert a Material Adverse
Effect on the Parent Guarantor.  Contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature filed with the SEC or sent
to the stockholders of the Parent Guarantor shall be furnished to the
Administrative Agent.

 
- 60 -

--------------------------------------------------------------------------------

 


Section 8.4.  Compliance Certificate.
 
At the time the financial statements are furnished pursuant to Sections 8.1.,
8.2. or 8.3, and, if the Requisite Lenders reasonably believe that a Default or
an Event of Default may exist or may be likely to occur as a result of the
failure to perform or observe any term, covenant, condition or agreement
contained in Section 9.1., within 45 Business Days of fiscal quarter and within
90 days of the fiscal year end,  a certificate substantially in the form of
Exhibit I (a “Compliance Certificate”) executed on behalf of the Borrower by a
Responsible Officer (a) setting forth in reasonable detail as of the end of such
quarterly accounting period, fiscal year or other fiscal period, as the case may
be, the calculations required to establish whether the applicable Loan Party was
in compliance with the covenants contained in Section 9.1.; and (b) stating
that, to such officer’s knowledge, information and belief, no Default or Event
of Default exists, or, if such is not the case, specifying such Default or Event
of Default and its nature, when it occurred, whether it is continuing and the
steps being taken by the Borrower with respect to such event, condition or
failure.  Together with the delivery of each Compliance Certificate, the
Borrower shall deliver (A) a report, in form and detail reasonably satisfactory
to the Administrative Agent, setting forth a statement of Funds From Operations
for the fiscal period then ending; and (B) a list of all Persons that have
become a Subsidiary Guarantor and copy of all Material Contracts, in each case,
since the date of the Compliance Certificate most recently delivered by the
Borrower hereunder.


Section 8.5.  Other Information.
 
(a)           intentionally omitted;


(b)           Within 5 Business Days of the filing thereof, Borrower shall
deliver or cause to be delivered, copies of all registration statements
(excluding the exhibits thereto (unless requested by the Administrative Agent)
and any registration statements on Form S-8 or its equivalent), reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
Gladstone Commercial Corporation, the Borrower, any other Loan Party or any
other Subsidiary shall file with the Securities and Exchange Commission (or any
Governmental Authority substituted therefor) or any national securities
exchange;


(c)           Prompt notice of the sale, transfer or other disposition in any
one transaction or a series of related transactions of any asset or portfolio of
assets of the Borrower, any other Subsidiary or any other Loan Party for
aggregate consideration in excess of $5,000,000; provided, that no such notice
shall be required for sales, transfers or other dispositions to the Borrower,
any other Subsidiary or any other Loan Party;


(d)           If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to result
in the imposition of a Lien or the posting of a bond or other security for an
amount in excess of $2,000,000, the Borrower shall promptly deliver a
certificate of a Responsible Officer of the Borrower setting forth details as to
such occurrence and the action, if any, which the Borrower or applicable member
of the ERISA Group is required or proposes to take;

 
- 61 -

--------------------------------------------------------------------------------

 


(e)           To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary or any of their respective properties, assets or businesses which
could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of any
Loan Party or any other Subsidiary are being audited;


(f)            A copy of any amendment to the certificate or articles of
incorporation or formation, bylaws, partnership agreement or other similar
organizational documents of the Borrower or any other Loan Party  within
10 Business Days after the Administrative Agent’s reasonable request;


(g)           Prompt notice of any change in individuals that are Responsible
Officers of the Borrower or any other Loan Party;


(h)           Prompt notice of any change in the business, assets, liabilities,
financial condition, results of operations or business prospects of any Loan
Party or any other Subsidiary which has had, or could reasonably be expected to
have, a Material Adverse Effect;


(i)            Notice of the occurrence of any of the following promptly upon a
Responsible Officer of the Borrower obtaining knowledge thereof; (i) any Default
or Event of Default or (ii) any event which constitutes or which with the
passage of time, the giving of notice, or otherwise, would constitute a default
or event of default by any Loan Party under any Material Contract to which any
such Person is a party or by which any such Person or any of its respective
properties may be bound;


(j)            Prompt notice of any order, judgment or decree in excess of
$1,000,000 having been entered against any Loan Party or any other Subsidiary or
any of their respective properties or assets;


(k)           Prompt notice of any notification of a material violation of any
Applicable Law or any inquiry shall have been received by any Loan Party or any
other Subsidiary from any Governmental Authority alleging the same or any
inquiry, in either case, which could reasonably be expected to have a Material
Adverse Effect;


(l)            Promptly upon the request of the Administrative Agent, evidence
of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail reasonably satisfactory to the Administrative Agent;


(m)          Promptly, upon any change in the Borrower’s Credit Rating, a
certificate stating that the Parents or the Borrower’s Credit Rating has changed
and the new Credit Rating that is in effect;


(n)           Promptly, upon each request, information identifying the Borrower
as a Lender may request in order to comply with the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001));

 
- 62 -

--------------------------------------------------------------------------------

 

(o)           Promptly, and in any event within 3 Business Days after the
Borrower obtains knowledge thereof, written notice of the occurrence of any of
the following, which whether individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect:  (i) the Borrower, any other Loan
Party or any other Subsidiary shall receive notice that any violation of or
noncompliance with any Environmental Law has or may have been committed or is
threatened; (ii) the Borrower, any other Loan Party or any other Subsidiary
shall receive notice that any administrative or judicial complaint, order or
petition has been filed or other proceeding has been initiated, or is about to
be filed or initiated against any such Person alleging any violation of or
noncompliance with any Environmental Law or requiring any such Person to take
any action in connection with the release or threatened release of Hazardous
Materials; (iii) the Borrower, any other Loan Party or any other Subsidiary
shall receive any notice from a Governmental Authority or private party alleging
that any such Person may be liable or responsible for any costs associated with
a response to, or remediation or cleanup of, a release or threatened release of
Hazardous Materials or any damages caused thereby; or (iv) the Borrower, any
other Loan Party or any other Subsidiary shall receive notice of any other fact,
circumstance or condition that could reasonably be expected to form the basis of
an environmental claim, and the matters covered by such notice(s); and


(p)           From time to time and promptly upon each reasonable request, such
data, certificates, reports, statements, opinions of counsel (to the extent
expressly required in this Agreement), documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any of
its Subsidiaries, or any other Loan Party as the Administrative Agent or any
Lender may reasonably request.


For purposes of this Section 8.5, unless another timeframe is specified herein,
“prompt” notification or certification shall be delivered no later than seven
(7) days following the happening of such event giving rise to such deliverable


Section 8.6.  Electronic Delivery of Certain Information.
 
(a)           Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website such as
www.Edgar.com <http://www.sec.gov/edgar> or a website sponsored or hosted by the
Administrative Agent or the Borrower) provided that the foregoing shall not
apply to (i) notices to any Lender (or the Issuing Bank) pursuant to Article II.
and (ii) any Lender that has notified the Administrative Agent and the Borrower
that it cannot or does not want to receive electronic communications.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or
communications.  Documents or notices delivered electronically shall be deemed
to have been delivered 24 hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of  12:00 p.m. Eastern time on the opening of
business on the next business day for the recipient.  The Administrative Agent
shall have no obligation to request the delivery of or to maintain paper copies
of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.


(b)           Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.
 
- 63 -

--------------------------------------------------------------------------------


 
Section 8.7.  USA Patriot Act Notice; Compliance.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution.  Consequently, a Lender
(for itself and/or as Administrative Agent for all Lenders hereunder) may from
time-to-time request, and the Borrower shall, and shall cause the other Loan
Parties to, provide to such Lender, such Loan Party’s name, address, tax
identification number and/or such other identification information as shall be
necessary for such Lender to comply with federal law.  An “account” for this
purpose may include, without limitation, a deposit account, cash management
service, a transaction or asset account, a credit account, a loan or other
extension of credit, and/or other financial services product.


Article IX. Negative Covenants
 
For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.7., all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.7., the Borrower shall satisfy and comply
with the following covenants:


Section 9.1.  Financial Covenants.
 
The following financial covenants shall be measured quarterly as of each fiscal
quarter end date and shall be determined on a consolidated basis and, where
applicable, shall be determined on a trailing twelve (12) month basis.


(a)           Debt Service Coverage Ratio.  The Borrowing Base Properties shall
realize a Debt Service Coverage Ratio equal to or greater than 1.5 to 1.0.


(b)           Debt Yield.  The Borrower shall maintain a Debt Yield of not less
than 12% determined with respect to the Borrowing Base Properties.


(c)           Leverage Ratio.  The Parent Guarantor shall not permit the
Leverage Ratio to exceed 70% at any time.


(d)           Limit on Recourse Indebtedness.  The Parent Guarantor and Borrower
shall not have Recourse Indebtedness (excluding Indebtedness outstanding under
this Revolving Credit Facility) of: more than 15% of Total Asset Value.


(e)           Interest Coverage Ratio.  The Parent Guarantor shall not permit
the Interest Coverage Ratio to be less than 1.75 to 1.00.


(f)           Adjusted Fixed Charge Coverage Ratio.  The Parent Guarantor shall
not permit the Adjusted Fixed Charge Coverage Ratio to be less than 1.50 to
1.00.


(g)           Fixed Charge Coverage Ratio.  The Parent Guarantor shall not
permit the Fixed Charge Coverage Ratio to be less than 1.35 to 1.00.


(h)           Tangible Net Worth.  The Parent Guarantor shall not permit its
Tangible Net Worth to be less than (i) $135,000,000 plus (A) 75% of the Net
Proceeds of all common Equity Issuances effected at any time after the Agreement
Date by the Parent Guarantor to any Person other than the Borrower or any of its
Subsidiaries, minus (B) 100% of the amount of all payments by the Parent
Guarantor in respect of the redemption, retirement, repurchase or other
acquisition for value of any common Equity Interest of the Parent Guarantor now
or hereafter outstanding, or to retire, or to obtain the surrender of, any
outstanding warrants, options, or other rights to acquire any common Equity
Interests of the Parent Guarantor now or hereafter outstanding.

 
- 64 -

--------------------------------------------------------------------------------

 


(i)            Average Lease Term.  The Parent Guarantor shall not permit the
Average Lease Term to be less than 5 years.


(j)            Tenant Concentration Percentage.  The Parent Guarantor shall not
permit the Tenant Concentration Percentage to exceed 25% of the aggregated NOI.


(k)           Unhedged Variable Rate Exposure.  The Parent Guarantor shall not
permit the Unhedged Variable Rate Exposure to exceed 25% of the Total Asset
Value at any time.


(l)            Dividend Payout Ratio.  The Parent Guarantor shall not permit the
Dividend Payout Ratio to exceed 95% at any time.


(m)          Permitted Investments.  The Parent Guarantor shall not (whether
directly or indirectly) make an Investment in or otherwise own the following
items which would cause the aggregate value of such holdings of Parent Guarantor
to exceed the following percentages of Total Asset Value at any time:


  (i)           Investments in Unconsolidated Affiliates of the Borrower, such
that the aggregate value of all such Investments (as determined in accordance
with GAAP) exceeds 10% of Total Asset Value at any time.


  (ii)          Maximum construction in progress exceeds 5% (construction in
progress shall not include tenant improvements or building improvements for
buildings that have executed leases).


  (iii)         Maximum unimproved land exceeds 5%.


  (iv)         Mortgage Loan exposure in favor of the Borrower, any of its
Subsidiaries or any other Loan Party, where such exposure exceeds 20% of Total
Asset Value;


  (v)          Common stock, Preferred Stock and other Equity Interests in
Persons (other than Subsidiaries and Unconsolidated Affiliates) that are
publicly traded, such that the aggregate value of such interests calculated on
the basis of the lower of cost or market, exceeds 5% of Total Asset Value;


  (iv)         Aggregate of the above investments exceeds 30%.


(n)           New Subsidiary.  Parent Guarantor shall be permitted to form a
wholly owned subsidiary outside of Borrower for the purpose of purchasing and
holding other investments including mortgage and real estate debt investments,
for purposes of this Section 9.1(n), the financials of which subsidiary shall
not be consolidated in the financial statements of Gladstone Commercial
Corporation for purposes hereof.  None of the assets held by such subsidiary
shall be included in the restricted percentages set forth in subsection (m)
immediately above.  Any investments of the type set forth in subsection (m)
immediately above greater than 10% of Total Asset Value shall not be included in
the calculation of Total Asset Value.


(o)           Dividends and Other Restricted Payments.  If a Default or Event of
Default  exists, the Borrower shall not declare or make any Restricted Payments
except as may be necessary to remain in compliance with Section 7.13 hereof or
consistent with (ii) of the next sentence hereof.  If a Default or Event of
Default exists, the Borrower shall not permit any of the Subsidiary Guarantors
to, declare or make any Restricted Payments except that the Subsidiary
Guarantors may declare and make the following Restricted Payments:

 
- 65 -

--------------------------------------------------------------------------------

 


  (i)           except where the Principal Shareholders have elected to have
Parent Guarantor discontinue its status as a REIT, the Borrower may make cash
distributions to its partners in an amount required to be distributed for Parent
Guarantor to remain in compliance with Section 7.13. and to avoid incurring any
corporate level income taxes and any excise taxes under Sections 857(b) and 4981
of the Internal Revenue Code; and


  (ii)           in the event that the Principal Shareholders have elected to
have Parent Guarantor discontinue its status as a REIT and Parent Guarantor is
entity taxed as a corporation, the Borrower may declare and make cash
distributions to partners of the Borrower which will be sufficient for the
partners to pay all income tax liabilities (including payments of estimated tax
in respect  thereof) under federal and applicable state and local laws imposed
on the partner’s allocable shares of the Borrower’s taxable income.


If a Default or Event of Default specified in Section 10.1.(a), Section 10.1.(f)
or Section 10.1.(g) shall exist or if an Event of Default specified in Section
10.1(b) as to Section 9.1 shall exist, or if as a result of the occurrence of
any other Event of Default any of the Obligations have been accelerated pursuant
to Section 10.2.(a), the Borrower shall not, and shall not permit any Subsidiary
to, make any Restricted Payments to any Person other than to the Borrower or any
Subsidiary without the prior written consent of the Administrative Agent.


(p)           GE Pool Mortgage.  If the aggregate amount of cash principal
payments including any balloon payments (other than regularly scheduled monthly
cash principal payments, if any) associated with the GE Pool Mortgage due and
payable within 180 days of the final maturity date of the GE Pool Mortgage (as
the same may be extended) is greater than $10,000,000 (the “GE Condition”), then
for so long as the GE Condition exists, the sum of Cash and Cash Equivalents of
the Borrower, plus Availability, shall be equal to or greater than the sum of
the aggregate amount of cash principal payments payable on account of the GE
Pool Mortgage, plus $5,000,000.


Section 9.2.  Negative Pledges; Other Matters.
 
(a)           Except for Permitted Liens, the Borrower shall not, and shall not
permit any Subsidiary Guarantor or other Loan Party to, create, assume, or incur
any Lien upon any of the Borrowing Base Properties, assets, income or profits of
any character whether now owned or hereafter acquired.


(b)           The Borrower shall not, and shall not permit any Subsidiary
Guarantor or other Loan Party to, enter into, assume or otherwise be bound by
any Negative Pledge with respect to the Borrowing Base Properties except for a
Negative Pledge contained in (i) any agreement (x) evidencing Indebtedness which
the Borrower or such Subsidiary Guarantor may create, incur, assume, or permit
or suffer to exist without breaching Section 9.1.; (y) which Indebtedness is
secured by a Permitted Lien, and (z) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into or assumed (together with replacement property and
customary provisions in respect of proceeds, accessions, and other
after-acquired property); (ii) leases and other agreements (other than leases or
agreements in respect of any Borrowing Base Property where any Loan Party is the
lessor) restricting the assignment, sublease, or pledge thereof; (iii) the
organizational documents or other agreements binding on any Subsidiary Guarantor
(but only to the extent such Negative Pledge covers any Equity Interest in such
Subsidiary Guarantor or the property or assets of such Subsidiary Guarantor);
(iv) any agreements governing an Investment made in an Unconsolidated Affiliate
(but only to the extent such Negative Pledge covers any Equity Interest in such
Unconsolidated Affiliate); (v) any agreement relating to the sale of a
Subsidiary Guarantor or assets pending such sale, provided that in any such case
the Negative Pledge applies only to the Subsidiary Guarantor or the assets that
are the subject of such sale; or (vi) any agreements more particularly described
on Schedule 9.2.(b) to this Agreement and any extensions, renewals,
refinancings, or replacements of such agreements.

 
- 66 -

--------------------------------------------------------------------------------

 

Section 9.3. Restrictions on Intercompany Transfers.
 
The Borrower shall not, and shall not permit any Subsidiary Guarantor to, create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of such Loan Party to: (i)
pay dividends or make any other distribution on any of such Loan Party’s capital
stock or other equity interests owned by the Borrower or any Subsidiary
Guarantor; (ii) pay any Indebtedness owed to the Borrower or any Subsidiary;
(iii) make loans or advances to the Borrower or any Subsidiary Guarantor; or
(iv) transfer any of its property or assets to the Borrower or any Subsidiary
Guarantor, except for any such encumbrances or restrictions, (A) contained in
agreements relating to the sale of a Subsidiary Guarantor or assets pending such
sale, or relating to Indebtedness secured by a Lien on assets that the Borrower
or such Subsidiary Guarantor may create, incur, assume, or permit or suffer to
exist without breaching Section 9.1. and 9.2.(a), provided that in any such case
the encumbrances and restrictions apply only to the Subsidiary Guarantor or the
assets that are the subject of such sale or Lien, as the case may be, (B) set
forth in the organizational documents or other agreements binding on or
applicable to any Subsidiary Guarantor (but only to the extent such encumbrance
or restriction covers any Equity Interest in such Subsidiary Guarantor or the
property or assets of such Subsidiary Guarantor), (C) contained in an agreement
that governs an Investment in an Unconsolidated Affiliate (but only to the
extent such encumbrance or restriction covers any Equity Interest in such
Unconsolidated Affiliate) or (D) contained in the agreements described on
Schedule 9.3 to this Agreement and any renewals, extensions, refinancings, or
replacements of any such agreements.


Section 9.4. Merger, Consolidation, Sales of Assets and Other Arrangements.
 
The Borrower shall not, and shall not permit any Subsidiary Guarantor to, (a)
enter into any transaction of merger or consolidation, (b) liquidate, windup or
dissolve itself (or suffer any liquidation or dissolution) or (c) convey, sell,
lease, sublease, transfer or otherwise dispose of, in one transaction or a
series of transactions, all or substantially all of its business or assets,
whether now owned or hereafter acquired; provided, however, that:


(i)           any of the actions described in the immediately preceding clauses
(a) through (c) may be taken with respect to any Loan Party (other than the
Borrower) so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence; notwithstanding the foregoing, any such
Loan Party (other than the Borrower) may enter into a transaction of merger
(excluding any merger being effected in connection with the sale of any
Subsidiary Guarantor not otherwise prohibited by this Section or any other
provision of any Loan Document, and excluding any merger described in subsection
(iii) below) pursuant to which such Loan Party is not the survivor of such
merger only if (w) the Borrower shall have given the Administrative Agent and
the Lenders at least 15 Business Days’ prior written notice of such merger, such
notice to include a certification to the effect that immediately after and after
giving effect to such action, no Default or Event of Default is or would be in
existence; (x) within 15 Business Days of consummation of such merger, the
survivor entity (if such Person is a Subsidiary but not already a Guarantor)
shall have executed and delivered an assumption agreement in form and substance
satisfactory to the Administrative Agent pursuant to which such survivor entity
shall expressly assume all of such Loan Party’s Obligations under the Loan
Documents to which it is a party; (y) within 30 days of consummation of such
merger, such survivor entity delivers to the Administrative Agent the following:
(A) items of the type referred to in subsections (iv) through (viii) and (xii)
of Section 5.1.(a) with respect to the survivor entity as in effect after
consummation of such merger (if not previously delivered to the Administrative
Agent and still in effect), (B) copies of all documents entered into by such
Loan Party or the survivor entity to effectuate the consummation of such merger,
including, but not limited to, articles of merger and the plan of merger, (C)
copies, certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of such Loan Party or the survivor entity, of all
corporate and shareholder action authorizing such merger and (D) copies of any
filings with the Securities and Exchange Commission in connection with such
merger; and (z) such Loan Party and such survivor entity each takes such other
action and delivers such other documents, instruments, opinions and agreements
as the Administrative Agent may reasonably request;

 
- 67 -

--------------------------------------------------------------------------------

 

(ii)          the Borrower and the Subsidiary Guarantors may lease and sublease
their respective assets, as lessor or sublessor (as the case may be), in the
ordinary course of their business;


(iii)         a Person may merge with and into the Borrower so long as (x) the
Borrower is the survivor of such merger, (y) immediately prior to such merger,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, (z) the Borrower shall have given the
Administrative Agent and the Lenders at least 15 Business Days’ prior written
notice of such merger, such notice to include a certification as to the matters
described in the immediately preceding clause (y) (except that in the case of
the merger of a Subsidiary with and into the Borrower such notice may be given
no later than 5 Business Days following the consummation of such merger); and


(iv)         the Borrower and each Subsidiary may convey, sell, transfer, lease,
or otherwise dispose of assets among themselves.


Section 9.5. Plans.
 
The Borrower shall not, and shall not permit any other Loan Party to become an
entity whose assets are deemed to be “plan assets” within the meaning of the
Plan Asset Regulations. The Borrower shall not cause or permit to occur, and
shall not permit any other member of the ERISA Group to cause or permit to
occur, any ERISA Event if such ERISA Event could reasonably be expected to have
a Material Adverse Effect.


Section 9.6. Fiscal Year.
 
The Borrower shall not, and shall not permit any other Loan Party to, change its
fiscal year from that in effect as of the Agreement Date.


Section 9.7. Modifications of Organizational Documents and Material Contracts.
 
The Borrower shall not, and shall not permit any other Loan Party to, amend,
supplement, restate or otherwise modify its certificate or articles of
incorporation or formation, by-laws, operating agreement, declaration of trust,
partnership agreement or other applicable organizational document if such
amendment, supplement, restatement or other modification (a) is adverse to the
interest of the Administrative Agent, the Issuing Bank or the Lenders or (b)
could reasonably be expected to have a Material Adverse Effect. The Borrower
shall not, and shall not permit any Loan Party to, enter into any amendment or
modification to any Material Contract which could reasonably be expected to have
a Material Adverse Effect.

 
- 68 -

--------------------------------------------------------------------------------

 

Section 9.8. Transactions with Affiliates.
 
Except for management agreements, the Borrower shall not permit to exist or
enter into, and shall not permit any other Loan Party to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate, except
transactions in the ordinary course of and pursuant to the reasonable
requirements of the business of the Borrower, or such other Loan Party and upon
fair and reasonable terms which are no less favorable to the Borrower, or such
other Loan Party than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate.


Section 9.9. Environmental Matters.
 
The Borrower shall not, and shall not permit any other Loan Party, any other
Subsidiary and shall use commercially reasonable efforts to not permit any other
Person to, use, generate, discharge, emit, manufacture, handle, process, store,
release, transport, remove, dispose of or clean up any Hazardous Materials on,
under or from the Properties in material violation of any Environmental Law or
in a manner that could reasonably be expected to lead to any material
environmental claim or pose a material risk to human health, safety or the
environment. Nothing in this Section shall impose any obligation or liability
whatsoever on the Administrative Agent or any Lender.


Section 9.10. Derivatives Contracts.
 
The Borrower shall not, and shall not permit any other Loan Party to enter into
or become obligated in respect of, Derivatives Contracts, other than Derivatives
Contracts entered into by the Borrower, or any such Loan Party in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the
Borrower, or such other Loan Party.


Article X. Default
 
Section 10.1. Events of Default.
 
Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:


(a)          Default in Payment.


(i)           The Borrower shall fail to pay when due under this Agreement or
any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) the principal of any of the Loans or any
Reimbursement Obligation; or


(ii)          The Borrower shall fail to pay when due under this Agreement or
any other Loan Document (whether upon demand, at maturity, by reason of
acceleration or otherwise) any interest on any of the Loans or any of the other
payment Obligations (other than those subject to the immediately preceding
clause (i)) owing by the Borrower under this Agreement, any other Loan Document
or any other Loan Party shall fail to pay when due any payment Obligation owing
by such other Loan Party under any Loan Document to which it is a party, and in
the case of this subsection (a)(ii) only, such failure shall continue for a
period of 5 Business Days.

 
- 69 -

--------------------------------------------------------------------------------

 

(b)          Default in Performance.


(i)           Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Sections 8.1, 8.2, 8.3, 8.4, 8.6 and 8.7 or Article IX.; or


(ii)          Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement on its part to be performed or observed and
contained in Section 8.5, and in the case of this subsection 10.1(b)(ii) only,
such failure shall continue for a period of two (2) Business Days after the date
such report is due pursuant to such Section 8.5.


(iii)         Any Loan Party shall fail to perform or observe any term,
covenant, condition or agreement contained in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section, and
in the case of this subsection (b)(iii) only, such failure shall continue for a
period of 30 days after the earlier of (x) the date upon which a Responsible
Officer of the Borrower or such other Loan Party obtains knowledge of such
failure or (y) the date upon which the Borrower has received written notice of
such failure from the Administrative Agent.


(c)          Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished by, or at the
direction of, any Loan Party to the Administrative Agent, the Issuing Bank or
any Lender, shall at any time prove to have been incorrect or misleading in any
material respect when furnished or made or deemed made.


(d)          Indebtedness Cross-Default.


(i)           The Borrower or any other Loan Party shall fail to make any
payment when due and payable in respect of any Indebtedness (other than the
Loans and Reimbursement Obligations) having an aggregate outstanding principal
amount (or, in the case of any Derivatives Contract, having, without regard to
the effect of any close-out netting provision, a Derivatives Termination Value)
of $5,000,000 or more as to Indebtedness that is Recourse or $30,000,000 or more
as to Indebtedness that is not Recourse (collectively, “Material Indebtedness”);
or


(ii)          (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(excluding any required prepayment or repurchase resulting from the voluntary
disposition by the Borrower or any other Loan Party of any assets secured by
such Material Indebtedness); or


(iii)         Any other event shall have occurred and be continuing which, with
or without the passage of time, the giving of notice, or otherwise, would permit
any holder or holders of any Material Indebtedness, any trustee or agent acting
on behalf of such holder or holders or any other Person, to accelerate the
maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid or repurchased prior to its stated maturity.

 
- 70 -

--------------------------------------------------------------------------------

 

(e)           Voluntary Bankruptcy Proceeding. The Borrower or any other Loan
Party shall: (i) commence a voluntary case under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect); (ii) file a petition
seeking to take advantage of any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection (f); (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing.


(f)           Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against the Borrower or any other Loan Party in any court of
competent jurisdiction seeking: (i) relief under the Bankruptcy Code or other
federal bankruptcy laws (as now or hereafter in effect) or under any other
Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of 60 consecutive
days, or an order granting the remedy or other relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
Bankruptcy Code or such other federal bankruptcy laws) shall be entered.


(g)           Revocation of Loan Documents. Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of any Loan Document or any Loan Document shall cease to be in full force and
effect (except as a result of the express terms thereof).


(h)           Judgment. A judgment or order for the payment of money or for an
injunction or other non-monetary relief shall be entered against the Borrower or
any other Loan Party by any court or other tribunal and (i) such judgment or
order shall continue for a period of 20 days without being paid, bonded, stayed
or dismissed through appropriate appellate proceedings and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such judgments or orders entered against the Loan Parties, $10,000,000 or (B) in
the case of an injunction or other non-monetary relief, such injunction or
judgment or order could reasonably be expected to have a Material Adverse
Effect.


(i)            Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of the Borrower or any other Loan
Party, which exceeds, individually or together with all other such warrants,
writs, executions and processes, $20,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of 30 days; provided, however, that if a bond has been issued in
favor of the claimant or other Person obtaining such warrant, writ, execution or
process, the issuer of such bond shall execute a waiver or subordination
agreement in form and substance satisfactory to the Administrative Agent
pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of the Borrower or any other
Loan Party.

 
- 71 -

--------------------------------------------------------------------------------

 

(j)           ERISA.


(i)           Any ERISA Event shall have occurred that results or could
reasonably be expected to result in liability to any member of the ERISA Group
aggregating in excess of $5,000,000; or


(ii)          The “benefit obligation” of all Plans exceeds the “fair value of
plan assets” for such Plans by more than $5,000,000, all as determined, and with
such terms defined, in accordance with FASB ASC 715.
 
(k)           Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.


(l)           Change of Control.


(i)           Parent Guarantor shall cease to own and control, directly or
indirectly, at least 51.0% of the total voting power of the then outstanding
voting Equity Interests of the Borrower or the General Partner; or


(ii)          Any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)), excluding the Principal Shareholders, shall become, or obtain rights
(whether by means or warrants, options or otherwise) to become, the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of more than 49.0% of the outstanding Equity Interests
of Parent Guarantor; or


(iii)         During any period of 12 consecutive months, individuals who at the
beginning of any such 12-month period constituted the Board of Directors or
Trustees of Parent Guarantor (the “Board”) (together with any new directors
whose election by the Board or whose nomination for election by the shareholders
of Parent Guarantor was approved by a vote of a majority of the Board then still
in office who were either members of the Board at the beginning of such period
or whose election or nomination for election was previously so approved but
excluding any member of the Board whose initial nomination for, or assumption of
office as, a member of the Board occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
members of the Board by any person or group other than a solicitation for the
election of one or more members of the Board by or on behalf of the Board) cease
for any reason to constitute a majority of the Board then in office of Parent
Guarantor.


Section 10.2. Remedies Upon Event of Default.
 
Upon the occurrence of an Event of Default the following provisions shall apply:


(a)          Acceleration; Termination of Facilities.


(i)           Automatic. Upon the occurrence of an Event of Default specified in
Sections 10.1.(e) or 10.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Administrative Agent
under this Agreement, the Notes or any of the other Loan Documents shall become
immediately and automatically due and payable without presentment, demand,
protest, or other notice of any kind, all of which are expressly waived by the
Borrower on behalf of itself and the other Loan Parties, and (2) the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder,
shall all immediately and automatically terminate.

 
- 72 -

--------------------------------------------------------------------------------

 

(ii)          Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(1) declare (A) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (B) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account and (C) all of
the other Obligations, including, but not limited to, the other amounts owed to
the Lenders and the Administrative Agent under this Agreement, the Notes or any
of the other Loan Documents to be forthwith due and payable, whereupon the same
shall immediately become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower on
behalf of itself and the other Loan Parties, and (2) terminate the Commitments
and the obligation of the Issuing Bank to issue Letters of Credit hereunder.


(b)           Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.


(c)           Applicable Law. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.


(d)           Appointment of Receiver. To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and the
Subsidiary Guarantors, without notice of any kind whatsoever and without regard
to the adequacy of any security for the Obligations or the solvency of any party
bound for its payment, to take possession of all or any portion of the property
and/or the business operations of the Borrower and the Subsidiary Guarantors and
to exercise such power as the court shall confer upon such receiver.



Section 10.3. Remedies Upon Default.
 
Upon the occurrence of a Default specified in Section 10.1.(e) and (f), the
Commitments shall immediately and automatically terminate.


Section 10.4. Marshaling; Payments Set Aside.
 
None of the Administrative Agent, the Issuing Bank, any Lender or any Specified
Derivatives Provider shall be under any obligation to marshal any assets in
favor of any Loan Party or any other party or against or in payment of any or
all of the Obligations or the Specified Derivatives Obligations. To the extent
that any Loan Party makes a payment or payments to the Administrative Agent, the
Issuing Bank, any Lender or any Specified Derivatives Provider, or the
Administrative Agent, the Issuing Bank, any Lender or any Specified Derivatives
Provider enforce their security interests or exercise their rights of setoff,
and such payment or payments or the proceeds of such enforcement or setoff or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then to the extent of such recovery, the Obligations or
Specified Derivatives Obligations, or part thereof originally intended to be
satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 
- 73 -

--------------------------------------------------------------------------------

 

Section 10.5. Allocation of Proceeds.
 
If an Event of Default exists and maturity of any of the Obligations has been
accelerated, all payments received by the Administrative Agent under any of the
Loan Documents, in respect of any principal of or interest on the Obligations or
any other amounts payable by the Borrower hereunder or thereunder, shall be
applied in the following order and priority:


(a)          amounts due to the Administrative Agent, the Issuing Bank and the
Lenders in respect of expenses due under Section 12.2 until paid in full, and
then Fees;


(b)          payments of interest on all other Loans and Reimbursement
Obligations to be applied for the ratable benefit of the Lenders;


(c)          payments of principal of all other Loans, Reimbursement Obligations
and other Letter of Credit Liabilities, to be applied for the ratable benefit of
the Lenders in such order and priority as the Lenders may determine in their
sole discretion; provided, however, to the extent that any amounts available for
distribution pursuant to this subsection are attributable to the issued but
undrawn amount of an outstanding Letter of Credit, such amounts shall be paid to
the Administrative Agent for deposit into the Letter of Credit Collateral
Account;


(d)          amounts due to the Administrative Agent and the Lenders pursuant to
Sections 11.6 and 12.10;


(e)          payments of all other Obligations and other amounts due and owing
by the Borrower and the other Loan Parties under any of the Loan Documents to be
applied for the ratable benefit of the Lenders; and


(f)           any amount remaining after application as provided above, shall be
paid to the Borrower or whomever else may be legally entitled thereto.


Section 10.6. Letter of Credit Collateral Account.
 
(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Bank and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Issuing Bank as provided herein. Anything in
this Agreement to the contrary notwithstanding, funds held in the Letter of
Credit Collateral Account shall be subject to withdrawal only as provided in
this Section.

 
- 74 -

--------------------------------------------------------------------------------

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall determine in its sole discretion.
All such investments and reinvestments shall be held in the name of and be under
the sole dominion and control of the Administrative Agent for the ratable
benefit of the Administrative Agent, the Issuing Bank and the Lenders; provided,
that all earnings on such investments will be credited to and retained in the
Letter of Credit Collateral Account. The Administrative Agent shall exercise
reasonable care in the custody and preservation of any funds held in the Letter
of Credit Collateral Account and shall be deemed to have exercised such care if
such funds are accorded treatment substantially equivalent to that which the
Administrative Agent accords other funds deposited with the Administrative
Agent, it being understood that the Administrative Agent shall not have any
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any funds held in the Letter of Credit Collateral
Account.


(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the Issuing Bank for the payment made by
the Issuing Bank to the beneficiary with respect to such drawing or the payee
with respect to such presentment.


(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 10.5.


(e)           So long as no Default under Section 10.1(a) or 10.1(b)(i) (as to
Section 9.1 of Article IX only) or Event of Default exists, and to the extent
amounts on deposit in or credited to the Letter of Credit Collateral Account
exceed the aggregate amount of the Letter of Credit Liabilities then due and
owing, the Administrative Agent shall, from time to time, at the request of the
Borrower, deliver to the Borrower within 3 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. When
all of the Obligations shall have been indefeasibly paid in full and no Letters
of Credit remain outstanding, the Administrative Agent shall deliver to the
Borrower, against receipt but without any recourse, warranty or representation
whatsoever, the balances remaining in the Letter of Credit Collateral Account in
immediately available funds to an account designated by the Borrower.


(f)           The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.


Section 10.7. Performance by Administrative Agent.
 
If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 
- 75 -

--------------------------------------------------------------------------------

 

Section 10.8. Rights Cumulative.
 
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders under this Agreement, each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Administrative Agent, the Issuing Bank and the Lenders may be
selective and no failure or delay by the Administrative Agent, the Issuing Bank
or any of the Lenders in exercising any right shall operate as a waiver of it,
nor shall any single or partial exercise of any power or right preclude its
other or further exercise or the exercise of any other power or right.


Article XI. The Administrative Agent
 
Section 11.1. Appointment and Authorization.
 
Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto. Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver to each
Lender, promptly upon receipt thereof by the Administrative Agent, copies of
each of the financial statements, certificates, notices and other documents
delivered to the Administrative Agent pursuant to Article VIII. that the
Borrower is not otherwise required to deliver directly to the Lenders. The
Administrative Agent will furnish to any Lender, upon the request of such
Lender, a copy (or, where appropriate, an original) of any document, instrument,
agreement, certificate or notice furnished to the Administrative Agent by the
Borrower, any other Loan Party or any other Affiliate of the Borrower, pursuant
to this Agreement or any other Loan Document not already delivered to such
Lender pursuant to the terms of this Agreement or any such other Loan Document.
As to any matters not expressly provided for by the Loan Documents (including,
without limitation, enforcement or collection of any of the Obligations), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Requisite Lenders (or all of the Lenders if explicitly required under any
other provision of this Agreement), and such instructions shall be binding upon
all Lenders and all holders of any of the Obligations; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the Administrative
Agent to personal liability or which is contrary to this Agreement or any other
Loan Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 
- 76 -

--------------------------------------------------------------------------------

 

Section 11.2. Capital One as Lender.
 
Capital One, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document, as any other Lender and may exercise the
same as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Capital One in
each case in its individual capacity. Capital One and its affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the Issuing Bank, or other Lenders. Further, the
Administrative Agent and any affiliate may accept fees and other consideration
from the Borrower for services in connection with this Agreement, or otherwise
without having to account for the same to the Issuing Bank, or the other
Lenders. The Issuing Bank and the Lenders acknowledge that, pursuant to such
activities, Capital One or its affiliates may receive information regarding the
Borrower, other Loan Parties, other Subsidiaries and other Affiliates (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them.


Section 11.3. Approvals of Lenders.
 
All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and, as appropriate, a brief summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved of or consented to such recommendation or
determination.


Section 11.4. Notice of Events of Default.
 
The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”. Further, if the Administrative Agent receives such a
“notice of default,” the Administrative Agent shall give prompt notice thereof
to the Lenders.

 
- 77 -

--------------------------------------------------------------------------------

 

Section 11.5. Administrative Agent’s Reliance.
 
Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its directors, officers,
agents, employees or counsel shall be liable for any action taken or not taken
by it under or in connection with this Agreement or any other Loan Document,
except for its or their own gross negligence or willful misconduct in connection
with its duties expressly set forth herein or therein as determined by a court
of competent jurisdiction in a final non-appealable judgment. Without limiting
the generality of the foregoing, the Administrative Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other Loan
Party), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Administrative Agent nor any of its directors, officers, agents,
employees or counsel: (a) makes any warranty or representation to any Lender,
the Issuing Bank or any other Person, or shall be responsible to any Lender, the
Issuing Bank or any other Person for any statement, warranty or representation
made or deemed made by the Borrower, any other Loan Party or any other Person in
or in connection with this Agreement or any other Loan Document; (b) shall have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons, or to inspect
the property, books or records of the Borrower or any other Person; (c) shall be
responsible to any Lender or the Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders, the Issuing
Bank and the Specified Derivatives Providers in any such collateral; (d) shall
have any liability in respect of any recitals, statements, certifications,
representations or warranties contained in any of the Loan Documents or any
other document, instrument, agreement, certificate or statement delivered in
connection therewith; and (e) shall incur any liability under or in respect of
this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telephone, telecopy
or electronic mail) believed by it to be genuine and signed, sent or given by
the proper party or parties. The Administrative Agent may execute any of its
duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.


Section 11.6. Indemnification of Administrative Agent.
 
Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Commitment
Percentage, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, reasonable out-of-pocket costs
and expenses of any kind or nature whatsoever which may at any time be imposed
on, incurred by, or asserted against the Administrative Agent (in its capacity
as Administrative Agent but not as a Lender) in any way relating to or arising
out of the Loan Documents, any transaction contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under the Loan Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Administrative Agent (to the
extent not reimbursed by the Borrower and without limiting the obligation of the
Borrower to do so) promptly upon demand for its ratable share of any
out-of-pocket expenses (including the reasonable fees and expenses of the
counsel to the Administrative Agent) incurred by the Administrative Agent in
connection with the preparation, negotiation, execution, administration, or
enforcement (whether through negotiations, legal proceedings, or otherwise) of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Administrative
Agent to enforce the terms of the Loan Documents and/or collect any Obligations,
any “lender liability” suit or claim brought against the Administrative Agent
and/or the Lenders, and any claim or suit brought against the Administrative
Agent and/or the Lenders arising under any Environmental Laws. Such
out-of-pocket expenses (including counsel fees) shall be advanced by the Lenders
on the request of the Administrative Agent notwithstanding any claim or
assertion that the Administrative Agent is not entitled to indemnification
hereunder upon receipt of an undertaking by the Administrative Agent that the
Administrative Agent will reimburse the Lenders if it is actually and finally
determined by a court of competent jurisdiction that the Administrative Agent is
not so entitled to indemnification. The agreements in this Section shall survive
the payment of the Loans and all other amounts payable hereunder or under the
other Loan Documents and the termination of this Agreement. If the Borrower
shall reimburse the Administrative Agent for any Indemnifiable Amount following
payment by any Lender to the Administrative Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Administrative Agent shall
share such reimbursement on a ratable basis with each Lender making any such
payment.

 
- 78 -

--------------------------------------------------------------------------------

 

Section 11.7. Lender Credit Decision, Etc.
 
Each of the Lenders and the Issuing Bank expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other affiliates has made any
representations or warranties to the Issuing Bank or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to the Issuing Bank or any Lender. Each of the Lenders and
the Issuing Bank acknowledges that it has made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent, or any of their respective
officers, directors, employees, agents or counsel, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate. Each of
the Lenders and the Issuing Bank also acknowledges that it will, independently
and without reliance upon the Administrative Agent, any other Lender or counsel
to the Administrative Agent or any of their respective officers, directors,
employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The
Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and the Issuing Bank by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or the Issuing Bank with
any credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or other Affiliates. Each of the Lenders and the Issuing Bank
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or the Issuing
Bank.

 
- 79 -

--------------------------------------------------------------------------------

 

Section 11.8. Successor Administrative Agent.
 
Following a Default or Event of Default, the Administrative Agent may resign at
any time as Administrative Agent under the Loan Documents by giving written
notice thereof to the Lenders and the Borrower, provided that prior to the
occurrence of a Default or Event of Default, the Administrative Agent may only
resign upon obtaining the consent of the Borrower, which consent shall not be
unreasonably withheld or delayed. Upon any such resignation, the Requisite
Lenders shall have the right to appoint a successor Administrative Agent which
appointment shall, provided no Default or Event of Default exists, be subject to
the Borrower’s approval, which approval shall likewise not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor
Administrative Agent). If no successor Administrative Agent shall have been so
appointed in accordance with the immediately preceding sentence, and shall have
accepted such appointment, within 30 days after the current Administrative
Agent’s giving of notice of resignation, then the current Administrative Agent
may, on behalf of the Lenders and the Issuing Bank, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, and otherwise shall be an Eligible Assignee. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. Such successor
Administrative Agent shall issue letters of credit in substitution for the
Letters of Credit, if any, outstanding at the time of such succession or shall
make other arrangements satisfactory to the current Administrative Agent, in
either case, to assume effectively the obligations of the current Administrative
Agent with respect to such Letters of Credit. After any Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Article
XI. shall continue to inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under the Loan Documents.
Notwithstanding anything contained herein to the contrary, the Administrative
Agent may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.


Article XII. Miscellaneous
 
Section 12.1. Notices.
 
Unless otherwise provided herein (including without limitation as provided in
Section 8.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:


If to the Borrower:


Gladstone Commercial Limited Partnership
1521 Westbranch Drive, Suite 200
McLean, VA 22102
Attention:  Gary Gerson
Danielle Jones

 
- 80 -

--------------------------------------------------------------------------------

 

Telecopier: 703.287.5903
Telephone: 703.287-5855
 703.387.5853
Electronic Mail: gary.gerson@gladstonecompanies.com
danielle.jones@gladstonecompanies.com


If to the Administrative Agent:


Capital One, N.A.
7501 Wisconsin Avenue, 12th Floor
Bethesda, MD 20814
Attn: Sadhvi Subramanian
Telecopier:  240.497.7702
Telephone: 240.497.7714


If to the Issuing Bank:


Capital One, N.A.
7501 Wisconsin Avenue, 12th Floor
Bethesda, MD 20814
Attn: Sadhvi Subramanian
Telecopier:  240.497.7702
Telephone:  240.497.7714


If to any other Lender:


To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or the Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed, upon
the first to occur of receipt or the expiration of 3 days after the deposit in
the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent, the Issuing Bank and
Lenders at the addresses specified; (ii) if telecopied, when transmission is
verified; (iii) if hand delivered or sent by overnight courier, when delivered;
or (iv) if delivered in accordance with Section 8.5. to the extent applicable;
provided, however, that, in the case of the immediately preceding clauses (i),
(ii) and (iii), non-receipt of any communication as of the result of any change
of address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, the Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, the Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Bank or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, the Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 
- 81 -

--------------------------------------------------------------------------------

 

Section 12.2. Expenses.
 
The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expense and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable fees and
disbursements of counsel to the Administrative Agent and all costs and expenses
of the Administrative Agent in connection with the use of IntraLinks, SyndTrak
or other similar information transmission systems in connection with the Loan
Documents, (b) to pay or reimburse the Administrative Agent, the Issuing Bank
and the Lenders for all their reasonable costs and expenses incurred in
connection with the enforcement or preservation of any rights under the Loan
Documents, including the reasonable fees and disbursements of their respective
counsel actually incurred (including, without limitation, the reasonable fees,
charges and disbursements of outside counsel and the allocated cost of inside
counsel, but not both) and any payments in indemnification or otherwise payable
by the Lenders to the Administrative Agent pursuant to the Loan Documents, (c)
intentionally omitted and (d) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the fees and disbursements of counsel
to the Administrative Agent, the Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, the Issuing Bank
or such Lender in any matter relating to or arising out of any bankruptcy or
other proceeding of the type described in Sections 10.1.(e) or 10.1.(f),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.


Section 12.3. Stamp, Intangible and Recording Taxes.
 
The Borrower will pay any and all stamp, excise, intangible, registration,
recordation and similar taxes, fees or charges and shall indemnify the
Administrative Agent and each Lender against any and all liabilities with
respect to or resulting from any delay in the payment or omission to pay any
such taxes, fees or charges, which may be payable or determined to be payable in
connection with the execution, delivery, recording, performance or enforcement
of this Agreement, the Notes and any of the other Loan Documents, the amendment,
supplement, modification or waiver of or consent under this Agreement, the Notes
or any of the other Loan Documents or the perfection of any rights or Liens
under this Agreement, the Notes or any of the other Loan Documents.


Section 12.4. Setoff.
 
Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, the Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, the Issuing Bank or any
Lender, at any time or from time to time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of the Issuing Bank, a Lender, an
Affiliate of the Issuing Bank or a Lender, subject to receipt of the prior
written consent of the Requisite Lenders exercised in their sole discretion, to
set off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured) and any other indebtedness at any time
held or owing by the Administrative Agent, the Issuing Bank, such Lender, any
Affiliate of the Administrative Agent, the Issuing Bank or such Lender, to or
for the credit or the account of the Borrower against and on account of any of
the Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 10.2., and although such Obligations shall be
contingent or unmatured.

 
- 82 -

--------------------------------------------------------------------------------

 
 

          

Section 12.5.  Litigation; Jurisdiction; Other Matters; Waivers.
 
 (a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY
OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT
AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE
AGENT, THE ISSUING BANK AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL
IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT
OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS OF
ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.


 (b)           EACH OF THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF THE DISTRICT OF
MARYLAND AND ANY STATE COURT LOCATED IN THE BETHESDA, MARYLAND SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE
BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE LENDERS,
ARISING OUT OF THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR IN CONNECTION WITH OR
BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE BORROWER, THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.  THE
BORROWER, THE ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR THE
ENFORCEMENT BY THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.


 (c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.
  
- 83 -

--------------------------------------------------------------------------------


  
Section 12.6.  Successors and Assigns.
 
 (a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following subsection (f) (and any
other attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, any legal or equitable right, remedy or
claim under or by reason of this Agreement.


 (b)          Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:


 
 (i)
Minimum Amounts.



(A)           in the case of an assignment of the entire remaining amount of an
assigning Lender’s Commitment and the Loans at the time owing to it, or in the
case of an assignment to a Lender, an Affiliate of a Lender, no minimum amount
need be assigned; and


(B)           in any case not described in the immediately preceding
subsection (A), the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender both subject to, and retained following, each such assignment (in each
case, determined as of the date the Assignment and Assumption with respect to
such assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000, unless each of the Administrative Agent and, so long as no
Default or Event of Default shall exist, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed).


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.


(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by clause (i)(B) of this subsection (b)
and, in addition:


(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default under Section
10.1(a) or 10.1(b)(i) (as to Section 9.1 of Article IX only) or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; and

- 84 -

--------------------------------------------------------------------------------


 
(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not already a Lender
with a Commitment, or an Affiliate of such Lender with respect to such Lender.


(iv)         Assignment and Acceptance; Notes.  The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Acceptance, together with a processing and recordation fee of $4,500 for each
assignment, and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.  If requested by the
transferor Lender or the Assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the Assignee and such
transferor Lender, as appropriate.


(v)          No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.


(vi)         No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.4., 12.2. and 12.10. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 12.11. with respect to facts and circumstances occurring prior to the
effective date of such assignment.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary.  The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

- 85 -

--------------------------------------------------------------------------------



(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion or its Commitments and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver of any provision of any Loan
Document that (i) increases such Lender’s Commitment, (ii) extends the date
fixed for the payment of principal on the Loans or portions thereof owing to
such Lender, or (iii) reduces the rate at which interest is payable thereon.


(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.10. and 4.1. or 4.4.


(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


(g)           No Registration.  Each Lender agrees that, without the prior
written consent of the Borrower and the Administrative Agent, it will not make
any assignment hereunder in any manner or under any circumstances that would
require registration or qualification of, or filings in respect of, any Loan or
Note under the Securities Act or any other securities laws of the United States
of America or of any other jurisdiction.


Section 12.7.  Amendments and Waivers.
 
(a)           Except as otherwise expressly provided in this Agreement, (i) any
consent or approval required or permitted by this Agreement or any other Loan
Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Administrative
Agent at the written direction of the Requisite Lenders), and, in the case of an
amendment to any Loan Document, the written consent of each Loan Party which is
party thereto.


(b)           In addition to the foregoing requirements, no amendment, waiver or
consent shall, unless in writing, and signed by each of the Lenders directly and
adversely affected thereby (or the Administrative Agent at the written direction
of such Lenders), do any of the following:


(i)           increase the Commitments of the Lenders (excluding any increase as
a result of as assignment of Commitments permitted under Section 12.6 and any
increases contemplated under Section 2.12.) or subject the Lenders to any
additional obligations;
 
- 86 -

--------------------------------------------------------------------------------



(ii)           reduce the principal of, or interest that has accrued or the
rates of interest that will be charged on the outstanding principal amount of,
any Loans or other Obligations;


(ii)           reduce the amount of any Fees payable to the Lenders hereunder;


(iii)          modify the definition of “Termination Date”, or otherwise
postpone any date fixed for any payment of principal of, or interest on, any
Loans or for the payment of Fees or any other Obligations;


(iv)          modify the definition of “Commitment Percentage” or amend or
otherwise modify the provisions of Section 3.2.;


(v)           amend this Section or amend the definitions of the terms used in
this Agreement or the other Loan Documents insofar as such definitions affect
the substance of this Section;


(iv)          modify the definition of the term “Requisite Lenders” or modify in
any other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;


(vii)         release any Guarantor from its obligations under the Guaranty
except as contemplated by Section 7.12.(b);


(viii)        waive a Default or Event of Default under Section 10.1.(a) or
Section 10.1. (l);


(ix)          amend, or waive the Borrower’s compliance with, Section 2.10;


(x)           modify the definition of “Defaulting Lender” or amend or otherwise
modify the provisions of Section 3.9; or


(xi)           modify the provisions of Sections 3.2 or 3.3 in a manner that
would alter the order of application of payments or alter the pro rata treatment
of a payment.


(d)           No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Administrative Agent
under this Agreement or any of the other Loan Documents.  Any amendment, waiver
or consent relating to Section 2.2. or the obligations of the Issuing Bank under
this Agreement or any other Loan Document shall, in addition to the Lenders
required hereinabove to take such action, require the written consent of the
Issuing Bank.  No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein.  No course of dealing or delay or omission on the
part of the Administrative Agent or any Lender in exercising any right shall
operate as a waiver thereof or otherwise be prejudicial thereto.  Any Event of
Default occurring hereunder shall continue to exist until such time as such
Event of Default is waived in writing in accordance with the terms of this
Section which can include a retroactive waiver, notwithstanding any attempted
cure or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default.  Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

- 87 -

--------------------------------------------------------------------------------



Section 12.8.  Nonliability of Administrative Agent and Lenders.
 
The relationship between the Borrower, on the one hand, and the Issuing Bank,
the Lenders and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender.  None of the Administrative Agent, the Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower and no
provision in this Agreement or in any of the other Loan Documents, and no course
of dealing between or among any of the parties hereto, shall be deemed to create
any fiduciary duty owing by the Administrative Agent, the Issuing Bank or any
Lender to any Lender, the Borrower, any Subsidiary or any other Loan
Party.  None of the Administrative Agent, the Issuing Bank or any Lender
undertakes any responsibility to the Borrower to review or inform the Borrower
of any matter in connection with any phase of the Borrower’s business or
operations.


Section 12.9.  Confidentiality.
 
Except as otherwise provided by Applicable Law, the Administrative Agent, the
Issuing Bank and each Lender shall maintain the confidentiality of all
Information (as defined below) in accordance with its customary procedure for
handling confidential information of this nature and in accordance with safe and
sound banking practices but in any event may make disclosure: (a) to its
Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and other representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the disclosing party shall be responsible for any
breach of this provision by such affiliated party); (b) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any actual or proposed Assignee, Participant or other transferee in
connection with a potential transfer of any Commitment or participation therein
as permitted hereunder, or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations; (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings, or otherwise required by Applicable Law; (d) to the
Administrative Agent’s, Issuing Bank’s or such Lender’s independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) intentionally omitted; (f) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section actually known by the Administrative Agent or such Lender to be a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Affiliate of the Administrative Agent or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;
(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; and (j) with the consent of the Borrower. Notwithstanding the foregoing,
the Administrative Agent and each Lender may disclose any such confidential
information, without notice to the Borrower or any other Loan Party, to
Governmental Authorities in connection with any regulatory examination of the
Administrative Agent or such Lender or in accordance with the regulatory
compliance policy of the Administrative Agent or such Lender.  As used in this
Section, the term “Information” means all information received from the
Borrower, any other Loan Party, any other Subsidiary or Affiliate relating to
any Loan Party or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower, any
other Loan Party, any other Subsidiary or any Affiliate, provided that, in the
case of any such information received from the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
- 88 -

--------------------------------------------------------------------------------



Section 12.10.  Indemnification.
 
(a)           The Borrower shall and hereby agrees to indemnify, defend and hold
harmless the Administrative Agent, the Issuing Bank, the Lenders, all of the
Affiliates of each of the Administrative Agent, the Issuing Bank or any of the
Lenders, and their respective directors, officers, shareholders, agents,
employees and counsel (each referred to herein as an “Indemnified Party”) from
and against any and all of the following (collectively, the “Indemnified
Costs”):  losses, costs, claims, penalties, damages, liabilities, deficiencies,
judgments or expenses of every kind and nature (including, without limitation,
amounts paid in settlement, court costs and the reasonable fees and
disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding Indemnified Costs indemnification in respect of which
is specifically covered by Section 3.10. or 4.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans or issuance of
Letters of Credit hereunder; (iii) any actual or proposed use by the Borrower of
the proceeds of the Loans or Letters of Credit; (iv) the Administrative Agent’s,
the Issuing Bank’s or any Lender’s entering into this Agreement; (v) the fact
that the Administrative Agent, the Issuing Bank and the Lenders have established
the credit facility evidenced hereby in favor of the Borrower; (vi) the fact
that the Administrative Agent, the Issuing Bank and the Lenders are creditors of
the Borrower and have or are alleged to have information regarding the financial
condition, strategic plans or business operations of the Borrower and the
Subsidiaries; (vii) the fact that the Administrative Agent, the Issuing Bank and
the Lenders are material creditors of the Borrower and are alleged to influence
directly or indirectly the business decisions or affairs of the Borrower and the
Subsidiaries or their financial condition; (viii) the exercise of any right or
remedy the Administrative Agent, the Issuing Bank or the Lenders may have under
this Agreement or the other Loan Documents; (ix) any civil penalty or fine
assessed by the OFAC against, and all costs and expenses (including reasonable
counsel fees and disbursements) incurred in connection with defense thereof by,
the Administrative Agent, the Issuing Bank or any Lender as a result of conduct
of the Borrower, any other Loan Party or any other Subsidiary that violates a
sanction administered or enforced by the OFAC; or (x) any violation or
non-compliance by the Borrower or any Subsidiary of any Applicable Law
(including any Environmental Law) including, but not limited to, any Indemnity
Proceeding commenced by (A) the Internal Revenue Service or state taxing
authority or (B) any Governmental Authority or other Person under any
Environmental Law, including any Indemnity Proceeding commenced by a
Governmental Authority or other Person seeking remedial or other action to cause
the Borrower or its Subsidiaries (or its respective properties) (or the
Administrative Agent and/or the Lenders and/or the Issuing Bank as successors to
the Borrower) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of any Indemnified Party in connection with
matters described in this subsection to the extent arising from the gross
negligence or willful misconduct of any Indemnified Party, as determined by a
court of competent jurisdiction in a final, non-appealable judgment.


(b)           The Borrower’s indemnification obligations under this Section
shall apply to all Indemnity Proceedings arising out of, or related to, the
foregoing whether or not an Indemnified Party is a named party in such Indemnity
Proceeding.  In this regard, this indemnification shall cover all Indemnified
Costs of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents).  This indemnification shall, among
other things, apply to any Indemnity Proceeding commenced by other creditors of
the Borrower or any Subsidiary, any shareholder of the Borrower or any
Subsidiary (whether such shareholder(s) are prosecuting such Indemnity
Proceeding in their individual capacity or derivatively on behalf of the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

- 89 -

--------------------------------------------------------------------------------



(c)           This indemnification shall apply to any Indemnity Proceeding
arising during the pendency of any bankruptcy proceeding filed by or against the
Borrower and/or any Subsidiary.


(d)           All out-of-pocket fees and expenses of, and all amounts paid to
third-persons by, an Indemnified Party shall be advanced by the Borrower at the
request of such Indemnified Party notwithstanding any claim or assertion by the
Borrower that such Indemnified Party is not entitled to indemnification
hereunder upon receipt of an undertaking by such Indemnified Party that such
Indemnified Party will reimburse the Borrower if it is actually and finally
determined by a court of competent jurisdiction that such Indemnified Party is
not so entitled to indemnification hereunder.


(e)           Promptly after receipt by an Indemnified Party of written notice
of any loss, claim, damage or liability in respect of which indemnity may be
sought by it hereunder, such Indemnified Party will notify the Borrower thereof,
provided that the failure to give any such notice hereunder shall not affect the
obligation of the Borrower under this Agreement or any of the other Loan
Documents.  Thereafter, such Indemnified Party and the Borrower shall consult
and cooperate, in good faith to the extent appropriate, with a view to
minimizing the cost to the Borrower of its obligations hereunder.  Subject to
the foregoing, an Indemnified Party may conduct its own investigation and
defense of, and may formulate its own strategy with respect to, any Indemnity
Proceeding covered by this Section and, as provided above, all Indemnified Costs
incurred by such Indemnified Party shall be reimbursed by the Borrower.  No
action taken by legal counsel chosen by an Indemnified Party in investigating or
defending against any such Indemnity Proceeding shall vitiate or in any way
impair the obligations and duties of the Borrower hereunder to indemnify and
hold harmless each such Indemnified Party; provided, however, that if (i) the
Borrower is required to indemnify an Indemnified Party pursuant hereto and
(ii) the Borrower has provided evidence reasonably satisfactory to such
Indemnified Party that the Borrower has the financial wherewithal to reimburse
such Indemnified Party for any amount paid by such Indemnified Party with
respect to such Indemnity Proceeding, such Indemnified Party shall not settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower (which consent shall not be unreasonably withheld or
delayed).  Notwithstanding the foregoing, an Indemnified Party may settle or
compromise any such Indemnity Proceeding without the prior written consent of
the Borrower where (x) no monetary relief is sought against such Indemnified
Party in such Indemnity Proceeding or (y) there is an allegation of a violation
of law by such Indemnified Party, provided however, that in either case the
Indemnified Party shall provide notice of such settlement or compromise to
Borrower not later than two (2) Business Days prior to such settlement or
compromise providing reasonable detail as to the material elements of such
settlement or compromise.


(f)            If and to the extent that the obligations of the Borrower under
this Section are unenforceable for any reason, the Borrower hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under Applicable Law.


(g)           The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.
 
- 90 -

--------------------------------------------------------------------------------



Section 12.11.  Termination; Survival.
 
This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated, expired or been
cancelled (other than Letters of Credit the expiration dates of which extend
beyond the Termination Date as permitted under Section 2.2.(b) and in respect of
which the Borrower has satisfied the requirements of such Section), (c) none of
the Lenders is obligated any longer under this Agreement to make any Loans and
the Issuing Bank is no longer obligated under this Agreement to issue Letters of
Credit and (d) all Obligations (other than obligations which survive as provided
in the following sentence) have been paid and satisfied in full; provided,
however, if on the Termination Date or any other date the Commitments are
terminated or reduced to zero (whether voluntarily, by reason of the occurrence
of an Event of Default or otherwise) any Letters of Credit remain outstanding,
then the provisions of this Agreement applicable to the Borrower and the
Administrative Agent with respect to Letters of Credit, including without
limitation, the terms of Section 10.6. and the Borrower’s reimbursement
obligations under Section 2.2.(d), shall remain in effect until all such Letters
of Credit have expired, have been cancelled or have otherwise terminated. The
indemnities to which the Administrative Agent, the Issuing Bank and the Lenders
are entitled under the provisions of Sections 3.10., 4.1., 4.4., 11.6., 12.2.
and 12.10. and any other provision of this Agreement and the other Loan
Documents, and the provisions of Section 12.5., shall continue in full force and
effect and shall protect the Administrative Agent, the Issuing Bank and the
Lenders (i) notwithstanding any termination of this Agreement, or of the other
Loan Documents, against events arising after such termination as well as before
and (ii) at all times after any such party ceases to be a party to this
Agreement with respect to all matters and events existing on or prior to the
date such party ceased to be a party to this Agreement.


Section 12.12.  Severability of Provisions.
 
If any provision of this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.


Section 12.13.  GOVERNING LAW.
 
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF MARYLAND APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.


Section 12.14.  Counterparts.
 
To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall collectively constitute a
single document.  It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto.
 
- 91 -

--------------------------------------------------------------------------------



Section 12.15.  Obligations with Respect to Loan Parties.
 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.


Section 12.16.  Independence of Covenants.
 
All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.


Section 12.17.  Limitation of Liability.
 
None of the Administrative Agent, the Issuing Bank or any Lender, or any
affiliate, officer, director, employee, attorney, or agent of the Administrative
Agent, the Issuing Bank or any Lender shall have any liability with respect to,
and the Borrower hereby waives, releases, and agrees not to sue any of them
upon, any claim for any special, indirect, incidental, or consequential damages
suffered or incurred by the Borrower in connection with, arising out of, or in
any way related to, this Agreement, any of the other Loan Documents, or any of
the transactions contemplated by this Agreement or any of the other Loan
Documents.  The Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent, the Issuing Bank or any Lender or any of the
Administrative Agent’s, the Issuing Bank’s or any Lender’s affiliates, officers,
directors, employees, attorneys, or agents for punitive damages in respect of
any claim in connection with, arising out of, or in any way related to, this
Agreement, any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or financed hereby.


Section 12.18.  Entire Agreement.
 
This Agreement, the Notes, and the other Loan Documents embody the final, entire
agreement among the parties hereto and supersede any and all prior commitments,
agreements, representations, and understandings, whether written or oral,
relating to the subject matter hereof and thereof and may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto.  There are no oral agreements among the
parties hereto.


Section 12.19.  Construction.
 
The Administrative Agent, the Issuing Bank, the Borrower and each Lender
acknowledge that each of them has had the benefit of legal counsel of its own
choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and agree that this Agreement and
the other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, the Issuing Bank, the Borrower and each Lender.


Section 12.20.  Headings.
 
The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.
 
- 92 -

--------------------------------------------------------------------------------



Section 12.21.  Plan Assets.
 
Each Lender represents and agrees that the source of funds used by it to
facilitate this Agreement and the extensions of credit to be made by it as
contemplated hereunder do not, and shall not, include “plan assets” within the
meaning of the Plan Asset Regulations.


[Signatures on Following Pages]

 
- 93 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
executed by their authorized officers all as of the day and year first above
written.



 
GLADSTONE COMMERCIAL LIMITED PARTNERSHIP
         
By:
GCLP Business Trust II, its general partner
             
By:
/s/ David J. Gladstone
 
:
 
Name: 
David J. Gladstone
,    
solely in his capacity as Trustee, and not
     
in his individual capacity
     
Title:  Trustee
             
By:
/s/ Gary Gerson
     
Name:
Gary Gerson
,    
solely in his capacity as Trustee, and not
     
in his individual capacity
     
Title:  Trustee
 




 
GLADSTONE COMMERCIAL CORPORATION
         
By:
/s/ David J. Gladstone
   
Name: 
David J. Gladstone
   
Title:
Chairman and Chief Executive Officer
 



[Signatures Continued on Next Page]

 
P-1

--------------------------------------------------------------------------------

 

[Signature Page to Credit Agreement
with Gladstone Commercial Limited Partnership]



 
CAPITAL ONE, N.A.
     
as Administrative Agent, the Issuing Bank and as a Lender
           
  By:  
/s/ Frederick H. Denecke
     
Name: Frederick H. Denecke
     
Title: Vice President
 



[Signatures Continued on Next Page]
 
P-2

--------------------------------------------------------------------------------


 
[Signature Page to Credit Agreement
with Gladstone Commercial Limited Partnership]



 
BRANCH BANKING AND TRUST COMPANY, as an Issuing
Bank and as a Lender
         
By: 
     
   Name: 
     
   Title:
   

 
 
P-3

--------------------------------------------------------------------------------

 

SCHEDULE I


Commitments


Lender
 
Commitment Amount
 
Capital One, N.A.
  $ 35,000,000  
Branch Banking and Trust Company
  $ 15,000,000            
TOTAL
  $ 50,000,000  

 
 
P-1

--------------------------------------------------------------------------------

 